Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35874 Filed 07/16/20 Page 1 of
                                     151




                  EXHIBIT 81
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35875 Filed 07/16/20 Page 2 of
                                     151




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF MICHIGAN
  SOUTHERN DIVISION

                                             Civil Action No. 5:16-cv-10444-JEL-
   In re Flint Water Cases                   MKM (consolidated)

                                             Hon. Judith E. Levy
                                             Mag. Mona K. Majzoub




   Elnora Carthan, et al. v. Governor        Civil Action No. 5:16-cv-10444-JEL-
   Rick Snyder, et al.                       MKM



  DECLARATION OF HOWARD HU, M.D., M.P.H., Sc.D., IN SUPPORT OF
        PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

  I, Howard Hu, M.D., M.P.H., Sc.D., state and declare as follows:

  I. INTRODUCTION

        1.    My name is Howard Hu. I am a resident of Seattle, Washington. I am

        providing this Declaration In Support of Plaintiffs’ Motion for Class

        Certification at the request of counsel. I am legally competent to provide this

        Declaration.

        2.    I have been retained as a public health, epidemiology and medical

        expert on behalf of a putative subclass of children in the City of Flint who

        were exposed to, and ingested, Flint Water during the period of May 1, 2014
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35876 Filed 07/16/20 Page 3 of
                                     151



        through January 5, 2016. I have been asked to evaluate whether such children

        suffered adverse health impacts as a result of the Flint Water Crisis and, if so,

        whether the existence of such adverse health impacts could be established

        using a methodology that is common to the subclass of children. Assuming

        that the answer to these questions is “yes”, I have also been asked to illustrate

        the nature of those injuries through presentation of different modeled

        “exemplar” levels of exposure.

  II. QUALIFICATIONS

        3.    I am a physician-scientist, internist and preventive medicine specialist,

        with a doctoral degree in epidemiology. As my Curriculum Vitae (attached

        as Exhibit 1) reflects, my current academic appointments are Affiliate

        Professor in the University of Washington and Adjunct Professor in the

        University of Michigan.       In 2017-2018, while on sabbatical from the

        University of Toronto, I was a Visiting Scholar at the University of

        Washington before transitioning into my current temporary position. On July

        1, 2020, I will be transitioning again into my next permanent position, as a

        tenured Professor, Chair of the Department of Preventive Medicine, and

        occupant of the Flora L. Thornton Endowed Chair, Keck School of Medicine

        at the University of Southern California. Previously, I had been the Founding

        Dean of the Dalla Lana School of Public Health and Professor of


                                            2
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35877 Filed 07/16/20 Page 4 of
                                     151



        Environmental Health, Epidemiology, Global Health, and Medicine

        (tenured), University of Toronto (2012-2017); the National Sanitation

        Foundation (NSF) International Endowed Chair of the Department of

        Environmental Health Sciences, Professor of Environmental Health,

        Epidemiology and Medicine (tenured), Founding Director of the U.S.

        National   Institute   for   Environmental    Health    Sciences    (NIEHS)

        Environmental Health Core Sciences Center, and Associate Physician at the

        University of Michigan and University of Michigan Health System (2006-

        2012); and Professor of Occupational & Environmental Medicine (tenured),

        Founding Director of the NIEHS Center for Children’s Environmental Health,

        Director of the Occupational Medicine Residency at the Harvard School of

        Public Health and Associate Physician in the Brigham & Women's Hospital

        in Boston (1988-2006).

        4.    I received my M.D. degree from the Albert Einstein College of

        Medicine in New York City in 1982, a Masters of Public Health in

        Occupational Health from the Harvard School of Public Health in 1982, a

        Master of Science in Epidemiology from the Harvard School of Public Health

        in 1986, and a Doctorate of Science in Epidemiology from the Harvard School

        of Public Health in 1990. I am certified as a Diplomate by the American Board

        of Internal Medicine and as a Diplomate in Occupational Medicine by the


                                          3
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35878 Filed 07/16/20 Page 5 of
                                     151



        American Board of Preventive Medicine. I was an Associate Professor of

        Medicine at the Harvard Medical School and a tenured Professor in the

        Department of Environmental Health at the Harvard School of Public Health

        until 2006 when I moved to Michigan to become Chair of the Department of

        Environmental Health Sciences and a tenured Professor at the University of

        Michigan School of Public Health. A more complete statement of my

        credentials is contained in my curriculum vitae, a copy of which is attached

        as Exhibit 1.

        5.    In terms of specific scientific expertise, since 1990, I have led multi-

        institutional and international teams of scientists, students and fellows

        devoted to investigating the environmental, nutritional, social, psychosocial,

        genetic and epigenetic determinants of chronic disease and impaired child

        development in population-based studies in the U.S., Mexico, India (where I

        was a senior faculty Fulbright Scholar, 2000-2001), China, and elsewhere

        around the world.     Our research team’s work has generated over 300

        publications in the peer-reviewed literature and won several awards, such as

        the 1999 Progress and Achievement Award from the NIEHS, the 2009 Linus

        Pauling Lifetime Achievement Award, the 2011 Award of Excellence from

        the American Public Health Association, and the 2015 John Goldsmith Award

        for Outstanding Contributions from the International Society for


                                           4
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35879 Filed 07/16/20 Page 6 of
                                     151



        Environmental Epidemiology.       In my current position, I am continuing

        NIEHS-funded environmental birth cohort research while also co-leading the

        Global Burden of Disease-Population Health initiative, which aims to

        improve understanding of pollution’s “footprint” on the global burden of

        disease. In terms of service that capitalizes on my expertise, I served on,

        among other entities, the Board of Population and Public Health Practice of

        the Institute of Medicine of the National Academy of Sciences; on the Board

        of Environmental Studies and Toxicology of the National Research Council;

        on the External Advisory Council of NIEHS; and I am currently serving as

        the senior epidemiologist on the Energy Research Committee of the Health

        Effects Institute.

        6.    In terms of expertise and service specific to lead exposure and toxicity,

        I note that over 200 of my publications in the peer-reviewed literature have

        focused on investigations of lead exposure and resulting impacts on health,

        including research relevant to IQ, other aspects of cognition, behavior,

        educational attainment, physical growth and blood pressure. For the last 20

        years, I have authored the Chapter on “Heavy Metals” for each edition

        (including the most recent 2018 edition) of Harrison’s Principles of Internal

        Medicine, one of the most-widely read and authoritative textbooks in the

        world.    As a clinician, I have also been the primary consultant in


                                           5
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35880 Filed 07/16/20 Page 7 of
                                     151



        occupational/environmental medicine for over 100 cases of suspected lead

        toxicity and have served as the Grand Rounds discussant or lecturer on the

        subject of lead toxicity in leading universities around the world.

        7.    I have served on various scientific expert panels relating to lead for

        various state and federal agencies. For example, I was a member of the Ad

        Hoc Expert Panel to Form Medical Management Guidelines for Lead-exposed

        Adults for the National Institute of Occupational Safety and Health. I was a

        member of the Working Group on Lead and Pregnancy for the United States

        Centers for Disease Control. I served on the Scientific Advisory Board for the

        Massachusetts Division of Occupational Hygiene in connection with its lead

        registry project. I have served as an expert peer reviewer of U.S. government

        reports related to lead, such as the 2007 edition of the Toxicological Profile of

        Lead produced by the Agency for Toxic Substances and Disease Registry of

        the U.S. Centers for Disease Control and Prevention, and the U.S.

        Environmental     Protection    Agency’s     (EPA)     National      Center   for

        Environmental Economics Office of Policy’s draft report on Concentration-

        Response Functions between Lead Exposure and Adverse Health Outcomes

        for Use in Benefits Analysis: Cardiovascular-Disease Related Mortality. I

        have also received grants from various federal agencies relating to my work

        on the health effects of lead, including grants from the NIEHS for my work


                                            6
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35881 Filed 07/16/20 Page 8 of
                                     151



        on measuring lead burden and childhood lead, grants from the NIEHS on the

        metabolic effects of pregnancy and lactation on lead burden, a grant from the

        National Institute of Occupational Safety and Health in connection with the

        Carpenters’ Lead Project, a grant from the Office of Research on Women’s

        Health of the U.S. National Institutes of Health (NIH) relating to lead and

        hypertension in women, among other grants. In total, I’ve received peer-

        reviewed, competitively-awarded grants in excess of $25 million for research

        projects directly related to the health effects of lead from NIEHS and/or NIH.

        I have taught and continue to teach and give lectures on health effects of lead

        exposure.

        8.    The principles and methodology I employed in forming my opinion are

        based on a review of and utilization of insights gained from peer-reviewed

        scientific literature that are relevant to the task at hand; the interpretation and

        utilization of publicly available data and data obtained in the discovery

        process that are relevant to the task at hand; and the reliance on the expert

        declarations of colleagues (Dr. Larry Russell, Dr. Clifford Weisel, Dr. Panos

        Georgopoulos, Dr. Pierre Goovaerts and Dr. Bruce Lanphear) involved in this

        matter who have undertaken rigorous assessments related to exposure to lead

        from the Flint Water Crisis. It is standard generally-accepted methodology

        for physicians, epidemiologists and toxicologists to rely on exposure


                                             7
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35882 Filed 07/16/20 Page 9 of
                                     151



         assessments prepared by other scientists who specialize in providing such

         assessments. Exposure assessments may be based on testing results, but in the

         absence of such results, it is a scientifically valid and generally accepted

         methodology to estimate and/or model exposure levels based on relevant

         environmental data, which in this case, included (but was not limited to) the

         extensive data available regarding water lead levels, the presence of lead

         service lines, galvanized interior pipes, and lead-soldered copper plumbing,

         and other factors in Flint. It is also a scientifically valid and generally

         accepted methodology to model blood lead levels for individuals based on

         water lead levels, selected individual characteristics (such as age, sex, etc.)

         and the known pharmacokinetics of lead absorption, uptake, distribution,

         storage and elimination in humans. In providing my conclusions in this

         declaration, I have considered the materials referenced herein, as well as the

         expert declarations of Dr. Larry Russell, Dr. Clifford Weisel, Dr. Panos

         Georgopoulos, Dr. Pierre Goovaerts and Dr. Bruce Lanphear.

  III.   STATEMENT OF OPINION(S)

         9.    My opinions, and their scientific bases, are contained throughout this

         declaration.   But summarized here are some of the most relevant

         considerations and opinions for purposes of presenting my analysis:




                                            8
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35883 Filed 07/16/20 Page 10 of
                                      151



              (1) My opinion is predicated upon the work presented in the

                  declarations of Drs. Russell, Weisel, Goovaerts, and Georgopoulos,

                  which collectively present an integrated process of assessment of

                  exposures and associated impacts.            As set forth in those

                  declarations, there are scientifically valid approaches towards using

                  the data that are available to determine, with a reasonable degree of

                  precision and accuracy, that each Flint child who is a member of

                  the subclass confronted increased lead exposure as a result of the

                  Flint Water Crisis.

              (2) For children, the scientific literature supports the view that (a) there

                  is no known threshold of lead exposure below which such exposure

                  is known to be safe; and (b) the greater the exposure to lead, the

                  greater the adverse effects on health can be expected.

              (3) I have reviewed the subclass definition proposed by class counsel

                  in this case. Each child who meets the criteria proposed in the

                  subclass definition, and as further set forth herein, the criteria on

                  which the definition is based, will more likely than not have

                  experienced increased lead exposure as a result of the Flint water

                  crisis. It is my opinion that the exposure is of a sufficient duration




                                            9
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35884 Filed 07/16/20 Page 11 of
                                      151



                    and magnitude such that each child will have sustained non-

                    negligible impairment of their neurobehavioral development.

        This declaration addresses the following questions proposed by counsel:

              (1)     Given the probable range of exposures presented in the

                      Exposure Assessment Analysis, is it possible to identify a

                      subclass of children (the “subclass of injured children”), each of

                      whom were more likely than not to have suffered adverse

                      impacts on health as a direct result of their exposure to Flint

                      Water during the Flint Water Crisis period of May 1, 2014 to

                      January 5, 2016”? This is referred to as the “Injury Question”;

              (2)     If different scenarios of exposure are assumed for exemplar

                      individual members of the “subclass of injured children”, what

                      would be the associated individual adverse impacts on health?

        The following paragraphs set out responses and recommendations, with the

        scientific rationale (facts or data considered) described in Section IV.

        10.   At the outset, it is critical to acknowledge that the requests noted above

        present several major challenges. One challenge is that “exposure” to water

        lead levels stemming from the Flint Water Crisis at the level of a typical

        residential tap can be expected to vary spatially (i.e. across locations within

        the city depending on the condition and type of service line, connectors, and


                                            10
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35885 Filed 07/16/20 Page 12 of
                                      151



        indoor plumbing at each location an individual consumes tap water or item

        prepared with tap water); temporally (i.e. over time - the course of a day,

        week, and month, because of flushing, water flow, local pipe and interior

        plumbing conditions); and frequency of an individual’s consumption of the

        tap water. Another challenge is that even if an individual’s level of exposure

        to tap water is known, that individual’s internalized “dose” of lead, i.e.,

        amount of lead that would be absorbed from the gastrointestinal tract into

        blood that, in turn, would serve as the dose of lead to target organs such as the

        brain, can be expected to vary based on that individual’s nutritional status

        (e.g., low dietary iron or calcium, or fasting, can increase the amount of lead

        absorbed from the gastrointestinal tract) as well as biological factors (e.g., an

        individual’s age [infants absorb more lead from the gastrointestinal tract than

        adults], genetics, etc). This latter challenge can be addressed by taking direct

        measurements of lead in blood (“blood lead levels”) at different intervals.

        However, a blood lead level by itself cannot inform whether the lead came

        from absorption of lead from tap water vs. lead that had come from other

        sources (e.g., soil, paint, internal stores of lead in bone). Thus, to address the

        above questions in an ideal world, data would be available that could pinpoint,

        for each plaintiff, the exposures and resulting internal doses of lead that were

        a result of the Flint Water Crisis (such as, for each plaintiff, repeated measures


                                            11
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35886 Filed 07/16/20 Page 13 of
                                      151



            of lead in each plaintiff’s tap water and venous blood taken before, during,

            and after the crisis, in conjunction with documentation on frequency of tap

            water consumption). This would provide data with which one could directly

            estimate an individual’s exposure to lead in tap water and the influence of the

            lead so ingested on the individual’s blood lead levels. By contrast, the

            exposure data that actually exist that are specific to individual plaintiffs are

            fragmentary, and in terms of time sequence, sporadic or only occurring at one

            point in time, and the internal dose data that actually exist that are specific to

            individual plaintiffs (i.e., blood lead levels) were not taken for most plaintiffs

            during time periods relevant to the Flint water crisis, or where available, are

            also sporadic or only occurring at one point in time.1 Nevertheless, as

            described in: 1) the March 2016 report of the Flint Water Advisory Task Force

            appointed by the Governor of Michigan2, 2) peer-reviewed academic literature

            which reviews lead exposure for Flint children in detail, and 3) the Exposure

            Assessment Analysis presented contemporaneously with this Declaration,

            there is no doubt that significant lead exposure occurred on a city-wide scale,

            given what is known about the changes in the Flint water supply, the resulting



   1
     The paucity of data as it relates to the exposure of children to lead in water during the Flint Water Crisis may be at
   least partially explained by the actions of the Defendants, who, according to the Plaintiffs’ Complaint, provided
   assurances to the community of Flint that the water was safe to drink.
   2
     Flint Water Advisory Task Force. Final Report, Flint Water Advisory Task Force. March, 2016. Office of
   Governor Rick Snyder, State of Michigan.

                                                             12
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35887 Filed 07/16/20 Page 14 of
                                      151



        changes to the water chemistry, and the data (and analyses of that data) that

        are available.

        11.    In conjunction with the declarations of Drs. Russell, Weisel, Goovaerts,

        Georgopoulos, and Lanphear, this declaration thus describes a process of

        “assessment of exposures and associated impacts” to meet the task at hand. It

        begins by utilizing a scientifically valid approach to conducting an exposure

        reconstruction based on available information to determine who might have

        been exposed to a minimum amount of lead as a result of the Flint water crisis

        that could be expected to be associated with adverse impacts on health. It then

        uses publicly-available data and lead level data obtained in the discovery

        process to select several exemplar case studies at varying levels of tap water

        lead levels that have been associated with the Flint water crisis, and then uses

        a scientifically valid approach to estimate the associated blood lead levels of

        children in various age groups. It then provides estimates of the associated

        adverse impacts on health, focusing, in the case of children, on

        neurobehavioral developmental outcomes.

        12.    The task inherently requires a trans-disciplinary approach that

        integrates principles and methods related to water quality, chemistry,

        materials   science;   civil/environment    engineering,   exposure    science,

        geostatistics,   biological    dosimetry,     toxicokinetics,    environmental


                                           13
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35888 Filed 07/16/20 Page 15 of
                                      151



        epidemiology, and general environmental health. Accordingly, what follows

        is the product of a trans-disciplinary team composed of experts who

        collectively provide overlapping expertise in each of the disciplines stated

        above (i.e., Dr. Larry Russell, Dr. Clifford Weisel, Dr. Panos Georgopoulos,

        Dr. Pierre Goovaerts, Dr. Lanphear and myself). A figure summarizing each

        step in the proposed approach is provided in Figure 1 and detailed below.




        13.   As a first step regarding a methodology for identifying a “subclass of

        injured children”, I point out that, in my opinion as an expert in the


                                          14
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35889 Filed 07/16/20 Page 16 of
                                      151



        environmental epidemiology of lead exposure and adverse health impacts

        (with a discussion of the associated scientific literature provided in Section IV

        and as acknowledged by the Michigan Department of Environmental

        Quality/EGLE), the scientific literature supports the view that (a) there is no

        known threshold of lead exposure below which such exposure is known to be

        safe; and (b) the greater the exposure to lead, the greater the adverse effects

        on health can be expected, i.e., the lead-adverse health effect relationship

        follows an incremental dose-incremental response relationship (monotonic

        sequence). As a result, the “subclass of injured children” could theoretically

        include all children who were likely to have been exposed to any lead as a

        direct result of the Flint Water Crisis. However, it is proposed that the

        “subclass of injured children” only include those children who were likely to

        have been exposed to lead as a direct result of the Flint Water Crisis over a

        period of at least 90 days as more fully set forth below. (the proposed criterion

        for the “eligible duration of exposure”). This helps to ensure that the “subclass

        of injured children” does not include individuals with trivial, fleeting, or

        unlikely lead exposure.

        14.   In terms of the “assessment of exposures and associated impacts”,

        having considered a number of sources of information (listed below) and

        having integrated the input and expertise of our trans-disciplinary team, the


                                            15
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35890 Filed 07/16/20 Page 17 of
                                      151



        definition of terms and the best scientific methodology, the following steps

        are proposed for identifying members of the “subclass of injured children”:

        15.   Consider the period of May 1, 2014 – January 5, 2016, as the “eligible

        period of exposure” of the Flint Water Crisis. This is acknowledged to differ

        from the April 25, 2014 – October 15, 2015 time period spanning when Flint

        water was initially switched from, and then switched back to its original

        source and method of treatment. The identification of May 1, 2014 as the

        beginning date of the “eligible period of exposure” is based on the expert input

        of Dr. Larry Russell and Dr. Clifford Weisel, which review aspects of water

        chemistry, the water distribution system in Flint, and other factors (see their

        Declarations). The assertion that the “eligible period of exposure” extended

        beyond October 15, 2015 date is based on (a) the recognition that there would

        be a substantial delay in re-establishing the stable “passivation” layer that

        protects against the leaching of lead into water in Flint’s water distribution

        system, as well as other factors (see expert declarations by Dr. Larry Russell

        and Dr. Clifford Weisel). Plaintiff’s counsel selected January 5, 2016 as the

        end date of the “eligible period of exposure”. That date coincides with

        Governor Snyder’s emergency declaration related to Flint. The rational and

        documentation for this are described in more detail in Section IV.




                                           16
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35891 Filed 07/16/20 Page 18 of
                                      151



        16.   Identify as “potentially-exposed plaintiffs” all individuals who meet all

        3 of the following definitions and criteria:

        17.   Criterion 1: Eligible location of exposure: Having lived (or been in-

        utero) or attended a school or day care in the city of Flint for at least 90 days

        during the “eligible period of exposure”.

        18.   Criterion 2: Eligible age range: Having been 0-10 years old in-utero

        (conception to birth) for at least 90 days (the “eligible duration of exposure”)

        in an “eligible location of exposure” during the “eligible period of exposure”.

        19.   Criterion 3: Eligible duration of exposure: To be eligible for inclusion

        in the subclass, the child (or their mother if in utero) must have drank or ate

        food prepared with unfiltered Flint tap water for at least 14 of the 90 days

        during the “eligible period of exposure”. This criterion will be met through an

        affidavit or sworn statement requirement from the child’s parent, guardian or

        caretaker.

        20.   I rely on the expert declarations provided by Dr. Larry Russell, Dr.

        Clifford Weisel, and Dr. Panos Georgopoulos for the basis for Criteria 1 and

        3. The basis for Criterion 2 is provided in Section IV.

        21.   Among these “potentially exposed plaintiffs”, identify as members of

        the “subclass of injured children” those individuals who meet any one of the

        following criteria:


                                            17
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35892 Filed 07/16/20 Page 19 of
                                      151



                          i. Criterion 4: Having lived in a domicile in Flint that was built on

                              or before 1986 when Section 1417 of the Safe Drinking Water

                              Act was enacted. The basis for this is outlined in the declarations

                              of Dr. Clifford Weisel and Dr. Larry Russell.

                         ii. Criterion 5: Having lived in a domicile in Flint with confirmed

                              documentation of lead in tap water lead subsequent to May 1,

                              2014 through January 5, 2016, or thereafter. This is defined as

                              having a water lead value exceeding the minimum reporting limit

                              of the method used. I rely on the expert report provided by Dr.

                              Goovaerts for a compilation of parcels that had reported water

                              lead levels3. To become a class member, an individual can also

                              provide a reported water lead level from a certified monitoring

                              laboratory, governmental agency, or a University Research

                              laboratory which followed EPA guidelines for measuring water

                              lead levels in a sample collected during the period specified

                              above.



   3
     A database of 24,173 tap water lead samples, collected between 11/19/2014 and 10/13/2016, was assembled using
   several sources of publically available data described in the declaration of Dr. Pierre Goovaerts. Measurements
   collected after the end of the “eligible period of exposure” were used since, everything else being equal, water lead
   levels are expected to have declined since the end of the “eligible period of exposure” of the Flint Water Crisis.
   These data provide information for 34.88% of the 32,863 non-vacant residential and commercial tax parcels in the
   City of Flint. Whenever multiple samples were collected within the same tax parcel, the maximum water lead level
   was selected. Detectable levels of lead were found in 58.4% of non-vacant residential and commercial tax parcels
   that were sampled.

                                                            18
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35893 Filed 07/16/20 Page 20 of
                                      151



                     iii. Criterion 6: Having attended a school or daycare supplied by

                           Flint water that was known to have lead in the water. This is

                           defined as having been found to have water lead levels greater

                           than “Not detected” (i.e., >0 mg/L) in the testing of water in Flint

                           community schools conducted on October 2, 20154; or the “Pre-

                           Fixture Replacement”, “Post-Fixture Replacement”, or “Post-

                           Filter Installation” testing of water in Flint schools conducted in

                           20165. It is defined as having been found to have water lead

                           levels greater than 1 part per billion (1 ppb) or greater in the

                           “Post-Fixture Replacement” testing of water conducted of Flint

                           daycares in 20166.

                           iv. I note here that I relied on the expert declarations provided

                           by Dr. Larry Russell, Dr. Clifford Weisel, and Dr. Pierre

                           Goovaerts for the basis for the above criteria.

                           v. In terms of process, I note that Dr. Goovaerts can construct a

                           computerized “master” database that enables any individual to


   4
     Government of Michigan. Flint Community Schools Initial Screening Results (Oct. 2, 2015). Available at
   https://www.michigan.gov/documents/deq/Flint_Community_Schools_Testing_Results__Initial_Screen_502382_7.
   pdf ; accessed on April 16, 2020.
   5
     Government of Michigan. 2016 Schools Testing Results. Available at
   https://www.michigan.gov/flintwater/0,6092,7-345-76292_76294_76297_77897-455439--,00.html ; accessed on
   April 16, 2020.
   6
     Government of Michigan. 2016 Child/Day Care Testing Results. Available at
   https://www.michigan.gov/flintwater/0,6092,7-345-76292_76294_76297_77898_77908---,00.html; accessed on
   May 23, 2020.

                                                      19
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35894 Filed 07/16/20 Page 21 of
                                      151



                    input his or her address, residential tax parcel number, or school,

                    and determine if he or she meets any one of the above Criteria

                    that determine eligibility for inclusion in the “subclass of injured

                    children”.

                    vi. The criteria set forth above are encapsulated in the following

                    proposed subclass definition:

                    The class is defined as children who, during the period from May
                    1, 2014 to January 5, 2016, were (a) in utero or between the ages
                    of 0 to 10 years old, (b) lived in an identified residence or
                    attended an identified school or day care, and (c) were exposed
                    through ingestion to unfiltered Flint public water at such
                    residence, school or day care for at least 14 days within a 90 day
                    period.

                    As set forth above, “exposed through ingestion to unfiltered

                    public water” means the child (or their mother) was exposed to

                    unfiltered tap water for at least 14 days during a 90 day period

                    between May 1, 2014 and January 5, 2016, through any

                    combination of the following ways:

                          (1)    For childhood exposure: the child drank unfiltered

                          Flint tap water (or beverages prepared with unfiltered tap

                          water, including infant formula), and/or ate food prepared

                          with unfiltered Flint tap water;




                                          20
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35895 Filed 07/16/20 Page 22 of
                                      151



                            (2)    For in utero exposure, the mother drank unfiltered

                            Flint tap water (or beverages prepared with unfiltered tap

                            water), and/or ate food prepared with unfiltered Flint tap

                            water, while pregnant.

        22.   In the paragraphs above, I have thus responded to the first question

        posed at the outset by laying out a set of criteria and a process for identifying

        a subclass of children, each of whom, in my opinion, more likely than not

        suffered adverse impacts on health as a direct result of their exposure to Flint

        Water during the Flint Water Crisis period of May 1, 2014 to January 5, 2016

        (i.e., the “Injury Question”). Specifically, children who meet these minimum

        criteria are expected to have experienced lead exposure as a result of the Flint

        water crisis of a sufficient duration and magnitude to have sustained non-

        negligible impairment of their neurobehavioral development.

        As noted at the outset, the second question is: If different scenarios of

        exposure are assumed for exemplar individual members of the “subclass of

        injured children”, what would be the associated individual adverse impacts on

        health? Accomplishing this task requires 3 separate steps:

              a. First, I rely on input from Dr. Clifford Weisel and Dr. Pierre

              Goovaerts to describe the range of water lead levels that have been

              experienced among Flint residents during the Flint water crisis, and to


                                            21
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35896 Filed 07/16/20 Page 23 of
                                      151



              select various levels of tap water lead across this range as exemplars

              of exposure scenarios.

              b. Next, to extrapolate the likely blood lead levels that would result in

              relation to these different exposure scenarios of levels of lead

              contamination in tap water, I rely on the application by Dr. Panos

              Georgopoulos of (a) EPA’s Integrated Exposure and Uptake

              Biokinetic (IEUBK) model for children from 0 to 7 years of age; and

              (b) an alternative model proposed by Dr. Georgopoulos for adult

              women from 20 to 25 years old (to provide estimates of in-utero

              exposures, since lead is known to freely cross the placenta) (see

              declaration by Dr. Panos Georgopoulos).           These extrapolations

              include the likely “baseline blood lead levels”, i.e., the blood lead

              levels for children of different age groups that would result if the

              water lead level is below the detectable limit (i.e., indistinguishable

              from 0). It is noted here that the associated blood lead levels are not

              necessarily 0, since there are also assumed levels of exposure from

              other sources, such as dust and soil. The estimated “baseline blood

              lead level” can then be subtracted from the estimated blood lead levels

              associated with a given tap water lead level to calculate the estimated




                                          22
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35897 Filed 07/16/20 Page 24 of
                                      151



                    blood lead level specific for the contribution of the Flint water crisis,

                    i.e., the “Flint water crisis-associated elevation in blood lead level”.

                    c. Finally, for each of several exemplar cases, I use the estimates of

                    “Flint water crisis-associated elevation in blood lead level” to estimate

                    the associated impacts on decrements in IQ. For this calculation, I use

                    the dose-response estimation of 0.51 points of IQ lost per 1 µg/dL

                    elevation in blood lead generated by Lanphear et al. (20057, 20198).

                    In my opinion, such an impact more likely than not is causal. In

                    addition, it is my opinion that it is reasonable to apply the same dose-

                    response relationship associated with children exposed from age 4-10

                    years old (the age range associated with the blood lead-IQ

                    relationships studied by Lanphear et al.) to children exposed in -utero

                    as well as from 0 to 4 years of age.




   7
     Lanphear BP, Hornung R, Khoury J, Yolton K, Baghurst P, Bellinger DC, Canfield RL, Dietrich KN, Bornschein
   R, Greene T, Rothenberg SJ, Needleman HL, Schnaas L, Wasserman G, Graziano J, Roberts R. Low-level
   environmental lead exposure and children's intellectual function: an international pooled analysis. Environ Health
   Perspect. 2005 Jul;113(7):894-9. doi: 10.1289/ehp.7688. Erratum in: Environ Health Perspect. 2019
   Sep;127(9):99001. PMID: 16002379; PMCID: PMC1257652.
   8
     Lanphear BP, Hornung R, Khoury J, Yolton K, Baghurst P, Bellinger DC, Canfield RL, Dietrich KN, Bornschein
   R, Greene T, Rothenberg SJ, Needleman HL, Schnaas L, Wasserman G, Graziano J, Roberts R. Erratum: "Low-
   Level Environmental Lead Exposure and Children's Intellectual Function: An International Pooled Analysis".
   Environ Health Perspect. 2019 Sep;127(9):99001. doi: 10.1289/EHP5685. Epub 2019 Sep 17. Erratum for: Environ
   Health Perspect. 2005 Jul;113(7):894-9. PMID: 31526192; PMCID: PMC6792371.

                                                           23
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35898 Filed 07/16/20 Page 25 of
                                      151




        In Table 1, Dr. Panos Georgopoulos has provided a matrix of water lead levels

        and associated blood lead levels. The water lead levels span the levels of lead

        observed in Flint water during the Flint water crisis, with references citing the

        sources of the data (see declaration by Dr. Georgopoulos). The blood lead

        levels were calculated by Dr. Georgopoulos based on the water lead levels

        and application of the U.S. Environmental Protection Agency’s Integrated

        Environmental Uptake and Biokinetic (IEUBK) model for children 0 to 7

        years old, and on application of a specific model recommended by Dr.

        Georgopoulos for adult women 20 to 25 years old. In my opinion, it is


                                            24
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35899 Filed 07/16/20 Page 26 of
                                      151



            reasonable to assume that the blood lead levels of the adult women

            approximate the lead levels that would be seen in umbilical cord blood

            samples if the women were pregnant and had given birth. From this matrix, I

            have then highlighted (in red circles) four “exemplars” with which to illustrate

            impacts of the Flint water crisis, i.e. children 1-2, 3-4, and 6-7 years old with

            water lead levels of 200, 20, and 2 µg/L, respectively; and a 23 year old mother

            with a water lead level of 5 µg/L. For each of these individuals, the blood

            lead level attributable to the Flint water crisis can be calculated by subtracting

            the “baseline” blood lead level (i.e. the first row in the table, which represents

            the likely blood lead level before the Flint water crisis) from the modeled

            blood lead level associated with a given water lead level. For the 1-2, 3-4,

            and 6-7 year old children and the 23 year old mother consuming water at levels

            of 200, 20, 2 and 5 µg/L, respectively, the blood lead levels attributable to the

            Flint water crisis are calculated to be 12.85, 1.6, 0.08, and 0.15 µg/dL.9

            Applying the effect estimates generated by Lanphear et al. (2019) of 0.51

            points of IQ lost for every 1 µg/dL increase in blood lead, the afore-mentioned



   9
    As a cross-comparison, I note that in their geospatial analysis of measured blood lead levels, Hanna-Attisha et al.
   (20169) estimated that children living in Flint’s Ward 5 had a mean elevation in blood lead attributable to the Flint
   water crisis of 0.51 µg/dL. In Table 1, this would fall within the range of estimated increased blood leads associated
   with drinking water contaminated with 10 µg/L lead in a 0.5-1 year old infant (0.45 µg/dL) and a 4-5 year old child
   (0.77 µg/dL). Hanna-Attisha M, LaChance J, Sadler RC, Champney Schnepp A. Elevated Blood Lead Levels in
   Children Associated With the Flint Drinking Water Crisis: A Spatial Analysis of Risk and Public Health Response.
   Am J Public Health. 2016 Feb;106(2):283-90. doi: 10.2105/AJPH.2015.303003. Epub 2015 Dec 21. PMID:
   26691115; PMCID: PMC4985856.

                                                            25
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35900 Filed 07/16/20 Page 27 of
                                      151



           exemplar cases of individuals with elevations in blood lead can be seen to be

           associated with decrements in IQ of 6.6, 0.82, 0.04, and 0.08 points of IQ. I

           note that although some critics have questioned the importance of small

           decrements in the IQs of individual children10, as noted by Rogan and Ware

           in an editorial in the New England Journal of Medicine: “…these measures

           (IQ) are blunt instruments for detecting subtle changes in brain function; any

           detectable effect occurring from a widespread exposure is cause for concern.

           Relatively small changes in the mean IQ of a large number of children will

           dramatically increase the proportion of the population below any ﬁxed level

           of concern such as an IQ of 80 and decrease the proportion above any ‘gifted’

           level, such as 120.11” In addition, it is noted that the estimated decrements in

           IQ are calculated in relation to exposure to lead, the measurement of which is

           typically estimated using a single blood lead level at one point of time (or, at

           most, two or three blood lead levels spaced months to years apart). Given that

           actual lead exposures for most individuals likely fluctuate over time, these

           few blood lead levels likely estimate “true” lead exposure with random (AKA

           “classical”) error. Random error, in turn, is well known to bias estimates of




   10
      Kaufman AS. Do low levels of lead produce IQ loss in children? A careful examination of the literature. Arch
   Clin Neuropsychol. 2001 May;16(4):303-41. PMID: 14590165.
   11
      Rogan WJ, Ware JH. Exposure to lead in children--how low is low enough? N Engl J Med. 2003 Apr
   17;348(16):1515-6. doi: 10.1056/NEJMp030025. PMID: 12700370.

                                                           26
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35901 Filed 07/16/20 Page 28 of
                                      151



           effect towards the null12 (i.e., towards seeing a diminished effect, or none at

           all). Thus, the “true” blood lead-IQ relationship, i.e., the estimate of the

           magnitude of the effect if the blood lead level that best summarized an

           individual’s lead exposure throughout childhood were known, is likely higher

           than what has been estimated by Lanphear et al. (2015). Finally, an opinion

           could theoretically be rendered regarding impacts of “Flint water crisis-

           associated elevation in blood lead levels” on an individual’s diagnosis of a

           neurobehavioral disorder. This would depend on the specific diagnosis that

           is established as well as the timing of onset or worsening of the condition in

           relation to the individual’s period of exposure.

   IV.     FACTS OR DATA CONSIDERED

           23.     As noted in paragraph 14, the scientific literature supports the view that

           (a) there is no known threshold of lead exposure below which such exposure

           is known to be safe; and (b) the greater the exposure to lead, the greater the

           adverse effects on health can be expected, i.e., the lead-adverse health effect

           relationship follows an incremental dose-incremental response relationship

           (monotonic sequence). The evidence supporting (a) and (b) includes specific




   12
     Sheppard L, Burnett RT, Szpiro AA, Kim SY, Jerrett M, Pope CA 3rd, Brunekreef B. Confounding and exposure
   measurement error in air pollution epidemiology. Air Qual Atmos Health. 2012 Jun;5(2):203-216. doi:
   10.1007/s11869-011-0140-9. Epub 2011 Mar 23. PMID: 22662023; PMCID: PMC3353104.

                                                       27
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35902 Filed 07/16/20 Page 29 of
                                      151



           analyses13, meta-analyses14, and reviews15 of epidemiologic studies relating

           blood lead levels, going down to a level of 1 µg/dL, with decrements in IQ in

           children. In addition, in terms of governmental review, the 22 members of

           the U.S. Centers for Disease Control and Prevention’s Advisory Committee

           on Childhood Lead Poisoning Prevention and it’s Blood lead Level Work

           Group concluded that “Because no measurable level of blood lead is known

           to be without deleterious effects, and because once engendered, the effects

           appear to be irreversible in the absence of any other interventions, public

           health, environmental and housing policies should encourage prevention of

           all exposures to lead16.” In its June 2012 systematic review of the health

           effects of low-level lead exposure, the U.S. National Toxicology Program


   13
      Such as: (a) Schnaas L, Rothenberg SJ, Flores MF, Martinez S, Hernandez C, Osorio E, Velasco SR, Perroni E.
   Reduced intellectual development in children with prenatal lead exposure. Environ Health Perspect. 2006
   May;114(5):791-7. PubMed PMID: 16675439; PubMed Central PMCID: PMC1459938; (b) Chiodo LM, Covington
   C, Sokol RJ, Hannigan JH, Jannise J, Ager J, Greenwald M, Delaney-Black V. Blood lead levels and specific
   attention effects in young children. Neurotoxicol Teratol. 2007 Sep-Oct;29(5):538-46. Epub 2007 Apr 21. PubMed
   PMID: 17553667; (c) Searle AK, Baghurst PA, van Hooff M, Sawyer MG, Sim MR, Galletly C, Clark LS,
   McFarlane AC. Tracing the long-term legacy of childhood lead exposure: a review of three decades of the port Pirie
   cohort study. Neurotoxicology. 2014 Jul;43:46-56. doi: 10.1016/j.neuro.2014.04.004. Epub 2014 Apr 28. PubMed
   PMID: 24785378.
   14
      Such as: (a) Schwartz J. Low-level lead exposure and children's IQ: a meta-analysis and search for a threshold.
   Environ Res. 1994 Apr;65(1):42-55. PubMed PMID: 8162884; and (b).Budtz-Jørgensen E, Bellinger D, Lanphear
   B, Grandjean P; International Pooled Lead Study Investigators. An international pooled analysis for obtaining a
   benchmark dose for environmental lead exposure in children. Risk Anal. 2013 Mar;33(3):450-61. doi:
   10.1111/j.1539-6924.2012.01882.x. Epub 2012 Aug 24. PubMed PMID: 22924487.
   15
      Such as: (a) Jakubowski M. Low-level environmental lead exposure and intellectual impairment in children--the
   current concepts of risk assessment. Int J Occup Med Environ Health. 2011 Mar;24(1):1-7. doi: 10.2478/s13382-
   011-0009-z. Epub 2011 Feb 16. Review. PubMed PMID: 21468897; and (b) Carlisle JC, Dowling KC, Siegel DM,
   Alexeeff GV. A blood lead benchmark for assessing risks from childhood lead exposure. J Environ Sci Health A
   Tox Hazard Subst Environ Eng. 2009 Oct;44(12):1200-8. doi: 10.1080/10934520903139829. Review. PubMed
   PMID: 19847706.
   16
      ACCLPP, 2012. Low Level Lead Exposure Harms Children: A Renewed Call for Primary Prevention. Report of
   the Advisory Committee on Childhood Lead Poisoning Prevention of the Centers for Disease Control and
   Prevention. January 4, 2012.

                                                          28
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35903 Filed 07/16/20 Page 30 of
                                      151



           concluded that “In children, there is sufficient evidence that blood Pb levels

           <5 µg/dL are associated with decreases in broad based and specific indices of

           cognitive function and an increase in attention-related behavioral problems

           and antisocial behavioral problems.”17 In its 2013 Scientific Opinion on Lead

           in Food, the Panel on Contaminants in the Food Chain Panel of the European

           Food Safety Authority identified developmental neurotoxicity in young

           children as one of the critical effects for its risk assessment. As such, the

           Panel concluded that “… the current PTWI [provisional tolerable weekly

           intake] of 25 μg/kg body weight is no longer appropriate as there is no

           evidence for a threshold for critical lead-induced effects.”18 The State of

           Michigan acknowledges that “no level of lead in the blood is safe.”19

           24.     As noted in paragraph 15.a, the period of May 1, 2014 – January 5,

           2016, is proposed as the designated “eligible period of exposure” of the Flint

           Water Crisis (this is acknowledged to differ from the April 25, 2014 – October

           15, 2015 time period spanning when Flint water was initially switched from,

           and then switched back to it original source and method of treatment). The


   17
      NTP Monograph. Health Effects of Low-Level Lead. US Department of Health and Human Services, National
   Toxicology Program. June 2012. Available at:
   https://ntp.niehs.nih.gov/ntp/ohat/lead/final/monographhealtheffectslowlevellead_newissn_508.pdf ; accessed on
   April 13, 2020.
   18
      EFSA. Scientific Opinion on Lead in Food. European Food Safety Authority Panel on Contaminants in the Food
   Chain (CONTAM). Updated on March 22, 2013; available at: https://www.efsa.europa.eu/en/efsajournal/pub/1570 ;
   accessed on April 13, 2020.
   19
      https://www.michigan.gov/documents/egle/tou-LCRWorkshopPresentation-OverviewRevisions_656454_7.pdf,
   p.6.

                                                        29
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35904 Filed 07/16/20 Page 31 of
                                      151



           evidence supporting May 1, 2014 as the designated start of the eligible period

           of exposure is discussed in the expert declarations provided by Dr. Larry

           Russell and Dr. Clifford Weisel, which review aspects of water chemistry, the

           water distribution system in Flint, and other factors.                       Extension of the

           exposure period beyond the October 16, 2015 date (the date Flint reconnected

           to Detroit water) is based on (a) the recognition that there would be a

           substantial delay in re-establishing the stable “passivation” layer that protects

           against the leaching of lead into water in Flint’s water distribution system, as

           well as other factors (see expert declarations by Dr. Larry Russell and Dr.

           Clifford Weisel). The proposed eligibility period end date of January 5, 2016,

           coincides with the day that Governor Rick Snyder issued his emergency

           declaration20. .

           25.     As noted in paragraph 15.b.i. (Criterion 1), having lived (or been in-

           utero) or attended a school or daycare in the city of Flint for at least 90 days

           during the “eligible period of exposure” is proposed as the “eligible location

           of exposure”. The 90 day requirement helps to ensure that the “subclass of

           injured children” does not include individuals with trivial, fleeting, or unlikely

           lead exposure. It also makes it possible, within the “subclass of injured




   20
     Snyder R. Proclamation: Declaration of Emergency. January 5, 2016, 4:00pm. State of Michigan, Executive
   Office.

                                                        30
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35905 Filed 07/16/20 Page 32 of
                                      151



           children”, to use established scientific approaches, such as the U.S.

           Environmental Protection Agency’s Integrated Exposure Uptake Biokinetic

           (IEUBK) model, which is based on exposure over a minimum period of 90

           days, to translate levels of lead in water (the lead “exposure”) to levels of lead

           in blood (the internalized lead “dose). Further discussion of this rationale is

           provided in the expert Declaration of Dr. Panos Georgopoulos.

           26.     As noted in paragraph 15.b.ii. (“Criterion 2”), having been 0-10 years

           old or in-utero (conception to birth) for at least 90 days (the “eligible duration

           of exposure”) in an “eligible location of exposure” during the “eligible period

           of exposure” is proposed as the “eligible age range” . This age range is chosen

           because it is very clear from the scientific literature that lead is toxic to

           neurodevelopment and has other adverse consequences when exposure occurs

           during the prenatal period21 as well as during childhood22; in addition the age

           range of the children included in the 7 international pooled studies analyzed

           by Lanphear et al. (2005) and that provided the best source of guidance on the

           dose-response relationship between blood lead levels and IQ loss ranged from

           4 to 10 years of age.



   21
      Centers for Disease Control and Prevention (CDC). Work Group on Lead and Pregnancy. Ettinger AS and
   Wengrowitz AG, Editors. Guidelines for the Identification and Management of Lead Exposure in Pregnant and
   Lactating Women. Atlanta: Centers for Disease Control. November, 2010. Available at:
   https://www.cdc.gov/nceh/lead/prevention/pregnant.htm ; accessed May 20, 2020
   22
      ACCLLP, 2012, ibid.; NTP, 2012, ibid.

                                                        31
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35906 Filed 07/16/20 Page 33 of
                                      151



        27.   The evidence for specifying “unfiltered Flint tap water” in paragraph

        15.b.iii (Criterion 3) is provided in the declaration by Dr. Clifford

        28.   The evidence for paragraph 15.c.i. (Criterion 4) is provided in the

        Declarations of Dr. Clifford Weisel and Dr. Larry Russel.

        29.   The evidence for paragraph 15.c.ii. (Criterion 5) is provided in the

        Declarations of Drs. Larry Russell, Pierre Goovaerts, and Clifford Weisel.

        30.   The evidence for paragraph 15.c.iii. (Criterion 6) is provided in the

        documents that can be accessed on the State of Michigan website as noted in

        the associated footnotes.

        31.   The evidence for paragraph 17.a., that is, the range of water lead levels

        experienced among Flint residents during the Flint water crisis, is described

        in the expert declarations of Dr. Clifford Weisel and Pierre Goovaerts.

        32.   The evidence for paragraph 17.b., that is, the approach for estimating

        likely elevations in blood lead levels as a result of various exposure scenarios

        of level of lead contamination in tap water across different age groups of

        children is described in the expert declaration of Dr. Panos Georgopoulos.

        33.   The evidence for paragraph 17.c., that is, the recommendation and

        methodology for expressing the impact of lead exposure on health in terms of

        IQ for the several exemplar cases, is as follows:




                                           32
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35907 Filed 07/16/20 Page 34 of
                                      151



          a. I recommend focusing on IQ since there is a robust literature on the

             economic consequences of points of IQ lost as well as the need for special

             education services.

          b. With regards to estimating the points of IQ lost for an individual Flint

             child who had experienced exposure to the elevated lead in Flint water,

             there are several issues that make it impossible to make such estimates

             by simply measuring the IQ of an individual Flint child: (a) any one child

             is unlikely to have had “baseline”, i.e., pre-exposure IQ testing with

             which one could then conduct post-exposure IQ testing and deduce

             change in IQ; (b) even if such pre- and post-testing were available, if the

             magnitude of lead exposure and resulting impact on IQ is modest, such

             pre- and post-testing may not be able to reliably distinguish “true”

             changes in IQ from the random “noise” that typically occurs when IQ

             tests are repeated in the same individual (random measurement error); (c)

             scientific evidence indicates that the adverse impact of lead exposure on

             intelligence can be expected to occur regardless of whether an individual

             has a low, medium (i.e., average), or high IQ. Thus, for example, the

             effect of lead exposure on an individual who might otherwise have had a

             high IQ could be expected to result in that individual’s IQ decreasing into




                                           33
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35908 Filed 07/16/20 Page 35 of
                                      151



             the average range. Such an effect cannot be accurately and precisely

             determined directly by assessing an individual based on a single IQ test.

          c. In my opinion, determination of what an individual child’s IQ decrement

             attributable to the Flint Water Crisis is best determined by extrapolating

             from population-based data the expected loss of IQ points based on the

             degree of lead exposure as quantified by each individual’s blood lead

             level. In other words, it is preferable, in my opinion, to rely on the

             quantitative dose-response relationships between blood lead levels and

             child IQ that have been generated by rigorous population-based

             epidemiologic research.

          d. Through the execution of rigorously standardized research protocols for

             measuring blood lead levels, IQ (and other cognitive outcomes), and

             covariates (i.e., potential confounders, such as maternal age, maternal

             education, maternal IQ, marital status, child’s sex, birth weight, birth

             order, prenatal smoking status, prenatal alcohol use), and then carefully

             conducting multivariate analyses that are able to focus on the relationship

             of blood lead levels and IQ that is independent of the covariate/potential

             confounders, this kind of research offers the best available data for

             estimating points of IQ lost associated with specific levels of lead in

             blood. In particular, I recommend the “International Pooled Analysis”


                                           34
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35909 Filed 07/16/20 Page 36 of
                                      151



                 of blood lead levels and IQ conducted by Lanphear et al. (2005), which

                 examined, pooled, and analyzed data that had been collected from 1,333

                 children who participated in seven rigorous international population-

                 based longitudinal cohort studies, followed from birth or infancy until 5–

                 10 years of age. The US EPA has relied on the analyses conducted by

                 Lanphear et al. (2005) for its risk assessment of lead exposure23 and I and

                 others view this study as “the most complete and compelling evidence”

                 of the quantitative nature and shape of the relationship between

                 children’s blood lead levels and intelligence. This study found that of

                 several blood lead level metrics measured (concurrent, peak, early

                 childhood, lifetime average), blood lead levels taken concurrently with

                 the IQ tests (which were measured between 4 years, 10 months and 7

                 years of age) were the most predictive of IQ score. In subsequent

                 analyses using this metric (concurrent blood lead level), the analysis that

                 is most relevant to the current subject is the one of children with blood

                 lead levels less than 7.5 µg/dL. This is because even though studies have

                 demonstrated that the switch of Flint’s water supply from Detroit to Flint




   23
     US EPA. Lead: Human Exposure and Health Risk Assessments for Selected Case Studies. Volume I. Human
   Exposure and Health Risk Assessments – Full-scale. October, 2007, page 2-10. Research Triangle Park, North
   Carolina: US Environmental Protection Agency, Office of Air Quality Planning and Standards.

                                                         35
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35910 Filed 07/16/20 Page 37 of
                                      151



                  was associated with a general increase in blood lead levels24,25, overall,

                  the majority of children’s blood lead levels (95% or greater) remained

                  less than 5 µg/dL before, during, and after the Flint water crisis.

                  Regarding children with blood lead levels less than 7.5 µg/dL, Lanphear

                  found that an increase in blood lead levels from 2.5 to 7.5 µg/dL was

                  associated with a loss of 2.53 IQ points26. Assuming a linear dose-

                  response relationship in the interval of 2.5 to 7.5 µg/dL (an assumption

                  that is aligned with the piece-wise linear approach, which gives the best-

                  fitting models of the relationship between blood lead levels and IQ27), an

                  increase in blood lead of 1 µg/dL could therefore be expected to be

                  associated with a 2.53/5.0=0.51 points of IQ loss. In my opinion, it is

                  thus reasonable to assume this quantitative relationship between blood




   24
      Hanna-Attisha M, LaChance J, Sadler RC, Champney Schnepp A. Elevated Blood Lead Levels in Children
   Associated With the Flint Drinking Water Crisis: A Spatial Analysis of Risk and Public Health Response. Am J
   Public Health. 2016 Feb;106(2):283-90. doi: 10.2105/AJPH.2015.303003. Epub 2015 Dec 21. PubMed PMID:
   26691115; PubMed Central PMCID: PMC4985856
   25
      Kennedy C, Yard E, Dignam T, Buchanan S, Condon S, Brown MJ, Raymond J, Rogers HS, Sarisky J, de Castro
   R, Arias I, Breysse P. Blood Lead Levels Among Children Aged <6 Years - Flint, Michigan, 2013-2016. MMWR
   Morb Mortal Wkly Rep. 2016 Jul 1;65(25):650-4. doi: 10.15585/mmwr.mm6525e1. PubMed PMID: 27359350.
   26
      The authors originally calculated an associated loss of 2.94 IQ points. They subsequently published a correction
   and found the applicable IQ decrement to be 2.53 points of IQ. Lanphear BP, Hornung R, Khoury J, Yolton K,
   Baghurst P, Bellinger DC, Canfield RL, Dietrich KN, Bornschein R, Greene T, Rothenberg SJ, Needleman HL,
   Schnaas L, Wasserman G, Graziano J, Roberts R. Erratum: "Low-Level Environmental Lead Exposure and
   Children's Intellectual Function: An International Pooled Analysis". Environ Health Perspect. 2019
   Sep;127(9):99001. doi: 10.1289/EHP5685.
   27
      Budtz-Jørgensen E, Bellinger D, Lanphear B, Grandjean P; International Pooled Lead Study Investigators. An
   international pooled analysis for obtaining a benchmark dose for environmental lead exposure in children. Risk
   Anal. 2013 Mar;33(3):450-61. doi: 10.1111/j.1539-6924.2012.01882.x. Epub 2012 Aug 24. PubMed PMID:
   22924487.

                                                           36
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35911 Filed 07/16/20 Page 38 of
                                      151



             lead level and points of IQ loss for children 5-10 years old, given that this

             is the age range studied by Lanphear et al. (2005, 2019).

          e. The estimate of the IQ decrement effect averages across the population

             affected. Practically-speaking, it means that, given an example of a child

             with an estimated elevation in blood lead from the Flint water crisis of 1

             µg/dL, although the mean “expected” loss of IQ points projected by

             Lanphear et al. (2005, 2019) is 0.51 points of IQ, there may be some

             children who would lose only 0.31 point of IQ, yet other who lose 0.71

             points of IQ, based on inter-individual variations in susceptibility. The

             statistical procedures used by Lanphear et al. essentially integrate across

             the spectrum of children to produce an estimate of the “average” points

             of IQ lost per unit increase in blood lead level.

           f. The evidence for the opinion that it is reasonable to assume that the

              quantitative relationship between blood lead level and points of IQ loss

              described above for children 4-10 years old (0.51 points of IQ for every

              1 µg/dL increase in blood lead) will apply to children exposed between

              the ages of 0-4 years and children exposed in-utero, is grounded in the

              available most rigorous studies of the blood lead level-IQ relationship

              at these particular stages of life.




                                            37
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35912 Filed 07/16/20 Page 39 of
                                      151



              g. With regards to the age range of 0-4 years, in the Lanphear et al. (2005)

                   analyses, a separate analysis of the relationship of blood lead levels in

                   early childhood (defined as 6 months to 24 months of age) and declines

                   in IQ was not reported for individuals with blood lead levels less than 7.5

                   µg/dL. Nevertheless, the impacts of blood lead levels in early childhood

                   (6 months to 24 months) v. concurrent blood lead levels (4 to 10 years of

                   age) were compared for the full set of individuals. This demonstrated

                   that the estimates of the magnitude of the adverse effect on IQ of blood

                   lead levels in early childhood v. concurrent blood lead levels were similar

                   (within 17%)28. The research conducted by my own team also generated

                   effect estimates of the impact of blood lead levels at 2 years of age on

                   measures of intelligence measured at 4 years of age that were similar in

                   magnitude as that reported by Lanphear et al. for concurrent blood lead

                   levels (age 4-10 years). In our study, of which the median blood lead

                   level in our children at 2 years of age was 4.6 µg/dL, a 1 µg/dL increase

                   in blood lead at 2 years of age was associated with a decrease in General



   28
     Mean adjusted changes in full-scale IQ score associated with an increase in blood lead concentration (log scale),
   from the 5th to 95th percentile of the concurrent blood lead level at the time of IQ testing, comparing early childhood
   blood lead levels v. concurrent blood lead levels: -2.21 (95% confidence interval, -3.38 to -1.04) v. -2.65 (95%
   confidence interval: -3.69 to -1.61), respectively. Table 4, Lanphear BP, Hornung R, Khoury J, Yolton K, Baghurst
   P, Bellinger DC, Canfield RL, Dietrich KN, Bornschein R, Greene T, Rothenberg SJ, Needleman HL, Schnaas L,
   Wasserman G, Graziano J, Roberts R. Erratum: "Low-Level Environmental Lead Exposure and Children's
   Intellectual Function: An International Pooled Analysis". Environ Health Perspect. 2019 Sep;127(9):99001. doi:
   10.1289/EHP5685.

                                                             38
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35913 Filed 07/16/20 Page 40 of
                                      151



                  Cognitive Index scores on the McCarthy Scales of Children’s Abilities

                  (a general measure of IQ at age 4) of from 0.54 to 0.65 points29, which is

                  higher than the 0.51 points of IQ per 1 µg/dL increase in blood lead level

                  proposed in this declaration. Thus, in my opinion, the assumption of a

                  0.51 points of IQ decline per 1 µg/dL increase in blood lead level for

                  children 0-4 years of age is reasonable.

              h. With regards to children exposed in-utero, an expert Committee

                  convened by the U.S. Centers for Disease Control and Prevention (of

                  which I was a member) concluded in 201030 that “A large number of

                  studies provide convincing evidence that prenatal lead exposure impairs

                  children’s neurodevelopment…”.                         Although the U.S. National

                  Toxicology Program’s review of the literature concluded that the

                  evidence for prenatal lead exposure’s adverse impact on measures of

                  offspring cognitive function at low blood lead levels (less than 5 µg/dL)

                  existed but was “limited”, in my opinion, the evidence more likely than

                  not indicates an adverse effect. However, the literature that can provide


   29
      Table 3, adjusted change in 4 year General Cognitive Index score with a 10 ug/dL increase in child blood lead
   concentrations, focusing on the 2 year old child blood lead level, and extrapolating from 10 to 1 ug/dL. Braun JM,
   Hoffman E, Schwartz J, Sanchez B, Schnaas L, Mercado-Garcia A, Solano-Gonzalez M, Bellinger DC, Lanphear
   BP, Hu H, Tellez-Rojo MM, Wright RO, Hernandez-Avila M. Assessing windows of susceptibility to lead-induced
   cognitive deficits in Mexican children. Neurotoxicology. 2012 Oct;33(5):1040-7. doi: 10.1016/j.neuro.2012.04.022.
   Epub 2012 May 10. PMID: 22579785; PMCID: PMC3576696.
   30
      Centers for Disease Control and Prevention (CDC). Work Group on Lead and Pregnancy. Ettinger AS and
   Wengrowitz AG, Editors. Guidelines for the Identification and Management of Lead Exposure in Pregnant and
   Lactating Women. Atlanta: Centers for Disease Control. November, 2010. Available at:
   https://www.cdc.gov/nceh/lead/prevention/pregnant.htm ; accessed May 20, 2020

                                                           39
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35914 Filed 07/16/20 Page 41 of
                                      151



                  specific quantitative estimates of the impact of prenatal lead exposure on

                  off-spring IQ in the course of rigorously-conducted research and

                  focusing on blood lead levels below 10 µg/dL is somewhat limited and

                  inconsistent. Overall, the quantitative estimates of the effect have varied

                  over a fairly wide range, with, for example, one recent study31 among

                  children whose mothers during pregnancy had blood lead levels ranging

                  from 0.14 to 4.14 µg/dL showing a profound effect on boys (with a 1

                  µg/dL increase in umbilical cord blood lead associated with a 2.65 point

                  decline in IQ) but not on girls; another showing a 4 to 7 point decrement

                  in the IQs of boys and girls age 4-7 years associated with a one unit

                  increase in the natural log of maternal blood lead levels during pregnancy

                  among mothers whose pregnancy-associated blood lead levels were

                  around 5 µg/dL32 ; another showing a 4.13 point decrement in the IQs of

                  boys and girls 6-10 years of age associated with a one unit natural log

                  increase in maternal blood lead levels at 28 weeks of pregnancy33 among

                  mothers who had 28 week pregnancy blood lead levels with a geometric


   31
      Table 4, Effect modification by gender. Desrochers-Couture M, Oulhote Y, Arbuckle TE, Fraser WD, Séguin JR,
   Ouellet E, Forget-Dubois N, Ayotte P, Boivin M, Lanphear BP, Muckle G. Prenatal, concurrent, and sex-specific
   associations between blood lead concentrations and IQ in preschool Canadian children. Environ Int. 2018
   Dec;121(Pt 2):1235-1242. doi: 10.1016/j.envint.2018.10.043. Epub 2018 Nov 2. PubMed PMID: 30392942.
   32
      Wasserman GA, Liu X, Popovac D, Factor-Litvak P, Kline J, Waternaux C, LoIacono N, Graziano JH. The
   Yugoslavia Prospective Lead Study: contributions of prenatal and postnatal lead exposure to early intelligence.
   Neurotoxicol Teratol. 2000 Nov-Dec;22(6):811-8. PubMed PMID: 11120386.
   33
      Schnaas L, Rothenberg SJ, Flores MF, Martinez S, Hernandez C, Osorio E, Velasco SR, Perroni E. Reduced
   intellectual development in children with prenatal lead exposure. Environ Health Perspect. 2006 May;114(5):791-7.
   PubMed PMID: 16675439; PubMed Central PMCID: PMC1459938.

                                                          40
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35915 Filed 07/16/20 Page 42 of
                                      151



                  mean of 7.8 µg/dL; and another showing weak (in boys) or no (in girls)

                  adverse impacts of prenatal blood lead levels on the IQ of children at 4

                  and 8 years of age among mothers with a median blood lead level during

                  pregnancy of 3.7 µg/dL34. Overall, in my opinion, the inconsistency of

                  results is a reflection of the relative paucity of rigorous studies on this

                  topic (rather than an indication of a weak effect of prenatal lead

                  exposure). Given that most lines of toxicological evidence indicate that

                  the developing fetal nervous system is particularly vulnerable to the

                  toxicity of lead35,36, in my opinion, it is reasonable to assume that the

                  quantitative estimate of effect for the impact of prenatal lead exposure

                  (as reflected by maternal blood lead levels during pregnancy) is the same

                  as the quantitative estimate of effect for the impact of postnatal (i.e.,

                  children’s) blood lead levels on their IQ’s, i.e., 0.51 points of IQ per 1

                  µg/dL elevation in blood lead.

           34.      Finally, Paragraph 18, sets forth that for children who are members of

           the “subclass of injured children”, an opinion could be rendered regarding



   34
      Taylor CM, Kordas K, Golding J, Emond AM. Effects of low-level prenatal lead exposure on child IQ at 4 and 8
   years in a UK birth cohort study. Neurotoxicology. 2017 Sep;62:162-169. doi: 10.1016/j.neuro.2017.07.003. Epub
   2017 Jul 4. PubMed PMID: 28687448; PubMed Central PMCID: PMC5630203.
   35
      Lidsky TI, Schneider JS. Lead neurotoxicity in children: basic mechanisms and clinical correlates. Brain. 2003
   Jan;126(Pt 1):5-19. doi: 10.1093/brain/awg014. PMID: 12477693.
   36
      Neuwirth LS, Phillips GR, El Idrissi A. Perinatal Pb2+ exposure alters the expression of genes related to the
   neurodevelopmental GABA-shift in postnatal rats. J Biomed Sci. 2018 May 24;25(1):45. doi: 10.1186/s12929-018-
   0450-4. PMID: 29793500; PMCID: PMC5967126.

                                                          41
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35916 Filed 07/16/20 Page 43 of
                                      151



           impacts of “Flint water crisis-associated elevation in blood lead levels” on an

           individual’s diagnosis of a neurobehavioral disorder. This would specifically

           require clear            evidence of having developed an attention-related

           behavioral diagnosis or significant worsening of an existing attention-related

           behavioral diagnosis a minimum of 90 days after their exposure to lead-

           contaminated Flint tap water began, as well as an individual assessment of the

           plaintiff to conduct a process of differential etiology with the goal of

           determining if the exposure more likely than not was a substantial contributing

           factor to their diagnosis or significant worsening of their diagnosis. In my

           opinion, the evidence for entertaining this possibility is grounded in the

           available most rigorous studies of lead exposure and behavior. For example,

           in a study my team conducted among children 6-13 years of age with a mean

           blood lead level of 3.4 µg/dL, a 1 µg/dL increase in blood lead was associated

           with significantly higher scores on a well-validated diagnostic instrument

           measuring Hyperactivity and Restless-Impulsivity37. Similar results have

           been seen in other studies with respect to blood lead levels less than 5 µg/dL




   37
     Huang S, Hu H, Sánchez BN, Peterson KE, Ettinger AS, Lamadrid-Figueroa H, Schnaas L, Mercado-García A,
   Wright RO, Basu N, Cantonwine DE, Hernández-Avila M, Téllez-Rojo MM. Childhood Blood Lead Levels and
   Symptoms of Attention Deficit Hyperactivity Disorder (ADHD): A Cross-Sectional Study of Mexican Children.
   Environ Health Perspect. 2016 Jun;124(6):868-74. doi: 10.1289/ehp.1510067. Epub 2015 Dec 8. PMID: 26645203;
   PMCID: PMC4892926.

                                                       42
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35917 Filed 07/16/20 Page 44 of
                                      151



           and symptoms of Attention Deficit Hyperactivity Syndrome 38,39,40,41. As

           noted earlier, in its June 2012 systematic review of the health effects of low-

           level lead exposure, the U.S. National Toxicology Program concluded that “In

           children, there is sufficient evidence that blood Pb levels <5 µg/dL are

           associated with decreases in broad based and specific indices of cognitive

           function and an increase in attention-related behavioral problems and

           antisocial behavioral problems.”42 More recent systematic reviews arrived at

           the same conclusion with respect to low-level lead exposure (i.e., blood lead

           levels less than 5 or 10 µg/dL) and Attention-Deficit/Hyperactivity Disorder
           43 44
              , . I note, however, that the scientific literature examining the dose-

           response quantitative relationship between levels of lead exposure and either


   38
      Braun JM, Kahn RS, Froehlich T, Auinger P, Lanphear BP. Exposures to environmental toxicants and attention
   deficit hyperactivity disorder in U.S. children. Environ Health Perspect. 2006 Dec;114(12):1904-9. doi:
   10.1289/ehp.9478. PMID: 17185283; PMCID: PMC1764142.
   39
      Hong SB, Im MH, Kim JW, Park EJ, Shin MS, Kim BN, Yoo HJ, Cho IH, Bhang SY, Hong YC, Cho SC.
   Environmental lead exposure and attention deficit/hyperactivity disorder symptom domains in a community sample
   of South Korean school-age children. Environ Health Perspect. 2015 Mar;123(3):271-6. doi: 10.1289/ehp.1307420.
   Epub 2014 Oct 3. PMID: 25280233; PMCID: PMC4348739.
   40
      Ha M, Kwon HJ, Lim MH, Jee YK, Hong YC, Leem JH, Sakong J, Bae JM, Hong SJ, Roh YM, Jo SJ. Low blood
   levels of lead and mercury and symptoms of attention deficit hyperactivity in children: a report of the children's
   health and environment research (CHEER). Neurotoxicology. 2009 Jan;30(1):31-6. doi:
   10.1016/j.neuro.2008.11.011. Epub 2008 Nov 30. PMID: 19100765.
   41
      Nigg JT, Knottnerus GM, Martel MM, et al. Low blood lead levels associated with clinically diagnosed attention-
   deficit/hyperactivity disorder and mediated by weak cognitive control. Biol Psychiatry. 2008;63(3):325‐ 331.
   doi:10.1016/j.biopsych.2007.07.013
   42
      NTP Monograph. Health Effects of Low-Level Lead. US Department of Health and Human Services, National
   Toxicology Program. June 2012. Available at:
   https://ntp.niehs.nih.gov/ntp/ohat/lead/final/monographhealtheffectslowlevellead_newissn_508.pdf ; accessed on
   April 13, 2020.
   43
      He J, Ning H, Huang R. Low blood lead levels and attention-deficit hyperactivity disorder in children: a
   systematic review and meta-analysis. Environ Sci Pollut Res Int. 2019 Jun;26(18):17875-17884. doi:
   10.1007/s11356-017-9799-2. Epub 2017 Aug 5. PMID: 28780688.
   44
      Donzelli G, Carducci A, Llopis-Gonzalez A, Verani M, Llopis-Morales A, Cioni L, Morales-Suárez-Varela M.
   The Association between Lead and Attention-Deficit/Hyperactivity Disorder: A Systematic Review. Int J Environ
   Res Public Health. 2019 Jan 29;16(3):382. doi: 10.3390/ijerph16030382. PMID: 30700018; PMCID: PMC6388268.

                                                          43
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35918 Filed 07/16/20 Page 45 of
                                      151



           the risk of developing behavioral diagnoses that meet diagnostic criteria or the

           levels of behavioral symptoms experienced/signs observed is not as robust as

           it is for lead and IQ. Moreover, unlike IQ, levels of behavioral symptoms are

           difficult to translate into economic terms. Thus, given that, similar to the

           blood lead level-IQ relationship, a threshold for lead’s adverse impact on

           behavioral has not been seen even with respect to blood lead levels below 3

           µg/dL45, it is my opinion that lead exposure enough to establish an individual

           as a member of the injured class could very well be enough to have constituted

           a substantial contributor to a diagnosis of an attention disorder or significant

           worsening of an existing attention disorder if it can be established that the

           disorder or significant worsening of the disorder occurred 90 days or more

           after that individual’s onset of lead exposure related to the Flint water crisis,

           and if the process of differential diagnosis and etiologic assessment was

           consistent with lead exposure as a substantial contributing factor.

           35.      I reserve the right to amend my expert report and update my opinions

           if new or additional information becomes available.

   V.      LIST OF PUBLICATIONS

           1.       See Exhibit 2 attached hereto.



   45
     He J, Ning H, Huang R. Low blood lead levels and attention-deficit hyperactivity disorder in children: a
   systematic review and meta-analysis. Environ Sci Pollut Res Int. 2019 Jun;26(18):17875-17884. doi:
   10.1007/s11356-017-9799-2. Epub 2017 Aug 5. PMID: 28780688.

                                                           44
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35919 Filed 07/16/20 Page 46 of
                                      151



   VI.   LIST OF ALL CASES

         1.   See Exhibit 3 attached hereto.

   VII. STATEMENT OF COMPENSATION PAID

         1.   See Exhibit 4 attached hereto.

   VIII. LIST OF REFERENCES

         1.   See Exhibit 5 attached hereto.




                                         45
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35920 Filed 07/16/20 Page 47 of
                                      151
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35921 Filed 07/16/20 Page 48 of
                                      151




                           EXHIBIT 1
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35922 Filed 07/16/20 Page 49 of
                                      151



                                                                                          1
                       CURRICULUM VITAE                   Date Prepared: May, 2020

NAME:                         Howard Hu
HOME ADDRESS:                 12544 42nd Avenue NE, Seattle, WA; 98125, USA
DATE OF BIRTH:                June 12, 1956

PRIMARY AFFILIATION:   School of Public Health, University of Washington
SECONDARY AFFILIATION: School of Public Health, University of Michigan

CONTACT:                      Howard Hu, M.D, M.P.H., Sc.D.
                              Email: hhu5@uw.edu
LINKS:
Faculty:         https://deohs.washington.edu/node/20961
Publications :   https://www.ncbi.nlm.nih.gov/myncbi/1vwnVYvgxfEAw/bibliography/public/

                                     TABLE OF CONTENTS

   SUBJECT                                       PAGE
   EDUCATION                                       2
   POSTDOCTORAL TRAINING                           2
   CERTIFICATION AND LICENSURE                     2
   ACADEMIC APPOINTMENTS                           2
   ADMINISTRATIVE APPOINTMENTS                     3
   CLINICAL APPOINTMENTS                           4
   OTHER ACADEMIC POSITION/VISITING APPOINTMENTS   4
   MAJOR RESEARCH INTERESTS                        5
   GRANTS                                          5
   HONORS AND AWARDS                               9
   MEMBERSHIPS                                     10
   EDITORIAL POSITIONS AND BOARDS                  10
   PEER REVIEW SERVICE                             11
   TEACHING                                        11
   COMMITEE, ORGANIZATIONAL, VOLUNTEER SERVICE     17
   OTHER PUBLIC SERVICE                            22
   CONSULTING POSITIONS                            22
   VISITING PROFESSORSHIPS                         23
   SEMINARS AND EXTRAMURAL INVITED PRESENTATIONS 23
   BIBLIOGRAPHY                                    31




CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35923 Filed 07/16/20 Page 50 of
                                      151



                                                                                                     2
EDUCATION:

   9/1973-6/1976 Biology                B.Sc.                 Brown University
   9/1977-6/1982 Medicine               M.D.                  Albert Einstein College of Medicine
   9/1979-6/1980 (degree in 6/1982*)    M.P.H. (Occ Hlth)     Harvard School of Public Health
   9/1985-6/1986 Epidemiology           M.S.                  Harvard School of Public Health
   7/1986-6/1990 Epidemiology           Sc.D.                 Harvard School of Public Health

* Awarding of the Harvard M.P.H. to medical students is delayed until the M.D. degree is conferred

POSTDOCTORAL TRAINING:

   Research Fellowships

   7/1987-6/1988 Occupational Health Research Fellow, Dept. of Environmental Health
                 Harvard School of Public Health

   Internship and Residencies

   7/1982-6/1983 Intern in Medicine                           Boston City Hospital
   7/1983-6/1984 Junior Assistant Resident, Internal Medicine Boston City Hospital
   7/1984-6/1985 Senior Assistant Resident, Internal Medicine Boston City Hospital
   7/1985-6/1987 Resident, Occupational Medicine              Harvard School of Public Health


CERTIFICATION AND LICENSURE:

   1984            Massachusetts Medical License Registration
   1985            American Board of Internal Medicine, Diplomate
   1987            American Board of Preventive Medicine, Diplomate (Occupational Medicine)
   2006            Michigan Medical License Registration
   2013            College of Physicians & Surgeons of Ontario
   2018            Washington State Medical License Registration


ACADEMIC APPOINTMENTS:

   9/1988-6/1992  Instructor in Medicine
                  Department of Medicine, Harvard Medical School
  9/1988-6/2006   Associate Physician (Clinical and Research), Channing Laboratory,
                  Department of Medicine, Brigham & Women's Hospital
  9/1990-6/1994   Assistant Professor of Occupational Medicine
                  Department of Environmental Health, Harvard School of Public Health
  7/1992-6/1997   Assistant Professor of Medicine
                  Department of Medicine, Harvard Medical School
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35924 Filed 07/16/20 Page 51 of
                                      151



                                                                                                  3
   7/1994-6/2002     Associate Professor of Occupational Medicine
                     Department of Environmental Health, Harvard School of Public Health
   7/1997-8/2006     Associate Professor of Medicine
                     Department of Medicine, Harvard Medical School
   7/2002-8/2006     Professor of Occupational and Environmental Medicine (tenured)
                     Department of Environmental Health, Harvard School of Public Health
   9/2006-6/2012     Chair and Professor of Environmental Health Sciences (tenured), Department of
                     Environmental Health Sciences, University of Michigan School of Public Health
   9/2006-8/2009     Adjunct Professor of Occupational and Environmental Medicine
                     Department of Environmental Health, Harvard School of Public Health
   9/2006-6/2012     Research Associate Physician, Channing Laboratory, Department of
                     Medicine, Brigham & Women's Hospital
   5/2007-2012       Professor of Epidemiology, University of Michigan School of Public Health
   5/2007-2012       Professor of Internal Medicine, University of Michigan Medical School
   1/2009-2012       NSF International Endowed Department Chair, University of Michigan School of
                     Public Health, Department of Environmental Health Sciences
   7/2012-2018       Professor of Environmental Health, Epidemiology and Global Health (tenured)
                     Dalla Lana School of Public Health, University of Toronto, Toronto, Ontario,
                     Canada (on sabbatical/administrative leave, 2017-2018)
   7/2012-2018       Professor, School of Medicine, University of Toronto, Toronto, Ontario, Canada
   7/2012-           Adjunct Professor, Department of Environmental Health Sciences, University of
                     Michigan School of Public Health
   7/2012-2013       Director, Dalla Lana School of Public Health, University of Toronto, Toronto,
                     Ontario, Canada
   7/2013-6/2017     Founding Dean, Dalla Lana School of Public Health, a Faculty of the University
                     of Toronto, Toronto, Ontario, Canada
   7/2017-           Affiliate Professor (started as a Visiting Scholar, transitioned in 2018),
                     Department of Occupational and Environmental Health Sciences, University of
                     Washington School of Public Health, Seattle, WA

ADMINISTRATIVE APPOINTMENTS:

  7/1991-6/2006 (Founding) Director, Metals Epidemiology Research Group, Channing Laboratory,
            Department of Medicine, Brigham and Women's Hospital, Harvard Medical School, and
            Department of Environmental Health, Harvard School of Public Health
  7/1992-6/1995 Director, Commission to Investigate the Health and Environmental Effects of Nuclear
            Weapons Production, International Physicians for the Prevention of Nuclear War
  7/1996-6/2006 Director, Residency Program in Occupational and Environmental Medicine, Harvard
            School of Public Health
  7/1996-8/2006 Director, Occupational and Environmental Medicine Core, National Institute for
            Occupational Safety and Health Educational Resource Center at the Harvard School of
            Public Health
  7/1998-6/2004 (Founding) Medical Editor, Environmental Health Perspectives (official journal of
            NIEHS)
  7/2000-8/2006 Associate Director, the Harvard NIEHS Environmental Sciences Center, Harvard
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35925 Filed 07/16/20 Page 52 of
                                      151



                                                                                                  4
             School of Public Health
   7/2004-6/2009 (Founding) Principal Investigator and Director, Harvard Center for Children’s
              Environmental Health and Disease Prevention Research (co-PI and co-Director after
             9/1/08)
   9/2006-6/2012 Chair, Department of Environmental Health Sciences, University of
             Michigan School of Public Health
   9/2006-2012 Director, Occupational Epidemiology Core, NIOSH Education and Research Center,
             University of Michigan
   9/2006-2012 Co-Director, Michigan-Harvard/Harvard-Michigan Metals Epidemiology Research
             Group
   7/2009-2011 Director, NIA T32 Training Grant in Aging and Public Health, University of Michigan
             School of Public Health
   1/2010-2012 Chair, Faculty Steering Committee on Global Health, University of Michigan School of
             Public Health
   4/2011-2012 (Founding PI) and Director, University of Michigan NIEHS P30 Core Center.
   7/2012-2013 Director, Dalla Lana School of Public Health, University of Toronto, Toronto,
                 Ontario, Canada
   7/2013-6/2017 Founding Dean, Dalla Lana School of Public Health, a Faculty of the University
                 of Toronto, Toronto, Ontario, Canada

CLINICAL APPOINTMENTS:

   7/1985-6/1987 Attending Physician, Emergency Department, Whidden Memorial Hospital
   7/1985-6/1988 Assistant Visiting Physician, Department of Medicine, Boston City Hospital
   1/1985-6/2006 Consultant in Occupational and Environmental Medicine, Center for Occupational
             and Environmental Medicine, Northeast Specialty Hospital (formerly known as the
             Olympus Specialty Hospital, the Massachusetts Respiratory Hospital, and Norfolk
             County Hospital).
   3/1987-9/1987 Attending Physician, Occupational Health Program, University Hospital/Boston
             University Medical Center
   7/1988-9/2006 Associate Physician, Brigham and Women's Hospital
   7/1990-6/1995 Occupational/Environmental Medicine Consultant, Brigham and Women's Hospital
             Employee Health Services
   7/2007-2012 Associate Physician, Division of General Medicine, Department of Medicine,
              University of Michigan Health System
   1/2019-present Staff Physician, RotaClinic-Lake City, Seattle, WA

OTHER ACADEMIC POSITIONS and MAJOR VISITING APPOINTMENTS:

  7/1987-6/1990 Visiting Physician, South Cove Health Center, Boston (Chinatown)
  7/1996-8/2006 Associate, Center for Health and the Global Environment, Harvard Medical School
  2/1997    Alice Hamilton Visiting Professor, Division of Occupational and Environmental
            Medicine, Department of Medicine, University of California at San Francisco
  11/2000-      Visiting Scientist, Sri Ramachandra Medical College and Research Institute
  7/2010-       Senior Consultant, Tianjin Centers for Disease Control and Prevention, Tianjin,
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35926 Filed 07/16/20 Page 53 of
                                      151



                                                                                                       5
                 China
   10/2012-      Visiting Professor, Shanghai Key Laboratory of Children’s Environmental Health,
                 Xinhua Hospital, Shanghai Jiao-Tung University, China
   7/2013-6/2016 Visiting Professor, Shanghai Jiao Tong School of Medicine, China
   5/2015-       Affiliate Scientist to the Li Ka Shing Knowledge Institute, St. Michael's Hospital,
                 Toronto, Canada

MAJOR RESEARCH INTERESTS:

   1. Environmental and molecular epidemiologic research related to heavy metals, potential
      endocrine disruptors, other neurotoxicants, carcinogens, etc.
   2. Gene-environment interactions; epigenetic dysregulation
   3. Fetal/early life exposures and long-term effects
   4. Aging-environment interactions
   5. Environmental health, health inequities and health disparities, human rights
   6. Health and the global environment
   7. “Big Data” for population health
   8. Environmental sensitivities/Multiple chemical sensitivities


GRANTS (as PI, Co-PI, or primary mentor only):

Past Funding:

  1980 (summer) Montefiore Hospital, Bronx NY, PI; $2,000 (approx)
                A study of rural and occupational health in Tulua, Colombia, South America
  1982 (summer) Albert Einstein College of Medicine, PI; $3,000 (approx)
                A study of occupational/environmental health in Shanghai, China
  7/1987-6/1989 NIEHS Center Grant ES00002 Pilot Project, PI; $12,000
                The Long-term Renal and Neurologic Effects of Childhood Plumbism
  7/1989-6/1990 NIEHS subcontract 7083-1, PI; $50,000 (approx)
                The Use of X-Ray Fluorescence to Measure Lead Burden and Childhood Lead
                Exposure
  7/1990-6/1992 Agency for Toxic Substances and Disease Registry, PI; $150,000 (approx)
                "Clinical Environmental/ Occupational Medicine Research Fellowship Award",
  7/1990-6/1991 NIEHS Center Grant ES00002 Pilot Project, PI; $12,000
                The Metabolic Effects of Pregnancy and Lactation on Lead Burden
  7/1990-6/1991 Harvard School of Public Health Basic, PI
                Research Support Grant; $10,000
                K-X-Ray Fluorescence Measured Lead Burden
  10/1991-11/1991 NIOSH Special Grants, PI; $50,000 (approx)
                The Carpenters Lead Project
  4/1991-3/1996 NIEHS/R01, PI; $2,200,000 (approx)
                The Epidemiology of Lead, Diet and Blood Pressure
  7/1991-6/1996 NIEHS/R01 supplement, PI; $240,000 (approx)
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35927 Filed 07/16/20 Page 54 of
                                      151



                                                                                                   6
                The Epidemiology of Lead, Diet and Blood
                Pressure--Research Supplement for Minority Investigator
  7/1992-6/1995 NIEHS/R01 (Office of Research on Women), PI; $200,000 (approx)
                Lead and Hypertension in Women
  7/1993-6/1996 NIEHS/subcontract, PI; $150,000 (approx)
                Exposure to Neurotoxins as Risk Factors for Amyotrophic Lateral Sclerosis
  7/1995-6/1998 State of Washington, Department of Labor, PI; $350,000 (approx)
                SPECT Imaging of the Brain in Patients with Multiple Chemical Sensitivity
                Syndrome and Controls
  7/1996-6/1997 NIEHS Center Grant ES00002 Pilot Project, PI; $15,000
                Electrocardiographic abnormalities in association with low-level lead exposure
                among middle-aged to elderly men: the Normative Aging Study
  4/1995-3/2000 NIEHS Project PI (Program Project PI: Richard Monson); $1,800,000 (approx)
                Lead Exposure, Accumulation in Bone, and Reproductive Toxicity Among Men and
                Women In Mexico
  4/1995-3/2000 NIEHS Project PI (Program Project PI: Richard Monson); $1,900,000 (approx)
                Lead Exposure, Accumulation in Bone, and Cognitive Toxicity Among Elderly Men
                and Women
  6/1997-5/2002 NIEHS/R01 ES05257 PI; $2,312,274
                Lead Biomarkers, Aging, and Chronic Disease
  7/1997-6/1999 NIEHS Center Grant ES00002 Pilot Project, PI; $10,000
                The effect of genetic polymorphisms of metallothionein-IIA on mRNA levels in
                middle-aged to elderly men: the Normative Aging Study
  7/1998-6/2003 NIEHS/R01 PI (with no-cost extension; 5R01ES007821); $2,291,833
                Lead Dose Biomarkers, Reproduction, and Infant Outcomes
  7/1999-6/2000 NIEHS Center Grant ES00002 Pilot Project, co-PI; $14,000
                Magnetic Resonance Spectroscopy in the Evaluation of Lead Neurotoxicity: the
                Normative Aging Study
  7/2000-6/2001 MAVERIC (Massachusetts Area Veterans Epidemiology Resource and Institute
            Center) Pilot Project PI (with Dr. Robert Wright, co-PI); $10,000
                The Use of Magnetic Resonance Spectroscopy in Lead Poisoning
  7/2000-6/2001 NIOSH Center Grant Pilot Project, PI (with Dr. Robert Wright, co-PI); $12,000
                Interaction between ApoE Genotype and Lead Exposure in the Development of
                Cognitive Impairment
  7/2002-6/2004 The Rasmussen Foundation/Health Care Without Harm; $50,000
                Medical Use of Phthalate Containing Products in the Neonatal Intensive Care Unit
                and Biomarkers of Neonatal Phthalate Metabolites
  7/2002-6/2003 NIEHS Center Grant Pilot Project, PI; $8,000
                Vitamin D Receptor Gene and Bone Lead in Reproduction
  3/2004-2/2005 The Critelli Family Foundation; $10,000
                Review of Environmental Cadmium Exposure and Toxicity
  4/2000-3/2007 NIEHS Project Leader (Program Project PI: Richard Monson; 5P01ES05947);
                $2,472,677; Controlled Trial in Pregnancy of Dietary Supplements for the
                Suppression of Bone Resorption and Mobilization of Lead into Plasma (no cost
                extension)
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35928 Filed 07/16/20 Page 55 of
                                      151



CV: Howard Hu                                                                                    7

  4/2000-3/2007 NIEHS Project co-Leader (Program Project PI: Richard Monson; 5P01ES05947);
                 $1,210,000 (approx); A Community-Based Study of Lead Exposure Pathways,
                 Biomarkers of Dose, Health Effects, and Phytoremediation Strategies at the Tar
                 Creek Superfund Site (no cst extension)
  4/2002-9/2007 NIEHS/R01 PI (5R01ES010798); $3,011,295
                 Gene-Metal Interactions and Parkinson’s Disease
  10/2003-9/2007 NCMHI/P20 Project Leader (MD000501-01; Hughes Harris, PI); $828,781(Project)
                 “FAMU and Harvard Center for Health and Health Care Disparities”
  8/2003-7/2008 NIEHS/R01 PI (2R01ES05257-11A2); $3,357,424 (bécame co-PI in 2007 after
                 move to University of Michigan)
                 Lead-Gene Interactions and Cognition
  6/2004-3/2009 NIEHS/P01 PI (5 P01ES012874-01); $6,662,670 (became co-PI in 2006 after move
                 to University of Michigan)
                 Metals Mixtures and Children’s Health (Center for Children’s Environmental Health
                 and Disease Prevention Research)
  7/2002-12/2009 NIH/R03 PI (1R03TW005914; no cost ext through 2008); $192,000 (approx)
                 Lead, Genes, and Cognition in Children in Chennai, India
      9/2006-7/2011 NIEHS/R01 PI (R01ES0007821); $3,116,831
                 Fetal Origins of Neurobehavior: Lead and Cholesterol Metabolism Interactions
  7/2006-6/2011 NIEHS/R01 co-PI (R01ES013744; PI Wright), $3,200,000
                 Stress, Lead, Iron Deficiency and Neurodevelopment
  7/2006-6/2011 NIEHS/R01 co-PI (RO1ES014930; PI Wright), $2,800,000
                 Metal Mixtures and Neurodevelopment
  2/2008-2/2010 Michigan Institute for Clinical and Health Research (MICHR; home of the UM
                 CTSA; UL1RR024986) Pilot Project PI; $26,000 (no cost extension)
                 Epigenetics of Early Life Events and Environmental Toxicants
  4/2009-4/2010 Michigan Alzheimer’s Disease Research Center Pilot Project PI, $25,000
                 Environment, Epigenetics and Alzheimer’s Disease (no cost extension)
  12/2009-12/2010 University of Michigan Center for Global Health Pilot Project PI, $25,000
                 Climate Variability and Impacts on Mortality and Morbidity in Chennai, India:
                 A Pilot Project Stemming from the 2009 U.S.-India Workshop on Climate Change
                 and Public Health, Goa India (no cost extension)
  9/2009-9/2010 Michigan Institute for Clinical and Health Research (MICHR; home of the UM
                 CTSA; UL1RR024986) Pilot Project PI; $26,000 (no cost extension)
                 Epigenetics and Epigenomics in the Etiology of Alzheimer Disease
      7/2008-6/2011 NIA/T32 PI (T32AG027708); $450,000
                 Interdisciplinary Training Program in Aging and Public Health
  4/2010-3/2015 NIEHS P42 Superfund Co-Inv, Project 2, Co-investigator (P42ES017198; PI:
                 Alshawabkeh, Project 2 Leader: Meeker) Puerto Rico Testsite For Exploring
                 Contaminant Threats, $12,000,000
  4/1/2011-6/2015 NIEHS Core Environmental Health Sciences Center, Founding PI and Director
             (until 2012; now consultant; P30 ES017885), $ 4,620,100;
             “Lifestage Exposures and Adult Disease”
  4/2010-3/2014 NIEHS/EPA P20 Co-PI and Clin Health Specialist (P20 ES018171; PI Peterson)
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35929 Filed 07/16/20 Page 56 of
                                      151



CV: Howard Hu                                                                                     8

                  Formative Children’s Environmental Health and Disease Prevention Center,
                  $1,959,960; "Perinatal Exposures, Epigenetics, Child Obesity & Sexual Maturation"
   7/1/2013-6/30/2014 CIHR, Canadian Institute for Health Services and Policy Research; Planning
              Grants-Priority Announcement:Partnerships for Health System Improvement; PI, $24,992
              “The Surviving Opioid Overdose with Naloxone (SOON) Project and Roundtable”
   07/1/11-06/30/16 NIEHS K01 ES019909 (co-mentor; PI: Somers)
              “Immune dysfunction associated with early life heavy metal exposure”
   4/1/12-3/30/17     NIEHS R01ES013744 (consultant; PI: Wright; Mt Sinai School of Medicine)
              “Stress-Lead Interactions and Child Development”
   7/1/2012-7/1/2017 European Commission (EC), Funded under FP7-Health, Project 304925, co-
              Investigator; PI, epidemiologic studies, $6,000,000 E
              “A novel micronutrient-based strategy to prevent hearing impairments: test and road to
              market for age-related hearing loss and preservation of residual hearing”

Current Funding

   3/24/2020-2/28/2021 Pilot Project Proposal for Rapid Response Funding, University of Michigan
              NIEHS P30 Core Sciences Center (co-PI); $6,250, “Environmental Cadmium and
              Influenza-related Mortality in NHANES: An Environment-Infectious Disease Interaction
              Study with Implications for Strategies for Reducing COVID-19-related Morbidity and
              Mortality”
   6/1/2012-7/1/2019, in NCE 1R01ES021446, PI, $4,140,000 (parent + supplement awards);
              “Prenatal and Childhood Exposure to Fluoride and Neurodevelopment”
   5/15/2015-5/15/2019, in NCE Health Canada; PI, $200,000 (Phase 1); $1,400,000 (proposed Phase
               2) “A Community-based First Nation Study of Cancer and the Environment in Northern
              Ontario”
   4/1/13-3/31/23 NIEHS/EPA P01ES022844 (co-inv; PI: Peterson at the University of Michigan)
              “Lifecourse Exposures & Diet: Epigenetics, Maturation & Metabolic Syndrome.”
   7/1/16-6/30/21    CIHR (co-PI; Director; PI: Jeffrey Brook at the Dalla Lana School of Public
              Health) $4,700,000 CNDN
              “CANadian Urban Environmental (CANUE) Health Research Consortium”
   9/1/16-8/31/21 NIH 5R01ES026033-02, (Consultant/Co-investigator; PI: Arora at Mt. Sinai School
              of Medicine) $648,000 “Novel Biomarker to Identify Critical Windows of Susceptibility
              to Metal Mixture”
   9/1/17-6/30/22 NIH R24ES028502 (Consultant/Co-investigator; PI: Peterson at the University of
              Michigan, “E3GEN: Multigenerational Effects of Toxicant Exposures on Life Course
              Health and Neurocognitive Outcomes in the ELEMENT Birth Cohorts”; $2,009,022

   Applications Under Review

   Wellcome Trust, co-investigator (PI: P Landrigan)
            “Quantifying the Cognitive and Economic Benefits of Reducing Air Pollution to Achieve
            Climate Change Mitigation”

CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35930 Filed 07/16/20 Page 57 of
                                      151



CV: Howard Hu                                                                                     9

   R01ES031820 (app # pending), multiple PI, $3,086,477
           Perinatal Maternal Heavy Metal Burden and Offspring Blood Pressure

   Competitive Renewal Applications In Progress

   R01ES021446-01, PI, $4,140,000
           A Prospective Study of Early Life Exposure to Fluoride, Thyroid Function, and
           Neurobehavioral Outcomes

   Amended Application In Progress


   New Application in Progress

   Wellcome Trust, xxx, multiple-PI
            Addressing Two Critical Gaps in Understanding the Impacts of Lead Exposure on the
            Global Burden of Disease: (a) Impacts on Cardiovascular Disease; (b) Exposures and
            Sources in Low and Middle-Income Countries


HONORS AND AWARDS:

  1978-1982 National Health Service Corps Scholarship
  1985-1988 National Research Service Award
  1990-1992 Agency for Toxic Substances and Disease Registry Clinical Environmental Medicine
            Award
  1994      Will Solimene Award of Excellence, American Medical Writers Association, for:
            Chivian E, McCally M, Hu H, Haines H, eds. Critical Condition: Human Health and the
            Environment. Cambridge: The MIT Press, 1993.
  1997      Alice Hamilton Lecturer, University of California at San Francisco
  1998      First Prize for Best Infant Nutrition Research, Instituto Danone, Mexico (for González-
            Cossío T, Peterson KE, Sanín L, Fishbein SE, Palazuelos E, Aro A, Hernández-Avila M,
            Hu H. “Decrease in birth weight in relation to maternal bone lead burden.” Published in
            Pediatrics)
  1999      National Institute for Environmental Health Sciences “Progress and Achievement of the
            Year Award”, 1998-1999
  1999      True Memorial Lecturer, Maine Medical Center, Portland ME.
  2000-2001 Faculty Sabbatical Award, Harvard School of Public Health
  2000-2001 Senior Fulbright Scholar in India
  2001      Hoopes Prize, Faculty Mentorship (for Senior Thesis of Charles Lin, “More than Black
            and White: Lead Poisoning as an Environmental Justice Issue in Boston”)
  2003      Best Paper in Preventive Medicine by a Medical Student (for Senior Thesis of Vanitha
            Janakiraman; Janakiraman V, Hu H, Mercado-Garcia A, Hernandez-Avila M. A
            randomized crossover trial of nocturnal calcium supplements to suppress bone resorption
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35931 Filed 07/16/20 Page 58 of
                                      151



CV: Howard Hu                                                                                     10

               during pregnancy. Am J Prev Med 2003;24:260-4.). American College of Preventive
               Medicine, Ulrich and Ruth Frank Foundation for International Health.
   2004        Das Travel Grant Award, The South Asia Initiative, Harvard University (for Travel in
               India)
   2005        Adolph G. Kammer Merit in Authorship Award, the American College of Occupational
               and Environmental Medicine (for Rhodes D, Spiro A, Aro A, Hu H "Relationship of
               Bone and Blood Lead Levels to Psychiatric Symptoms: The Normative Aging Study",
               Published in the Journal of Occupational and Environmental Medicine)
   2006        Teacher of the Year Award, Occupational/Environmental Medicine Residents, Harvard
               School of Public Health
   2006        Harriett Hardy Award, the New England College of Occupational and Environmental
               Medicine
   2009        Linus Pauling Award for Lifetime Achievements, American College for the
               Advancement of Medicine
   2011        Award for Excellence, American Public Health Association
   2015        John R. Goldsmith Award for Outstanding Contributions to Environmental
               Epidemiology, International Society for Environmental Epidemiology
   2016        Election to Fellowship, Canadian Academy of Health Sciences


MEMBERSHIPS IN PROFESSIONAL SOCIETIES

 Memberships

   1981-     American Public Health Association (APHA)
   1982-2006 Massachusetts Coalition for Occupational Safety and Health
   1983-1989 American College of Physicians
   1985-     Physicians for Social Responsibility
   1987-     Physicians for Human Rights
   1990-     International Society for Environmental Epidemiology (ISEE)
   1990-2000 American Association for the Advancement of Science
   1990-2006 Association of Occupational and Environmental Clinics (AOEC)
   1991-     International Physicians for the Prevention of Nuclear War (IPPNW)
   1994-1996 Society for Occupational and Environmental Health (SOEH)
   2000-2012 American College of Occupational and Environmental Medicine (ACOEM)
   2009-2012 Society of Toxicology
   2012-     Canadian Public Health Association (CPHA)
   2020-     Washington State Medical Association

 Committee Assignments

  1981-1982 Program Committee, Occupational Safety and Health Section, APHA
  1987-1988 Program Committee, Asian-American Caucus, APHA
  1992-1998 Membership Committee, ISEE
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35932 Filed 07/16/20 Page 59 of
                                      151



CV: Howard Hu                                                                                    11

   1995-1998 Quality Assurance Committee, AOEC
   1997-1998 Program Committee, 1998 Superfund Basic Research Program, Annual National Meeting
   2001-2006Program Committee, New England College of Occupational and Environmental Medicine
             Annual Meetings


EDITORIAL POSITIONS AND BOARDS:

   1977-1982 Einstein Community Health Newsletter
   1988-1992 Bookreview Co-Editor, Section on Occupational Safety and Health, Am Public Health
             Assoc.
   1993-     Journal of Health and Human Rights
   1998-     Environmental Health Perspectives (Founding Medical Editor, 1998-2004; Associated
             Editor, 2004- )
   2004-     American Journal of Industrial Medicine
   2007-2009 Faculty of 1000 Medicine
   2017-     Current Environmental Health Reports
   2017-     Faculty of 1000 Medicine


PEER REVIEW SERVICE

   American Journal of Epidemiology
   American Journal of Industrial Medicine
   Archives of Environmental and Occupational Health
   Biomed Central
   Circulation
   Environmental Health
   Environmental Health Perspectives
   Environment International
   Environmental Research
   Epidemiology
   Indian Journal of Medical Research
   Journal of Health and Human Rights
   Journal of the American Medical Association
   Kidney International
   Lancet
   New England Journal of Medicine
   Pediatrics
   PLOS One
   Science of the Total Environment


TEACHING:
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35933 Filed 07/16/20 Page 60 of
                                      151



CV: Howard Hu                                                                                 12


 1. LOCAL CONTRIBUTIONS (at the Harvard School of Public Health, 1985-2006)

   1985-         “Toxicology of the Kidney and Urinary Tract”
                 Guest Lecturer for TOX204a,b
   1988-         “Occupational Health”
                 Guest Lecturer for EH201a,b
   1989-1992     “Lead Toxicology”
                 Guest Lecturer for TOX204a,b
   1990-         Grand Rounds in Occupational/Environmental Medicine
                 Director
   1990-2000     Introduction to Occupational and Environmental Medicine (EH232c,d)
                 Course director, lecturer
   1990-         “The Epidemiology of Lead Exposure, Dose, and Toxicity”
                 Guest Lecturer for EPE215c,d and EPE215t
   1990-         “Solvent toxicity”
                 Fundamentals of Industrial Hygiene, Continuing Education Department
   1992          "Current Research on Lead", Metals Epidemiology Research Group Seminar
                 Presenter
   1992          "Lead Poisoning Without a Known Source in a Hyperthyroid Patient"
                 Case discussant, Grand Rounds in Occupational and Environmental Medicine
   1992-         “Biological Markers of Lead Dose”
                 Guest Lecturer, EHE280c,d
   1994-         “Screening for Lead Toxicity”
                 Guest lecturer, EPI227d
   1994-         “Lead Exposure and Biological Monitoring”
                 Guest Lecturer, ID263b
   1994-         “Case Study: Lead”
                 Guest Lecturer and Case Discussant, EH202d
   1996-         Introduction to Environmental Health (EH201b)
                 Course director and lecturer
   1997-         Human Health and Global Environment Change (EH278a,b)
                 Course Co-developer, Co-director, and lecturer

  Hospital courses and Invited Teaching Presentations (Harvard-affiliated Hospitals)
  1990          Guest Lecturer on Occupational Medicine
                Residency Program, Department of Medicine, Brigham and Women's Hospital
  1994          Speaker, Grand Rounds; "Is Lead a Ticking Time Bomb?"
                Department of Obstetrics and Gynecology, Brigham and Women's Hospital
  1994          Speaker, Grand Rounds; "Is Lead a Ticking Time Bomb?"
                Department of Medicine, Brockton V.A. Hospital
  1994          Speaker, Symposium on Preventive Medicine and Clinical Epidemiology,; "Is Lead a
                Ticking Time Bomb"; Brigham and Women's Hospital
  1995          Discussant, "Multiple Chemical Sensitivity", Occupational/Environmental Medicine
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35934 Filed 07/16/20 Page 61 of
                                      151



CV: Howard Hu                                                                                    13

                 Grand Rounds, Occupational Health Program, Harvard School of Public Health
   1996          Guest lecturer, "Lead Toxicity as a Paradigm for a Regional and Global Health
                 Hazard", Environmental Health Student Group, Holmes Society, Harvard Medical
                 School
   1997          Speaker, "Mobilization of maternal bone lead as a hazard to the fetus", Grand
                 Rounds, Dept. of Neonatology, Beth Israel Hospital, Boston, MA
   2000          Guest lecturer, “Update on Lead Toxicity Research”, Program in Pediatric
                 Toxicology, Children’s Hospital
   2000          Discussant, “Adult Lead Toxicity”, Weekly Case Round, Department of Medicine,
                 Brigham and Women’s Hospital, Boston.
   2000          Lecturer, “Update on Lead Toxicity, Hypertension, and Chronic Renal Failure”,
                 Renal Rounds, Division of Nephrology, Department of Medicine, Brigham and
                 Women’s Hospital, Boston.
   2002          Lecturer, “Maternal Bone Lead as a Threat to Fetal Development”, Program in
                 Neonatology, Beth Israel-Deaconness Hospital, Boston, MA

   Doctoral student committees
   Chair and member:
   Dr. Rokho Kim         Dr.P.H. Occupational Health and Epidemiology, ‘96
   Dr. Yawen Cheng       Sc.D. Epidemiology, ‘98
   Dr. Sharon Tsaih      Sc.D. Epidemiology, ‘99
   Dr. Hung Yi Chuang Sc.D. Occupational Health, ‘99
   Dr. Adrienne Ettinger Sc.D. Environmental Health, ‘03
   Dr. Florence Wang Sc.D. Environmental Health, ‘05
   Dr. Sung K. Park      Sc.D. Environmental Health, ‘05
   Dr. Pradeep Rajan, Sc.D. Occupational Health, ‘06

   Member/Advisor:
   Dr. How Ran Guo     Sc.D. Occupational Health, ‘94
   Dr. Joshua Cohen    Sc.D. Health Policy and Management, ‘94
   Dr. Jane Hoppin     Sc.D. Environmental Health, ‘95
   Dr. Salma Elreedy   Sc.D. Environmental Health, ‘97
   Dr. Mary Jean Brown Sc.D. Maternal and Child Health, ‘00
   Dr. Brisa Sanchez   Sc.D. Biostatistics, '06
   Dr. Ami Zota        Sc.D. Environmental Health, ‘07
   Dr. Ananya Roy      Sc.D. Environmental Health, '08
   Dr. Elissa Wilker   Sc.D. Environmental Health, '09

  Post-doctoral fellow mentor:
  Dr. Marinelle Payton (Channing Lab), Dr. Susan Korrick (Channing Lab), Dr. Rokho Kim
  (Channing Lab), Dr. Viji Potula (HSPH Research Fellow), Dr. Barbara Nowak (Visiting Scientist
  from Silesian University School of Medicine, Poland), Dr. Robert Wright (Channing Lab), Dr. Ming
  Tsuang Wu (HSPH Research Fellow), Dr. Yawen Cheng (Channing Lab), Dr. Geeta Mathur
  (neonatology fellow at the Brigham and Women’s Hospital), Dr. Sri Hari Bojja (HSPH Research
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35935 Filed 07/16/20 Page 62 of
                                      151



CV: Howard Hu                                                                                      14

   Fellow), Dr. Hae-Kwan Cheong (Visiting Scientist from Dongguk University School of Medicine, S.
   Korea), Dr. Sahar Elmarsafawy (HSPH Research Fellow), Dr. Jing Lu (Visiting Scientist from the
   Chinese Academy of Preventive Medicine), Dr. Dieter Affeln (Occ/Env Med Fellow), Dr. Ahmed
   Gomaa (Occ/Env Med Fellow), Dr. Chris Leffler (Occ/Env Med Fellow), Dr. Ronald Dykeman
   (Occ/Env Med Fellow), Dr. Uma Dhanabalan (Occ/Env Med Fellow), Dr. Hsien-Wen Hsu (Occ/Env
   Med Fellow), Dr. Betty Ann Cohen (Occ/Env Med Fellow), Dr. Arvin Chin (Occ/Env Med Fellow),
   Dr. Daniel Rhodes (Occ/Env Med Fellow), Dr. Richard Wittman (Occ/Env Med Fellow), Dr. Sun-
   Dong Lee (Visiting Scientist from Sangji University, Korea), Dr. Ronald Green (Occ/Env Med
   Fellow), Dr. Erma Lawson (Environmental Health Fellow), Dr. Marc Weisskopf (Environmental
   Health Fellow), Dr. Bridget Bagert (Occ/Env Med Fellow), Dr. John Jarrell (Visiting Scientist from
   University of Calgary), Dr. Jennifer Weuve (Environmental Health Fellow), Dr. Karen Chou
   (Visiting Scientist from Michigan State), Dr. Nitin Jain (Channing Laboratory Fellow), Dr. Adrienne
   Ettinger (Children’s Center Scientist), Dr. Sam Myers (Fellow in Alternative and Complementary
   Medicine), Dr. Marcelo Targino (Occ/Env Med Fellow), Dr. Manish Arora (Post-doctoral fellow
   from University of Sydney), Dr. Huiling Nie (Post-doctoral fellow from McMaster University).

   Other faculty mentorship:
   Elizabeth Rubinstein (HMS Summer research), Alicia Marier (HMS Summer research), Vanitha
   Janakiraman (HMS Summer research), Young-Sook Lim (Harvard College Summer research),
   Charles Lin (Harvard College Senior thesis research), Ed Hsieh (Harvard College Summer research),
   Naveen Thomas (Emory University Medical School Senior thesis research). Shreekrishna Akilesh
   (Harvard Dental School summer research), Christine Pace (HMS Summer research)

   Advisory and supervisory responsibilities
   1985-1987     Attending Physician, outpatient general medicine clinic, Boston City Hospital;
                 weekly precepting for housestaff and medical students
   1990-2006     Preceptor, Residency in Occupational and Environmental Medicine, Harvard School
                 of Public Health at the Mass Respiratory Hospital
   1990-2006     Advisor to general M.P.H. students, Harvard School of Public Health.

2. LOCAL CONTRIBUTIONS (at the University of Michigan, 2006-2012)

   2006-       Principles of Environmental Health (EHS-500)
               Course director and lecturer
  2006-        Environmental Epidemiology (EHS-608)
               Guest lecturer on birth cohorts and environmental epidemiology
  2006-        Occupational and Environmental Disease (EHS-501)
               Guest lecturer on metals exposure and health effects; Course Director (2009-)
  2007-        Metals Exposure, Biomarkers and Toxicity: A Multi-disciplinary Environmental
               Epidemiology Approach (EHS-698 reading course)
               Course director and lecturer
  2008-2009, Topics in Environmental Health Sciences (EHS-688)
  2010-2011    Course director and lecturer
  2009         Occupational and Environmental Disease (EHS-501)
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35936 Filed 07/16/20 Page 63 of
                                      151



CV: Howard Hu                                                                                        15

                  Course director and lecturer
   2009-          On-line (Long-distance Foundations in Public Health Certificate Program): Principles
                  of Environmental Health (EHS-500-801)
                  Course director and lecturer
   2009           Introduction to Public Health (HMP-200)
                  Guest lecturer on environmental health
   2009-          Seminars in Aging and Public Health (EPID 813)
                  Course director and lecturer
   2011           Seminar on Public Health in China (HMP-xxx)
                  Guest lecturer on “Environmental Health in China”

    Post-doctoral fellow mentor:
    Dr. Sung Kyun Park (Environmental Health Sciences Fellow, now Research Assistant Professor),
Dr. Brisa Sanchez (Biostats Research Assistant Professor, now Assistant Professor), Dr. Richard Pilsner
(Robert Wood Johnson Health & Society Fellow), Dr. Aimin Zhang (Environmental Health Sciences
Fellow, Toxicology Training Grant), Dr. Ananya Roy (Environmental Health Sciences Fellow), Dr.
David Cantonwine (Reproductive Sciences Fellow).

   Doctoral Student Advisor (principal)
   David Cantonwine         Ph.D. Environmental Health Sciences (2009)
   Myriam Afeiche           Ph.D. Environmental Health Sciences (co-mentor with Karen Peterson;
                                    2010)
   Yoon-Hyeong Choi         Ph.D. Environmental Health Sciences (co-mentor with Sung Kyun Park;
                                    2011)
   Katie F. Bush            Ph.D. Environmental Health Sciences (co-mentor with Marie O’Neill;
                                    2011)
   Kelly Bakulski           Ph.D. Environmental Health Sciences (2012)
   Gamola Fortenberry       Ph.D. Environmental Health Sciences (co-mentor with John Meeker;
                                    2013)
   Siying Huang             Ph.D. Environmental Health Sciences (2013)
   Deena Thomas             Ph.D. Environmental Health Sciences (2014)
   Rebecca Tutino           Ph.D. Environmental Health Sciences (2015)
   Zishaan Farooqui         Ph.D. MD-PhD Medical Scientist Training Program (2015)

  Masters Student Thesis Advisor
  Bradley Lampe (OEE), Troy Meissner (OEE), Pheba Alexander (OEE), Brian Davis (OEE &
HBHE), Aaron Leftwich (OJOC program), Suengwon Lee (Nutrition), Allen Zhong (OEE), Graham
Newman (OEE), Jacqueline Barkoski (OEE)

   Undergraduate Thesis Advisor
   Lauren Schwartz (Neuroscience, LSA)

3. LOCAL CONTRIBUTIONS (at the University of Toronto, 2012-present)

CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35937 Filed 07/16/20 Page 64 of
                                      151



CV: Howard Hu                                                                                   16

   2012      Determinants of Community Health (Faculty of Medicine)
             Guest lecturer on ‘The Future of Medicine & Public Health in a Crowded, Diverse,
             Aging, Stratified, Urbanized, Polluted, Hot, Thirsty, Hungry, Debt-Ridden World”.
   2012-     CHL5004H Introduction to Public Health
             Guest lecturer on “The Future of Public Health (and Your Role !) in a Hot, Flat,
             Crowded…and Diverse, Aging, Stratified, Urbanized, Polluted, Thirsty, Hungry, Debt-
             Ridden World”. “What is Public Health?”, “Climate Change and Health”
   2012-     CHL 5912F Industrial Toxicology.
             Guest lecturer on the “Toxicology of Metals”.
   2013-2014 Department of Family & Community Medicine “Building Blocks” (short course for
             International post-graduate primary care trainees); Guest lecturer on “Public Health &
             Primary Care”
   2013-     CHL5701H Doctoral Seminar, Collaborative Doctoral Program in Global Health
             Guest lecturer on “The Challenges of Environmental Health in a Rapidly-Changing
             World, from the Molecular to the Global”.
   2014      JCR1000 “Interdisciplinary Approach to Global Challenges”
             Guest lecturer on “Global Environmental Health”
   2014-     PHS100H1 “Grand Opportunities in Global Health”; Guest lecturer on “Urban
             Environments”
   2015      Public Health & Preventive Medicine Residency Rounds “Physicians, Climate, and other
             Global Environmental Changes: Our Role”
   2016      CHL5004H Introduction to Public Health, Course Co-Director (with Professor Erica
             DiRuggierro)
   2016      CHL 7001H F6 Environmental-Molecular Epidemiology, Course Co-Moderator (with
             Professor Morteza Bashash)
   2016      CHL5701H Doctoral Seminar, Collaborative Doctoral Program in Global Health, Course
             Co-Director (with Professors Erica DiRuggierro and Abdallah Daar)
   2016      Joint Seminar, “The Impact on Intelligence, Behaviour, and Society of Lead Exposure: A
             Case Study of a Global Pollutant and On-going Research”; Collaborative Program in
             Neurosciences and Collaborative Global Health Doctoral Program, University of Toronto
   2016      CHL5420H “Global Health Research Methods”
             Guest lecturer on “The Early Life Exposures in Mexico to Environmental Toxicants
             Project (ELEMENT): A Global Health Collaboration Case Study”

          Masters student research advisor
          Maelle Marchand

          Doctoral student advisor
          Adele Carty

          Doctoral student thesis committee member
          Laura Bogaert

         Doctoral student thesis examination committee member
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35938 Filed 07/16/20 Page 65 of
                                      151



CV: Howard Hu                                                                                      17

           Claudie CY Wong (doctoral student in epidemiology, Jockey School of Public Health and
           Primary Care, Chinese University of Hong Kong)
           Zilong Zhang (doctoral student in epidemiology, Jockey School of Public Health and
           Primary Care, Chinese University of Hong Kong)

           Post-doctoral fellow mentor:
           Siying Huang, Ph.D.; Morteza Bashash, Ph.D.; Roman Pabayo, Sc.D. (Harvard School of
           Public Health); Tripler Pell, M.D., M.P.H.

4. LOCAL CONTRIBUTIONS (at the University of Washington, 2017-present)

           Doctoral student thesis research mentor
           Megan Suter

           Doctoral student special projects advisor
           Rachel Shaffer
           Joey Frostad
           Rebecca De Buen

5. NIH K-grant mentorship:

   Robert Wright, M.D., M.P.H. (K-23 ES000381, “Neurochemical and Genetic Markers of Lead
      Toxicity”), 2000-2005; Dr. Wright is now Prof of Pediatrics, Mt. Sinai School of Medicine
   Marc Weisskopf, Ph.D. (K-01 ES012653, “New Biomarkers of Neurotoxicity”), 2004-2009; Dr.
      Weisskopf is now Associate Prof of Occup Health, Harvard Sch Public Health
   Sung Kyun Park, Sc.D. (K-01 ES016587; “Environment, Novel Aging Outcomes, and Genetics”),
      2009-2014; Dr. Park is now Assistant Prof, Department of Epidemiology, University of
      Michigan Sch Public Health
   Emily Somers, Ph.D. (K-01 ES019909; “Immune Dysfunction Associated with Early Life Heavy
      Metals Exposure”), 2011-2016; Dr. Somers is now Associate Prof, Division of Rheumatology,
      Department of Internal Medicine, University of Michigan Medical School


COMMITTEE, ORGANIZATIONAL, AND VOLUNTEER SERVICE

National/International

  1978-1982 Taskforce on Occupational and Environmental Health, Co-coordinator, Am Med Stu
            Assoc
  1989      Ad Hoc Study Committee, National Institute for Environmental Health Sciences Council
  1989-2006 Association of Occupational and Environmental Medicine Clinics (AOEC)-- (through the
            Northeast Specialty Hospital Center for Occupational and Environmental Medicine)
  1989-1990 Member, Relative Risk Reduction Strategies Committee, Science Advisory Board, U.S.
            Environmental Protection Agency
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35939 Filed 07/16/20 Page 66 of
                                      151



CV: Howard Hu                                                                                     18

  1989-1992 Member, Board of Directors, Physicians for Human Rights, Boston, MA
  1991      National Institutes of Health, General Clinical Research Center Program, Site Visit Team
  1992-2019 Member, National Advisory Committee, Physicians for Human Rights, Boston, MA
  1992      Special Study Section member (R3/S1/B3), National Institutes of Health
  1994      Ad Hoc Reviewer, National Institutes of Health, General Dental Research Center
            Program
  1994-     Advisory Board, Institute for Energy and Environmental Research
  1994-1996 Associate, Project on Global Environmental Change and Health, Physicians for Social
            Responsibility
  1995      Ad Hoc Reviewer, National Institutes of Health, Diagnostic Radiology Study Section
  1996-     Membor, Editorial Board, Health and Human Rights—an International Journal
  1995-1998 Advisory Committee, Consortium for Environmental Education in Medicine, Cambridge,
            MA.
  1996-1997 Reviewer, Agency for Toxic Substances and Disease Registry
  1997-1998 Program Committee, Annual Mtg, NIEHS Superfund Basic Research Group Centers
  1998-2013 (Founding) Medical Editor (1998-2004); Associated Medical Editor (2004- ),
            Environmental Health Perspectives (official journal of NIEHS)
  2001      Ad Hoc Reviewer, National Institutes of Health, R-13 applications
  2002-2006 External Advisory Committee, Program Project on Lead and Osteoporosis,
                University of Rochester
  2003-2005 Member, Ad-Hoc Expert Panel to Form Medical Management Guidelines for
               Lead-Exposed Adults, (supported by NIOSH and AOEC)
  2003-2009Member, Working Group on Lead and Pregnancy, Advisory Committee on Childhood
            Lead Poisoning Prevention, U.S. Centers for Disease Control and Prevention
  2004      Ad Hoc Reviewer, National Institutes of Health, K-23 applications
  2004      Ad Hoc Reviewer, Draft of “Immunization Safety Review: Vaccines and Autism”
            Immunization Safety Review Committee, Institute of Medicine, National Academies of
            Science
  2004      Finalist (one of 8), Search for Director, National Institute for Environmental Health
            Sciences, U.S. National Institutes of Health
  2005      Member, Strategic Planning Conference, National Institute for Environmental Health
            Sciences, Research Triangle Park, NC
  2006      Ad Hoc Reviewer, Draft of “Preterm Birth: Causes, Consequence, and Prevention”
            Committee on Understanding Premature Birth and Assuring Health Outcomes, Institute
            of Medicine, National Academies of Science
  2006      Member, External Advisory Committee, NIEHS Center, University of Rochester
  2007      Member, Ad Hoc Study Section, Special Emphasis Panel/Scientific Review Group
            2007/05 ZES1 JAB-C (DI) (NIEHS Discover Centers)
  2007-2010 Member, Board on Population Health and Public Health Practice, Institute of Medicine,
            National Academies, Washington DC.
  2007      Member, Ad Hoc Review Panel, Centers of Excellence Program, Swedish Council for
            Working Life and Social Research.
  2007-2008 Member, Search Committee for Director of Extramural Research, NIEHS
  2007      Special Consultant, Ad Hoc Study Section, Special Emphasis Panel/Scientific Review
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35940 Filed 07/16/20 Page 67 of
                                      151



CV: Howard Hu                                                                                  19

            Group 2008/01 ZAR1 CHW-G (NIAMS Arthritis Centers)
   2008     Report Reviewer, Draft National Research Council Report, "The National Children's
            Study Research Plan: A Review", National Academies
  2008      Report Reviewer, Draft National Research Council Report, “Gulf War and Health:
            Updated Literature Review of Depleted Uranium”, Institute of Medicine, National
            Academies
  2008-2009Data Safety Monitoring Board, "d-Penicillamine Chelation in lead-poisoned Children—A
            Phase II/III Trial" (R01FD003361; PI: Michael Shannon)
  2008      Subcommittee to review Draft Report on Bisphenol A, Science Board, Food and Drug
            Administration
  2008      Planning Committee, International Symposium on the Environmental and Health
            Consequences of Metal Mining and Smelting
  2008-2009 Co-Chair, Planning Committee, "Climate Change Impacts on Public Health in India",
            Workshop that took place in Goa, India in Aug-Sept 2009 co-sponsored by UM Center
            for Global Health, the US Centers for Disease Control and Prevention and the Indian
            Council for Medical Research
  2008      Finalist (one of 2), Search for Director, National Institute for Environmental Health
            Sciences, U.S. National Institutes of Health
  2009-2012 Member, Board on Environmental Studies and Toxicology, National Research Council
  2009      Reviewer, NIH Challenge Grants, Special Emphasis Panel/Scientific Review Group
            2009/10 ZRG1 GGG-F
  2009-2010 External Member, Academic Program Review Site Visit Committee, Department of
            Environmental and Occupational Health Sciences, University of Washington School of
            Public Health
  2010-2012 Member, External Advisory Committee, University of Rochester NIEHS P30 Core
            Center
  2010      Member, Ad-hoc review committee, National Health Research Institutes of Taiwan,
            Special Emphasis Panel—NHRI-Kaoshiung Medical College Program Project on “:
            “Gene Environment Interaction in the Genesis of Asthma and Allergic Diseases”
  2010-2012 Member, Advisory Board, Institute of Public Health, Florida Agricultural & Mechanical
            University, Tallahassee, FL
  2011      Reviewer, NIEHS Career Development Awards, Special Emphasis Panel/Scientific
            Review Group 2011/05 ZES1 LKB-J (K9)
  2011-2016 Member, NIEHS National Advisory Environmental Health Sciences Council
  2012      Member, Editorial Board, Journal of Alzheimer’s Disease
  2015      Member and External Reviewer, School of Population and Public Health Review
            Committee, University of British Columbia, Vancouver, B.C.
  2016-     Chair, Board of Directors, Canadian Urban Environmental Health Research Consortium,
            (National Consortium based out of the Dalla Lana School of Public Health)
  2017-     Member, Energy Research Committee, Health Effects Institute, Boston, MA
  2017-2018 Executive Co-Chair, Workshop on the Global Burden of Disease-Pollution and Health
            Initiative, March 1-2, 2018, Institute for Health Metrics and Evaluation, Seattle, WA
  2017-     Executive Co-Leader, Global Burden of Disease-Pollution and Health Initiative
  2019-     Member, Research Advisory Committee, Centre of Environmental Health, The Public
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35941 Filed 07/16/20 Page 68 of
                                      151



CV: Howard Hu                                                                                   20

             Health Foundation of India and the Tata Institute of Social Sciences, New Delhi, India
   2019      Reviewer, draft report on trace metals levels in pregnancy women, Agency for Toxic
             Substances and Disease Registry, Centers for Disease Control and Prevention, Atlanta
   2019      Reviewer, draft report on Concentration-Response Functions between Lead Exposure and
             Adverse Health Outcomes for Use in Benefits Analysis: Cardiovascular-Disease Related
             Mortality”, EPA National Center for Environmental Economics Office of Policy
   2019-     Member, Advisory Council, Physicians for Human Rights, New York, NY
   2019      Reviewer, Special Emphasis Panel/Scientific Review Group 2020/01 ZES1 LAT-S (K9)
             Applications, Center for Scientific Review, U.S. National Institutes of Health
   2019-     Member, Board of Advisors Taskforce, Marilyn Brachman Hoffman Foundation, Dallas,
             TX
   2020-     Member, External Advisory Committee, New York University/NIEHS Environmental
             Health Core Sciences Centter, New York, NY
   2020-     Member, NIEHS DR2 Work Group SARS-CoV-2/COVID-19 Environmental Health
             Research Needs Panel.

Regional

  1988-1990 Health Facilities Appeals Board, Member, Dept. Public Health, Comm. Of Mass.
  1988-2006Advisory Board, Massachusetts Department of Public Health, Sentinel Event Notification
            System for Occupational Risks (SENSOR) Project
  1989-1995 Advisory Board, Massachusetts Division of Occupational Hygiene, Lead Registry Project
  1990-1992 Board of Directors, Member, Health Care for All, Boston, Massachussetts
  1993-1995 Faculty Council, Member, Harvard School of Public Health
  1995-2006 Faculty Advisory Committee, Public Health Practice Program, Harvard School of Public
            Health
  1996-2006 Advisory Board, Boston VA Environmental Hazards Center, Boston
  1997-2001 Faculty Steering Committee, Center for Children's Health, Harvard School of Public
            Health
  1996-2006 Senior Epidemiology Consultant, Massachusetts Veterans Epidemiology Research and
            Information Center, Boston.
  1996-2006 Associate, Center for Health and the Global Environment, Harvard Medical School
  1997-2002 Faculty Advisory Committee on Continuing Professional Education, Harvard School of
            Public Health
  1998-2006 Faculty Steering Committee, Masters of Public Health program, Harvard School of
            Public Health
  2001-2003 Board of Directors, New England College of Occupational and Environmental
            Medicine
  2001-2006 Associate Director, Harvard NIEHS Environmental Sciences Center, Harvard School
            of Public Health
  2001-2006 Senior Advisory Council Member, Lowell Center for Sustainable Production, University
            of Massachusetts, Lowell, MA
  2003-2006 Member, Human Subjects Committee, Harvard School of Public Health
  2003-2006 Advisory Committee, Occupational Health Services Research Program, Harvard School
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35942 Filed 07/16/20 Page 69 of
                                      151



CV: Howard Hu                                                                                    21

            of Public Health
   2006     Study Section Review Committee, Pilot Project Program, Graham Environmental
            Sustainability Institute, School of Natural Resources and Environment, University of
            Michigan
  2006-2007 Chair, Planning Committee, Health Sector, May 8-10, 2007 National Summit on Coping
            with Climate Change, University of Michigan
  2007-2009 Member, Advisory Committee, SPH Practice Committee, University of Michigan
            School of Public Health
  2007-2012 Member, Residency Advisory Committee, General Preventive Medicine Residency,
            University of Michigan School of Public Health
  2008-2009 Member, Steering Committee, NIA T32 Training Grant on Aging Research (PI: Mary
            Haan), University of Michigan School of Public Health
  2008-2013 Member, Advisory Committee, Outstanding New Environmental Scientist Awardee
            (Marie O'Neill), NIEHS
  2008-2009 Member, Search Committee for Director of the Risk Science Center, University of
            Michigan School of Public Health
  2009      Co-Chair, Planning Committee, Workshop on Predicting and Preventing Climate
            Change Impacts on Public Health, Goa, India (Collaboration with the UM Center for
            Global Health, the US Centers for Disease Control and Prevention, and the Indian
            Council for Medical Research)
  2009-2011 Director and PI, NIA T32 Training Grant on Aging Research, University of Michigan
            School of Public Health
  2009-2010 Member, Planning Committee, University Research Corridor (U of M, Michigan State,
            Wayne State) symposium on environmental health sciences in January 2010
  2009-2012 Faculty Associate, Center for Global Health, University of Michigan
  2009-2012 Member, Internal Advisory Board, Cancer Epidemiology Education in Special
            Populations Program, University of Michigan School of Public Health
  2009-2011 Chair, Steering Committee on Global Health, University of Michigan School of Public
            Health
  2010-2012 Member, Executive Committee, Graham Environmental Sustainability Institute,
            University Of Michigan
  2010-2012 Member, Committee on Diversity, University of Michigan School of Public Health
  2012-2017 Chair, Executive Committee, Dalla Lana School of Public Health, University of Toronto
  2012-2017 Chair, Tenure Committee, Dalla Lana School of Public Health, University of Toronto
  2012-2017 Chair, Decanal Promotions Committee, Dalla Lana School of Public Health, University
            of Toronto
  2012-2017 Chair, Executive Advisory Committee, Institute for Global Health Equity & Innovation,
            Dalla Lana School of Public Health, University of Toronto
  2013-2015 Interim Director, Institute for Global Health Equity & Innovation, Dalla Lana School of
            Public Health, University of Toronto
  2013-2014 Co-Chair, Research Committee, Dalla Lana School of Public Health, University of
            Toronto
  2014-2017 Chair, Executive Advisory Committee, Institute for Health Policy Management and
            Evaluation, University of Toronto
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35943 Filed 07/16/20 Page 70 of
                                      151



CV: Howard Hu                                                                                     22

   2014      Chair, Ad-hoc Committee to create an Institute for Indigenous Health (based on a
             $10 million endowment gift made to DLSPH), Dalla Lana School of Public Health,
             University of Toronto; Chair, Executive Advisory Committee beginning 2015
   2015-2017 Chair, Executive Advisory Committee, Joint Centre for Bioethics, University of Toronto
   2015-     Chair (2015-2017); Member (2017-present), Taskforce on Environmental Health,
             Ministry of Health and Longterm Care, Province of Ontario
   2016-2017 Chair, Executive Advisory Committee, Centre for Critical Qualitative Health Research,
             University of Toronto
   2017-2018 Executive Co-Chair, Workshop on the Global Burden of Disease-Pollution and Health
             Initiative (a collaboration between the Global Alliance on Health and Pollution and the
             Institute for Health Metrics), Seattle, WA

 Hospital

   1982-1985 Occupational Safety and Health Committee, Member, Boston City Hospital, Boston
   1983-1984 House Officers Association, Treasurer, Boston City Hospital
   1984-1985 House Officers Association, Co-President, Boston City Hospital


OTHER PUBLIC SERVICE

   1987      Member, Fact-finding tour on "The Health Effects of Massive Exposure to Tear Gas",
             Seoul, South Korea, July 11-18 (Sponsored by Physicians for Human Rights, American
             College of Physicians)
   1988      Member, Fact-finding tour on "Chemical Weapons and the Iraqi Kurdish refugees",
             Turkey Oct 6-16 (Sponsored by Physician for Human Rights and the MacArthur
             Foundation)
   1990      Leader, Fact-finding tour on "Health and Human Rights in Burma (Myanmar)",
             Thailand-Burma Dec. 26-Jan 6 (Sponsored by Physician for Human Rights and the
             MacArthur Foundation)
   2009      Consultant and senior advisor, Fact-finding tour on “Mining and Potential Exposures and
             Health Effects in Guatemala”, August 2009 (Sponsored by Physicians for Human Rights)


CONSULTING POSITIONS

  1987-1989 Consultant, "In-Vivo Total Body Lead Analysis by X-Ray Fluorescence", NIH/SBIR
            Grant 2R44ES03918-02
  1988-1989 Consultant, "Boston Area Health Coalition Demonstration Project", DHHS/MP000003-
            A1
  1993-1995 Consultant, Employee Health Services, Brigham and Women’s Hospital
  1994      Consultant, Public Welfare Foundation, Washington, DC (review of Environmental
            Programs)
  1997-2006 Consultant, Pediatric Environmental Health Center, Children’s Hospital, Boston, MA
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35944 Filed 07/16/20 Page 71 of
                                      151



CV: Howard Hu                                                                                     23

   2000      Consultant, Doris Duke Foundation, New York, NY (review of potential Environment
             and Medicine programs)
   2009-2010 Consultant and Member, Academic Program Review Site Visit Committee, Department
             of Environmental and Occupationa Health Sciences, University of Washington School of
             Public Health, Seattle, WA
   2011      Consultant, JPB Foundation, New York, NY (review of Environmental Health programs)
   2014-2016 Advisor, Hearing Health Sciences, Ann Arbor MI and Amsterdam, Netherlands
   2020      Consultant on Environment, Pollution and Health, United Nations Environment
             Programme, Nairobi, Kenya



VISITING PROFESSORSHIPS
   1997      Alice Hamilton Visiting Professor, University of California at San Francisco
   2000-2001 Visiting Professor, Sri Ramachandra Medical College & Research Institute, Chennai,
             India
   2004      Visiting Professor, Department of Environmental Medicine, University of Rochester
   2013      Visiting Professor, Shanghai Key Laboratory, Shanghai Jiao-Tung University


SEMINARS AND EXTRAMURAL INVITED PRESENTATIONS (last 15 years, since 2004; prior
presentations upon request)

   2004  Speaker, “New Frontiers in Understanding the Toxicity of Lead”, Department of
         Environmental Medicine, University of Rochester, Rochester, NY.
  2003 Presenter, “Lead Exposure During Pregnancy: Mobilization of Maternal Bone Lead Stores
         and Their Threat to the Fetus”, Semi-annual meeting of the Childhood Lead Poisoning
         Prevention Branch, Centers for Disease Control and Prevention, Baltimore, MD
  2004 Presenter, “Environmental Medicine”, Annual meeting of the Editorial Board, Environmental
         Health Perspectives, Baltimore MD
  2003 Plenary speaker, “Metals, Genes, and Neurodegeneration: the Approach of the Metals
         Epidemiology Research Group at the Harvard School of Public Health”, National Institute
         for Environmental Health Sciences Conference on Neurodegeneration.
  2004 Discussant, “Suspected Lead Toxicity” Grand Rounds in Occupational/Environmental
         Medicine, Harvard School of Public Health
  2004 Discussant, “Mercury Exposure in a Metal Worker”, Grand Rounds in
         Occupational/Environmental Medicine, Harvard School of Public Health
  2004 Presenter, “Effects of Our Environment on Intellect, Behavior, Life and Death,” Leadership
         Council meeting, Harvard School of Public Health
  2004 Guest Speaker, “Biomarkers, Genes, Interactions and Lead: New Insights from Research on
         an Old Hazard”, Department of Environmental Health, University of Michigan School of
         Public Health
  2004 Guest Speaker, "Medicine, Public Health, and the Great American Melting Pot:
         A Second-Generation Chinese-American Reflects on His Personal Odyssey", Sponsored by
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35945 Filed 07/16/20 Page 72 of
                                      151



CV: Howard Hu                                                                                 24

         the Asian Student Association, Harvard School of Public Health
   2004  Speaker, “Aging, the Environment and Genetics: Recent Insights from
         Epidemiologic Studies of Environmental Lead Exposure”, Annual Leadership Retreat,
         National Institute for Environmental Health Sciences, Pinehurst, NC.
  2004 Plenary Speaker, “Guidelines for the Management of Lead-Exposed Adults:
         Recommendations by a National Expert Panel Based on Recent Research”, New England
         College of Occupational and Environmental Medicine Annual Meeting
  2004 Lecturer, “Biomarkers, Genes, Interactions and Lead: New Insights from Research
         on an Old Hazard”, Sri Ramachandra Medical College and Research Institute, Chennai,
         Tamil Nadu, India
  2005 Lecturer, “Your Child's IQ, Behavior and Neuropathology: Genes or Environment?”, the
         Harvard Club of Boston, Boston, MA
  2005 Guest Speaker, “Metals, Neurodevelopment, and Neurodegeneration: The Work of the
         Metals Epidemiology Research Group at HSPH”, Neurostatistics Working Group, Harvard
         School of Public Health, Boston, MA.
  2005 Plenary Speaker, “Aging, the Environment and Genetics: Recent Insights from
         Epidemiologic Cohort Studies of Environmental Lead Exposure”, NIEHS Symposium on
         Aging and the Environment, Duke University, Durham, NC.
  2005 Plenary Speaker, “SPECT Imaging and Chemical Intolerance”, NIEHS/NIAA symposium on
         “Chemical Intolerance and Addiction: a Shared Etiology?”, Research Triangle Park, NC
  2005 Workshop Presenter, “Social and Environmental Threats: the Unnecessary Epidemics”,
         Harvard School of Public Health Leadership Council Annual Conference, Boston, MA
  2005 Keynote Speaker, “Our Food, Our Water, Our Homes: Toxic Metals”, The Boston
         Foundation, Boston, MA.
  2006 Invited Speaker (invited by David Schwartz, NIEHS Director), “Goal IV: Improve
         and Expand Community-Linked Research”, Roundtable on Environmental Health Sciences,
         Research, and Medicine; Institute of Medicine, National Academy of Sciences, Wash DC.
  2006 Speaker, “The Future of Environmental Health Sciences at the University of Michigan”,
         Dean’s Advisory Board, University of Michigan School of Public Health, Ann Arbor, MI
  2006 Keynote Speaker and Harriett Hardy Annual Lecturer, “The ‘E’ in Occupational/
         Environmental Medicine: the Present and the Future”, New England College of Occupational
         Medicine Annual Meeting, New Bedford, MA
  2007 Speaker, “The Future of Environmental Health Sciences at the University of Michigan”,
         Meetings of the UMSPH Alumni Council and the EHS Emeritus Faculty, Ann Arbor, MI
  2007 Moderator and Speaker, “The Normative Aging Study: Health Effects of Lead”, Symposium
         on the Health Effects of Lead, 2007 Annual Meeting of the International Society for
         Environmental Epidemiology, Mexico City, Sept 8, 2007
  2007 Guest Lecture, “Uncovering the Impact of the Environment on Disease: Big Opportunities
         for Physician-Scientists”, Medical Scientist Training Program, University of Michigan
         Medical School
  2007 Guest Lecture, “Industrialization, Pollution and Public Health in India: Can India Survive
         Modernization?”, Osher Institute, Ann Arbor, MI
  2007 Plenary Speaker, “Environmental Equity: Local and Global Challenges and the Balance
         Between Research and Advocacy”, Michigan’s Premier Public Health Conference,
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35946 Filed 07/16/20 Page 73 of
                                      151



CV: Howard Hu                                                                                    25

         October 16, 2007, Dearborn, MI
   2007  Board Member Lecture, "Metals, Genes, Health and Human Rights: from the Molecular to
         the Global", Fall Meeting of the Board of Population Health and Public Health Practice,
         Institute of Medicine, National Academies of Science, Washington DC, Dec 13, 2007.
  2008 Speaker, "MDs as Leaders for Change in Environmentalism", 2008 Annual Regional
         Political Leadership Institute, American Medical Student Association, University of
         Michigan Medical School, February 16, 2008
  2008 Speaker, Grand Rounds, “The Impact of Environmental Pollutants on Disease: New Insights
         and Implications for Research and Medical Practice” Department of Medicine, University of
         Michigan Health System.
  2008 Guest Lecture, "Emerging Insights into the Pervasive Influence of Environment Toxicants on
         Reproductive Outcomes and Offspring Development: Lead as a Case Study", Reproductive
         Sciences Program, University of Michigan
  2008 Panelist, "Environmental Health in China", Public Health Grand Rounds, Division of
         Health Practice, University of Michigan School of Public Health
  2008 Keynote Speaker, "Human Health and the Role of Water", Symposium on Water, Health &
         The Environment, Graham Environmental Sustainability Institute, University of Michigan
  2008 Guest Speaker, “Lead Exposure and Toxicity: New Insights Using Molecular Epidemiology”
         Wadswoth Laboratories and SUNY-Albany
  2008 Speaker: “Impact of Climate Change on Human Health: Vulnerability” 5th AKKA World
         Kannada Conference, Chicago IL
  2008 Speaker, “The ‘E’ in Occupational/Environmental Medicine: the Present and the Future”,
         Michigan Occupational/Environmental Medicine Annual Meeting, Mackinac Island, MI
  2008 Speaker, “Impact of Climate Change on Human Health”, University of Michigan Chapter
         of the American Medical Student Association, Ann Arbor, MI
  2008 Speaker, “Early Life Origins of Adult Chronic Disease: Environmental Health and
         Toxicology at a Crossroads” Michigan Chapter fo the Society for Toxicology, Ann Arbor,
         MI
  2009 Speaker, “Evidence for Lead as an Environmental Stressor of Alzheimer’s Disease and the
          Role of Epigenetics”, Symposium Panel, Annual Meeting of the Society for Toxicology,
         Baltimore, MD
  2009 Keynote Speaker, “Lead, Late-Life and Early Life Effects, and the Emerging Field of
         Environmental Epigenetics: Looking Ahead”, Annual Meeting of the American College for
         the Advancement of Medicine, San Diego, CA
  2009 Speaker, "Lead Toxicity and Mechanistically-Oriented Molecular Epidemiology: Targeting
         the Epigenetics of Alzheimer’s Disease", Seminar Series, Institute for Environmental Health
         Sciences, Wayne State University, Detroit, MI
  2009 Speaker, “Climate Change Impacts on Health in the Developing World”, Research
         Discussion Series, University of Michigan Center for Global Health
  2009 Speaker, “Autism, Aggressive Behavior, Anxiety, and Alzheimer's: are Environmental
         Toxicants Playing a Major Etiologic Role?”, Department of Psychology, University of
         Michigan
  2009 Speaker, “Early Life Exposures and Endocrine Disruption: Evidence from Molecular
         Epidemiology”, Pediatric Endocrine Seminar, University of Michigan Medical School
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35947 Filed 07/16/20 Page 74 of
                                      151



CV: Howard Hu                                                                                 26

   2009  Distinguished Speaker, “Lead Toxicity: Twenty Years of Research On The Poison That
         Keeps on Poisoning” 10th Anniversary of the Department of Microbiology and
         Environmental Toxicology, University of California at Santa Cruz
  2010 Speaker, “The Centers for Disease Control and Prevention & the Environmental Protection
         Agency: Potential Funding Opportunities for Regional Collaboration in Michigan”,
         University Research Corridor Symposium on Environmental Health, Detroit, MI.
  2010 Speaker, “The Future of Public Health”, University of Washington School of Public Health
  2010 Speaker, “The Environment Meets the Epigenome: Is This Where Autoimmunity Begins?”
         Symposium on Autoimmunity and Epigenetics, University of Michigan
  2010 Keynote Speaker, “A New Twist to an Old Story: The Evidence for Early Life Lead
         Exposure as a Risk Factor for Alzheimer's Disease through Epigenetic Programming”,
         NIEHS Environmental Health Sciences Center and Toxicology Training Program Retreat,
         University of Rochester, NY
  2010 Speaker, “Lead Toxicity: Twenty Years of Research on The Poison That Keeps on
         Poisoning” and “Environmental Health Sciences at the University of Michigan”, Tianjin
         Centers for Disease Control, Tianjin, China
  2010 Speaker, “Pediatric Lead Toxicity”, Xinhua Hospital and the Shanghai Jiao-Tung Medical
         University Department of Pediatrics, Shanghai, China
  2010 Speaker, “Environmental Health Sciences at the University of Michigan”, Fudan University,
         Shanghai, China
  2010 Speaker, “Alzheimer’s Disease, Epigenetics and the Environment”, Symposium Update,
         Alzheimer’s Disease Association, Ann Arbor, MI
  2010 Speaker, “Environmental Justice, Progress (and the Lack Thereof) and the Role of
         Research”, Roundtable on Environmental Health Sciences, Research and Medicine, Institute
         of Medicine, National Academies, Washington DC.
  2010 Speaker, “White Coats, Population Science and Poison Gas: A Life Spent at the Intersection
         of Academic Medicine, Global Health & Human Rights”, Robert Wood Johnson Clinical
         Fellows Program, University of Michigan Medical School, Ann Arbor, MI
  2011 Speaker, “The Three Most Difficult Challenges to Molecular Epidemiologic Research on
         Gene-Environment Interactions: Lead Toxicity as a Case Study.” Department of Human
         Genetics, University of Michigan Medical School, Ann Arbor, MI
  2011 Speaker, “The Integration of Data on Environmental Carcinogens with Population and
         Genetic Resources”, “Opportunities & Challenges for Translational Research on Cancer
         Prevention”, Translational Cancer Prevention & Biomarkers Workshop, Mazamdur-Shaw
         Cancer Center, Bangalore, India.
  2011 Speaker, “Success in the Academy”, Faculty Panel, Students of Color of Rackham, Rackham
         Graduate School, University of Michigan
  2011 Speaker, “White Coats, Population Science and Poison Gas: Fact-Finding Missions by
         Health Professionals for Human Rights” , Sujal Parikh Memorial Symposium, University of
         Michigan Medical School.
  2011 Speaker, “The Analysis of Biomarker Data to Ascertain the Contribution of Environmental
         Exposures to the Etiology of Disease: Lead Exposure and Toxicity as a Case Study”,
         Department of Computational Medicine and Bioinformatics, University of Michigan Medical
         School.
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35948 Filed 07/16/20 Page 75 of
                                      151



CV: Howard Hu                                                                                   27

   2012  Speaker, “Research and Analysis Linking Upstream and Downstream Disparities Work”,
         Webinar hosted by the Health & Environmental Funders Network, Bethesda, MD, with 52
         Foundations related Health.
  2012 Keynote Speaker, “The Future of Public Health & Medicine in a Crowded, Diverse,
          Stratified, Hot, Urbanized, Polluted, Thirsty, Hungry and Debt-Ridden World”. E.J. Van
         Liere Memorial Convocation and Health Sciences Center Research Day, West Virginia
         University, Morgantown, West Virginia
  2012 Plenary Speaker, “Transgenerational Impacts of Pollutants on Offspring: Recent Insights and
         Case Studies”, Connaught Global Challenge International Symposium, University of
         Toronto.
  2012 Speaker, “Environmental Impacts on Aging (+ an update on the Dalla Lana School of Public
         Health)”, Community Medicine Rounds, University of Toronto
  2012 Speaker, “The Environment & Public Health in a Research-Intensive University:
         Opportunities for Scholarship in a Crowded, Diverse, Stratified, Hot, Urbanized, Polluted,
         Thirsty, Hungry and Debt-Ridden World”, School for the Environment, University of
         Toronto
  2012 Speaker, “Big Public Health Challenges (& Opportunities) in a Crowded, Diverse, Aging,
         Stratified, Urbanized, Polluted, Hot, Thirsty, Hungry, Debt-Ridden World”, External
         Advisory Meeting, Public Health Ontario, Toronto
  2012 Speaker, “Canadian Public Health Schools (in a Crowded, Diverse, Aging, Stratified,
         Urbanized, Polluted, Hot, Thirsty, Hungry, Debt-Ridden World): The View from Toronto,
         External Advisory Board Meeting, Institute for Population and Public Health, Canadian
         Institutes for Health Research, Toronto
  2012 Speaker, “Sustainable Development and Health: The Global Mining Industry”, Canadian
         Society for International Health Annual Meeting, Ottawa
  2012 Speaker, “Big Public Health Challenges (& Opportunities) in a Crowded, Diverse, Aging,
         Stratified, Urbanized, Polluted, Hot, Thirsty, Hungry, Debt-Ridden World”, Xinhua
         Hospital/Shanghai Jiao-Tung University, Shanghai, China.
  2012 Speaker, “The Impact of Population-Wide Lead Exposure and Gene-Lead Interactions on
         Chronic Disease”, Genetic Grand Rounds, Sick Kids Hospital, Toronto.
  2012 Speaker, “Looking behind the curtain: Lead Toxicity as a Case Study of Methodologic
         Challenges in Gene-Environment Interactions Research”, Strategic Training in Advanced
         Genetic Epidemiology (STAGE), Dalla Lana School of Public Health, University of Toronto.
  2012 Keynote speaker: “Public Health—the Next Frontier in Health Professions Education”.
         Council of Health Sciences annual retreat, University of Toronto.
  2013 Speaker, “White Coats, Population Science and Poison Gas: Lessons from a Life Spent at the
         Intersection of Academic Medicine, Global Health & Human Rights”, Joint Center for
         Bioethics, University of Toronto
  2013 Speaker, “Gauging environmental impact on the development of chronic inflammation”,
         Connaught Global Challenge Workshop, University of Toronto.
  2013 Speaker, “The Future of Public Health & Medicine in a Crowded, Diverse, Aging, Stratified,
         Urbanized, Polluted, Hot, Thirsty, Hungry, Debt-Ridden World”, Grand Rounds, Department
         of Medicine, University of Toronto.
  2013 Speaker, “Metals, Mega-trends, and Me: Reflections on Research and the Vision for the
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35949 Filed 07/16/20 Page 76 of
                                      151



CV: Howard Hu                                                                                    28

         Dalla Lana SPH”, Occupational and Environmental Medicine Grand Rounds, St. Michael’s
         Hospital, Toronto, ON.
  2013 Speaker, “Air pollution and Cardiovascular Disease: Health Impacts, Mechanisms, and
         Research Opportunities”, UniversityofToronto & FMUSP-InCor SymposiumonCardiology,
         Sao Paolo, Brazil.
  2013 Speaker: “Lead Exposure's Impact on Health and Policy: A History of Neglect and Missed
         Opportunities”, Public Health Policy Rounds, CIHR Strategic Training Program in Public
         Health Policy, University of Toronto.
  2013 Speaker: “Lead Toxicity: The Long Tail of Health Impacts (and On‐going Research
         Opportunities!) From an Historical Environmental Air Pollutant”, Southern Ontario Centre
         for Air Pollution and Aerosol Research, University of Toronto.
  2013 Speaker: “Water and Sanitation”, Water, Sanitation and Hygiene (WASH) Canada, Toronto,
         Ontario, Canada
  2014 Speaker: “Conflict and Public Health”, Ontario Medical Association, Toronto, Canada
  2014 Panelist: “Judging Evidence: Finding a Place for Variation in an Evidence-Based World”,
         Health Quality Ontario, Toronto, Canada
  2014 Speaker: “The Grand Convergence: Creating Health in a Globalized World”, Special meeting
         of the Canadian Chamber of Commerce in Shanghai
  2014 Speaker: “The Grand Convergence: Creating Health in a Globalized World”, Jockey School
         of Public Health and Primary Care, Chinese University of Hong Kong, Hong Kong, China
  2015 Speaker: “The Grand Convergence: Creating Health in a Globalized World”, School of
         Public Health and the ASEAN Institute, Mahidol University, Bangkok, Thailand
  2015 Speaker: “Gene-environment Interactions and the Role of Big Data in Environmental Health”
         Seminar series, School of the Environment, University of Toronto, Toronto, Canada
  2015 Speaker: “Global Health Security”, Ill with Illness—Economic, Social & Security Barriers to
         the Provision of Global Health, Munk School of Global Affairs, University of Toronto,
         Toronto, Canada
  2015 Speaker: “The Dalla Lana School of Public Health: Big Ideas and Initiatives for Creating
         Health in a Globalized World”, Speaker Series, University of Toronto Alumni of Toronto.
  2015 Speaker: “Unique Scientific Opportunities for the Precision Medicine Initiative National
         Research Cohort: Exposomics, Data Linkage, and Global Collaborations”. Working group on
         President Obama’s Precision Medicine Initiative (Chaired by Francis Collins, Director, NIH)
  2015 Speaker: “What is the Role of Schools of Public Health in the 21st Century?” 50th
         Anniversary Celebration of the Department of Epidemiology, Biostatistics and Occupational
         Health, McGill University, Montreal, Quebec.
  2015 Welcoming Address: “Global Public Health and Mental Health”, Going Glo-cal for Mental
         Health conference, Centre for Addictions and Mental Health/Department of Psychiatry/Dalla
         Lana School of Public Health, Toronto, ON
  2015 John Goldsmith Memorial Lecture: “Big Data, Environmental (and Social) Epidemiology,
         Power and Politics”, Opening Plenary Session, International Society for Environmental
         Epidemiology Annual Meeting, Sao Paulo, Brazil
  2015 Inaugural Speaker: “The Future of Public Health and Medicine in a Crowded and Complex
         World”, Global Health Leadership Series, PSG Medical School & the Shanti Ashram
         Foundation, Coimbature, Tamil Nadu, India
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35950 Filed 07/16/20 Page 77 of
                                      151



CV: Howard Hu                                                                                   29

   2016  Speaker “The Future of Public Health & Medicine in a Crowded, Diverse, Aging, Stratified,
         Urbanized, Polluted, Hot, Thirsty, Hungry, Debt-Ridden World”, Indian Institutes of Public
         Health—Hyderabad, Hyderabad, India
  2016 Speaker: “Integration of Public Health & Health Care: The Unmet Agenda for a Truly
         Sustainable Health System”, Board of Directors Retreat, Toronto East General Hospital,
         Toronto
  2016 Plenary speaker: “Health Promotion, Prevention and Health Protection: Innovative
         Initiatives”, 6th Asia-Pacific Conference on Public Health | 1st ASEAN Health Promotion
         Conference Bangkok, August
  2016 Speaker: “Big Data, Environmental (and Social) Epidemiology, Power and Politics”, Mount
         Sinai School of Medicine, New York, NY
  2016 Plenary Speaker: “The Impact of Environmental Toxicants on Health: Recent Epidemiologic
         Approaches & Advances”, International College of Integrative Medicine Annual Meeting,
         Toronto, ON
  2016 Plenary Speaker: “Big Data and Implications for Environmental Health”, 15th Anniversary
         Conference, Jockey Club School of Public Health & Primary Care, Chinese University of
         Hong Kong, Hong Kong
  2016 Plenary Speaker: “Innovations in Assessing Lead Poisoning and Child Health: Policy &
         Clinical Implications”, Chinese University of Hong Kong-Fudan-Oxford International
         Symposium on Health Impacts of Environmental Exposures”, Hong Kong
  2016 Speaker: “Addressing a Changing Environment (and Impacts on Health, AKA Can India
         Survive Modernization?”, Indian Institutes of Technology Alumni, Canada, International
         Conference 2016, Toronto.
  2016 Plenary Speaker, “Hidradenitis Suppurativa: Research Directions from a Population Health
         Perspective”, Symposium on Hidradenitis Suppurativa Advances, Toronto.
  2016 Plenary Speaker, “Children’s Environmental Health”, The 2016 Annual National Conference
         on Children’s Healthcare, Shanghai, China
  2016 Special Guest Speaker, “Big Data, Environmental (and Social) Epidemiology, Power and
         Politics”, Shanghai Municipal Center for Disease Control, Shanghai, China
  2016 Lecturer, “Lead and Human Health: Recent Research and Associated Lessons for Science &
         Policy”, Fudan University School of Public Health, Shanghai, China
  2017 Lecturer, “The Impact of Environmental Toxicants on Health: Recent Epidemiologic
         Approaches & Advances”, Saw Swee Hock School of Public Health, National University of
         Singapore, Singapore
  2017 Lecturer, “The Future of Academic Public Health”, Saw Swee Hock School of Public Health,
         National University of Singapore, Singapore
  2017 Lecturer, “Recent Advances in Understanding, Preventing, and Reversing the Impact of
         Environmental Factors on Health”, Society of Chinese Bioscientists in America, Li Ka Shing
         Knowledge Institute, St. Michael’s Hospital, Toronto, ON
  2017 Lecturer, “Environmental Epidemiology in the Era of Exposomics, Lifecourse
         Epidemiology, Big Data and Big Science”, Department of Environmental Health, Harvard
         School of Public Health, Boston, MA
  2017 Speaker, “The Role of a Re-emergent Canadian School of Public Health in a Hot, Hungry,
         Polluted, Aging, Polarized World Prone to Pandemics, Chronic Disease, and Unsustainable
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35951 Filed 07/16/20 Page 78 of
                                      151



CV: Howard Hu                                                                                     30

         Health Systems”, Royal Canadian Institute for Science, Toronto, ON
   2017  Speaker, “The Early Life Exposures in Mexico to Environmental Toxicants (ELEMENT)
         Birth Cohort Study: Current Research on Fluoride and Neurodevelopment”, Seminar Series
         in Environmental Epidemiology, University of Washington School of Public Health, Seattle,
         WA
  2017 Plenary Speaker: “New realities arising from the extractive industries and agri-business: the
         Pollution and health perspective,” Hong Kong Summit of Global Health Leaders. University
         of Hong Kong, Hong Kong
  2018 Plenary Speaker: “The GBD-Pollution and Health Initiative: Challenges & Opportunities”,
         Workshop on the Global Burden of Disease-Pollution and Health Initiative, Institute for
         Health Metrics, University of Washington, Seattle, WA
  2018 Guest Lecturer: “Partnerships, Local Responsiveness, National and Global Impacts”,
         University of Iowa College of Public Health, Iowa City, IA
  2018 Plenary Speaker: “Current Research on Fluoride and Neurodevelopment: The Early Life
         Exposures in Mexico to Environmental Toxicants (ELEMENT) Birth Cohort Study”, Annual
         meeting of the International Academy of Oral Medicine and Toxicology, Denver, CO
  2018 Speaker, “Recent Epidemiologic Research on Lead Toxicity: New Surprises regarding an
         Old Global Pollutant”, Department of Environmental and Occupational Health Sciences
         Seminar Series, University of Washington School of Public Health, Seattle, WA
  2018 Speaker: “The Early Life Exposures in Mexico to Environmental Toxicants (ELEMENT)
         Birth Cohort Study: Current Research on Fluoride and Neurodevelopment”, Symposium on
         Fluoride research, Annual meeting of the International Society for Environmental
         Epidemiology/International Society for Exposure Science, Ottawa, ON
  2018 Panelist, “The Fluoridation Decision: Considering the Evidence for Benefits, Possible Risks
         as well as Ethical World Views”, Annual meeting of the International Society for
         Environmental Epidemiology/International Society for Exposure Science, Ottawa, ON
  2018 Speaker: “Grand Opportunities”, The UC-Irvine School of Population Health and the
         Samueli College of Health Sciences, Irvine, CA
  2018 Speaker, “The Global Burden of Disease-Pollution and Health Initiative”, Office of the
         Director and the Global Environmental Health Program, U.S. National Institute for
         Environmental Health Sciences, Research Triangle Park, NC
  2019 Speaker, “Evaluating, treating and managing disabilities of patients with chemical
         intolerance”, Symposium on Chemical Intolerance—A Way Forward, Marilyn Brachman
         Hoffman Foundation and the Hoffman Program on Chemicals and Health at the Harvard
         T.H. Chan School of Public Health, Dallas, TX
  2019 Guest Lecturer: “The Global Burden of Disease-Pollution and Health Initiative”, Center for
         Population Health Sciences, Stanford University, Palo Alto, CA
  2019 Guest Lecturer: “Lead and Fluoride: Old and New Toxicant Issues and the Global Burden of
         Disease”, British Columbia Centre for Disease Control, Vancouver, BC, Canada
  2019 Guest Lecturer: “Lead and Fluoride: Old and New Toxicant Issues and the Global Burden of
         Disease”, University of California, Davis, CA, USA
  2019 Symposium Speaker, “A Framework for Adding Environmental Exposure-Outcome Pairs to
         the Global Burden of Disease: The Global Burden of Disease-Pollution and Health
         Initiative”, 2019 Annual Meeting of the International Society for Environmental
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35952 Filed 07/16/20 Page 79 of
                                      151



CV: Howard Hu                                                                                     31

        Epidemiology, Utrecht, Netherlands
   2019 Workshop speaker, “The Global Burden of Disease – Pollution and Health Initiative: Impacts
        on Human Capital”, Air Pollution, Health and Human Capital Nexus in Chinese Cities
        Scoping Meeting, Institute of Urban Environments, Chinese Academy of Sciences, Xiamen,
        China
   2019 Speaker, “Toxic Chemicals, Human Health, and Human Rights”, A Human Right to Health:
        Pathways and Responses, Seattle University Law School, Seattle, WA
   2020 Guest Lecturer: “The Herbert Wertheim School of Public Health at UC San Diego: Grand
        Opportunities.” Universitiy of California at San Diego, San Diego, CA


INVENTIONS/PATENTS: n/a


BIBLIOGRAPHY: (H-index, as of March, 2020, Google Scholar: 88; 39,899 citations)

NCBI : https://www.ncbi.nlm.nih.gov/myncbi/1vwnVYvgxfEAw/bibliography/public/

   Peer-reviewed journals

1. Hu H, Markowitz SB. A case-study of industrial bladder cancer. Einstein Quarterly Review of
   Biology and Medicine 1982;1:29-35.

2. Hu H. Benzene and myelofibrosis. Annals of Internal Medicine 1987;106:171-172

3. Hu H, Milder FL, Burger DE. X-Ray Fluorescence: Issues surrounding the application of a new tool
   for measuring burden of lead. Environmental Research 1989;49:295-317.

4. Hu H, Fine J, Epstein P, Kelsey K, Reynolds P, Walker B. Tear Gas: Harrassing agent or toxic
   chemical weapon? JAMA 1989;262:660-663.

5. Hu H, Cook-Deegan R, Shukri A. The use of chemical weapons: Conducting an investigation using
   survey epidemiology. JAMA 1989;262:640-643.

6. Hu H, Tosteson T, Aufderheide AC, Wittmers L, Burger DE, Milder FL, Schidlovsky G, Jones KW.
    Distribution of lead in human bone: I. Atomic absorption measurements. Basic Life Sci
   1990;55:267-274.

7. Burger DE, Milder FL, Morsillo PR, Adams BB, Hu H. Automated bone lead analysis by k-x-ray
   fluorescence for the clinical environment. Basic Life Sci 1990;55:287-292.

8. Schidlovsky G, Jones KW, Burger DE, Milder FL, Hu H. Distribution of lead in human bone: II.
   Proton microprobe measurements. Basic Life Sci 1990;55:275-280.

CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35953 Filed 07/16/20 Page 80 of
                                      151



CV: Howard Hu                                                                                        32

9.    Jones KW, Schidlovsky G, Burger DE, Milder FL, Hu H. Distribution of lead in human bone: III.
      Synchrotron x-ray microscope measurements. Basic Life Sci 1990;55:281-286.

10.    Hu H, Milder FL, Burger DE. X-ray fluorescence measurements of lead burden in subjects with
      low-level community lead exposure. Arch Environ Health 1990;45:335-341.

11. Hu H, Win KU, W, Arnison ND. Burma: Health and human rights. Lancet 1991;337:1335.

12. Hu H. A 50-year follow-up of childhood plumbism: hypertension, renal function, and hemoglobin
    levels among survivors. Am J Dis Child 1991;145:681-687.

13. Hu H. Knowledge of diagnosis and reproductive history among survivors of childhood plumbism.
    Am J Publ Health 1991;81:1070-1072.

14. Hu H, Milder FL, Burger DE. The use of K-X-Ray Fluorescence for measuring lead burden in
    epidemiological studies: high and low lead burdens and measurement uncertainty. Environ Health
    Perspect 1991;94:107-110.

15. Hu H, Pepper L, Goldman R. Effect of repeated occupational exposure to lead, cessation of
    exposure, and chelation on levels of lead in bone. Am J Ind Med 1991;20:723-735.

16. Hu H. Toxic weapons, epidemiology, and human rights. Polit Politics and Life Sci
    1992;February:3-4.

17. Hu H, Sparrow D, Weiss S. Association of serum albumin with blood pressure in the Normative
    Aging Study. Am J Epidemiol 1992;136:1465-1473.

18. Hu H, Christiani D. Reactive airways dysfunction after exposure to tear gas. Lancet
    1992;339:1535.

19. Hu H. Physicians, IPPNW, and the Environment. PSR Quarterly 1993;3:79-87.

20. White RF, Diamond R, Proctor S, Morey C, Hu H. Residual cognitive deficits 50 years after lead
    poisoning during childhood. Br J Industr Med 1993;50:613-622.

21. Hu H, Beckett L, Kelsey K, Christiani D. The left-sided predominance of asbestos-related pleural
    disease. Am Rev Resp Dis 1993;148:981-984.

22. Payton M, Hu H, Sparrow D, Young JB, Landsberg L, Weiss ST. Relation between blood lead and
    urinary biogenic amines in community-exposed men. Am J Epidemiol 1993;138:815-825.

23. Hu H, Kotha S. Ethics and epidemiology: International Guidelines. Polit Life Sci
    1993;February:29-30.

CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35954 Filed 07/16/20 Page 81 of
                                      151



CV: Howard Hu                                                                                         33

24. Goldman RH, White R, Kales SN, Hu H. Lead poisoning from mobilization of bone stores during
    thyrotoxicosis. Am J Industr Med 1994;25:417-424.

25. Bellinger D, Hu H, Titlebaum L, Needleman HL. Attentional correlates of dentin and bone lead
    levels in adolescents. Arch Environ Health 1994;49:98-105.

26. Watanabe H, Hu H, Rotnitzky A. Correlates of bone and blood lead levels in carpenters. Am J
    Industr Med 1994;26:255-264.

27. Hu, H. Decision-making in human health impact assessments: a clinician's perspective. Environ
    Impact Assess Rev 1994;14:439-450.

28. Hu H, Watanabe H, Payton M, Korrick S, Rotnitzky A. The relationship between bone lead and
    hemoglobin. JAMA 1994;272:1512-1517.

29. Payton M, Hu H, Sparrow D, Weiss ST. Low-level lead exposure and renal function in the
    Normative Aging Study. Am J Epidemiol 1994;140:821-829.

30. Aro ACA, Todd AC, Amarasiriwardena C, Hu H. Improvements in the calibration of 109Cd K x-ray
    fluorescence systems for measuring bone lead in vivo. Phys Med Biol 1994;39:2263-2271.

31. Guo H-R, Chiang H-S, Hu H, Lipsitz SR, Monson RR. Arsenic in drinking water and urinary
    cancers: a preliminary report. Environ Geochem Health 1994;s16:119-128.

32. Hoppin JA, Aro ACA, Williams PL, Hu H, Ryan PB. Validation of K-xrf bone lead measurements
    in young adults. Environ Health Perspect 1995;103:78-83.

33. Smith CM, Wang X, Hu H, Kelsey KT. A polymorphism in the δ-Aminolevulinic acid dehydratase
    gene may modify the pharmacokinetics and toxicity of lead. Environ Health Perspect
    1995;103:248-253.

34. Hu H, Aro A, Rotnitzky A. Bone lead measured by X-ray fluorescence: Epidemiological methods.
    Environ Health Perspect 1995;103(Suppl 1):105-110.

35. Kim R, Aro A, Rotnitzky A, Amarasiriwadena C, Hu H. K x-ray fluorescence measurements of
    bone lead concentration: the analysis of low-level data. Phys Med Biol 1995;40:1475-1485.

36. Kim R, Hu H, Rotnitzky A, Bellinger D, Needleman H. A longitudinal study of chronic lead
    exposure and physical growth in Boston children. Environ Health Perspect 1995;103:952-957.

37. Hu H, Kotha S, Brennan T. The role of nutrition in mitigating environmental insults: policy and
    ethical issues. Environ Health Perspect 1995;103(Suppl 6):185-190.

38. Smith CM, Hu H, Wang X, Kelsey K. Delta-aminolevulinic acid dehydratase genotype is not
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35955 Filed 07/16/20 Page 82 of
                                      151



CV: Howard Hu                                                                                       34

    associated with hematocrit or hemoglobin levels among construction trade workers exposed to low
    levels of lead. Medicine Lavoro 1995;86:229-235.

39. Makhijani A, Hu H, Yih K. Nuclear wastelands: Nuclear weapons production worldwide and its
    environmental and health effects. Med Global Surv 1995;2:26-34.

40. Potula V, Hu H. Occupational and lifestyle determinants of blood lead levels among men in
    Madras, India. Int J Occup Environ Health 1996;2:1-4.

41. Hu H, Hashimoto D, Besser M. Levels of lead in blood and bone of women giving birth in a
    Boston hospital. Arch Environ Health 1996;51:52-58.

42. Hu H, Aro A, Payton M, Korrick S, Sparrow D, Weiss ST, Rotnitzky A. The relationship of bone
    and blood lead to hypertension: The Normative Aging Study. JAMA 1996;275:1171-1176.

43. Kim R, Rotnitzky A, Sparrow D, Weiss ST, Wager C, Hu H. A longitudinal study of low-level lead
    exposure and impairment of renal function: The Normative Aging Study. JAMA 1996;275:1177-
    1181.

44. Proctor SP, Rotnitzky A, Sparrow D, Weiss ST, Hu H. The relationship of blood lead and dietary
    calcium to blood pressure in the Normative Aging Study. International Journal of Epidemiology
    1996;25:528-536.

45. Kim R, Hu H, Rotnitzky A, Bellinger D, Needleman H. Longitudinal relationship between dentin
    lead levels in childhood and bone lead levels in young adulthood. Arch Environ Health
    1996;51:375-382.

46. Hu H, Payton M, Korrick S, Aro A, Sparrow D, Weiss ST, Rotnitzky A. Determinants of bone and
    blood lead levels among community-exposed middle-aged to elderly men: the Normative Aging
    Study. Am J Epidemiol 1996;144:749-759.

47. Hernandez-Avila M, Gonzalez-Cossio T, Palazuelos E, Romieu I, Aro A, Fishbein E, Peterson K,
    Hu H. Dietary and environmental determinants of blood and bone lead levels in lactating
    postpartum women living in Mexico City. Environ Health Perspect 1996;104:1076-1082.

48. Potula V, Hu H. Relationship of hemoglobin to occupational exposure to motor vehicle exhaust.
    Tox Industr Health 1996;12:629-637.

49. Kim R, Hu H, Sparrow D, Weiss S. The relationship between low-level lead exposure and uric acid
    concentration in the serum: the Normative Aging Study. Korean J Occup Med 1996;8:490-498.

50. Guo H-R, Chiang H-S, Hu H, Lipsitz SR, Monson RR. Arsenic in drinking water and incidence of
    urinary cancers. Epidemiology 1997;8:545-550.

CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35956 Filed 07/16/20 Page 83 of
                                      151



CV: Howard Hu                                                                                           35

51. Kim R, Landrigan C, Mossman P, Sparrow D, Hu H. Age and secular trends in bone lead levels in
    middle-aged and elderly men: three-year longitudinal follow-up in the Normative Aging Study.
    Am J Epidem 1997;146:586-591.

52. Hoppin JA, Aro A, Hu H, Ryan PB. In vivo bone lead measurement in suburban teenagers.
    Pediatrics 1997;100:365-370.

53. González-Cossío T, Peterson KE, Sanín L, Fishbein SE, Palazuelos E, Aro A, Hernández-Avila M,
    Hu H. Decrease in birth weight in relation to maternal bone lead burden. Pediatrics 1997;100:856-
    862.

54. Hu H, Rabinowitz M, Smith D. Bone lead as a biological marker in epidemiologic studies of
    chronic toxicity: Conceptual paradigms. Environ Health Persp 1998;106:1-8.

55. Payton M, Riggs KM, Spiro A, Weiss ST, Hu H. Relations of bone and blood lead to cognitive
    function: The VA Normative Aging Study. Neurotox Teratol 1998;20:19-27.

56. Amarasiriwardena C, Lupoli N, Potula V, Korrick S, Hu H. Determination of total arsenic
    concentration in human urine by inductively coupled plasma mass spectrometry: a comparison of
    the accuracy of three analytical methods. Analyst 1998;123:441-445.

57. Gassert TH, Hu H, Kelsey KT, Christiani DC. Long-term health and employment outcomes of
    occupational asthma and their determinants. J Occup Environ Med 1998;40:481-491.

58. Hu H. Grand rounds in environmental and occupational medicine. Environ Health Persp
    1998;106:A262.

59. Cheng Y, Willett W, Schwartz J, Sparrow D, Weiss ST, Hu H. The relation of nutrition to bone
    lead levels in middle-aged to elderly men: The Normative Aging Study. Am J Epidemiol
    1998;147:1162-1174.

60. Wright RO, Hu H, Maher TJ, Amarasiriwardena C, Chaiyakul P, Woolf AD, Shannon MW. Effect
    of iron deficiency anemia on lead distribution after intravenous dosing in rats. Tox Industr Health
    1998;14:547-551.

61. Cheng Y, Schwartz J, Vokonas P, Weiss ST, Aro A, Hu H. Electrocardiographic conduction
    disturbances in association with low level lead exposure: the Normative Aging Study. Am J
    Cardiol 1998;82:594-599.

62. González-Cossío T, Sanín LH, Hernández-Avila M, Rivera J, Hu H. Longitud y peso al nacer: El
     papel de la nutrición materna. [Length and weight at birth: The role of maternal nutritional status.]
     Salud Pública Mex [Public Health in Mexico] 40:119-126, 1998.

63. Hernandez-Avila M, Smith D, Meneses F, Sanin LH, Hu H. The influence of bone and blood lead
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35957 Filed 07/16/20 Page 84 of
                                      151



CV: Howard Hu                                                                                          36

    on plasma lead levels in environmentally exposed adults. Environ Health Perspect1998;106:473-
    477.

64. Hu H. Bone lead as a new biologic marker of lead dose: Recent findings and implications for public
    health. Environ Health Perspect 1998;106(Suppl 4):961-967.

65. Farias P, Hu H, Rubenstein E, Meneses-Gonzalez F, Fishbein E, Palazuelos E, Aro A, Hernandez-
    Avila M. Determinants of bone and blood lead levels among teenagers living in urban areas with
    high lead exposure. Environ Health Perspect 1998;106:733-737.

66. Kales SN, Aldrich JM, Polyhronopoulos GN, Artzeronian D, Gassert T, Hu H, Kelsey K, Sweet C,
    Christiani DC. Fitness for duty evaluations in hazardous material firefighters. J Occup Environ
    Med 1998;40:925-931.

67. Guo HR, Lipsitz S, Hu H, Monson R. Using ecological data to estimate a regression model for
    individual data: the association between arsenic in drinking water and incidence of skin cancer.
    Environ Res 1998;79:82-93.

68. Amarasiriwardena CJ, Lupoli N, Potula V, Korrick S, Hu H. Determination of the total arsenic
    concentration in human urine by inductively coupled plasma mass spectrometry: a comparison of
    the accuracy of three analytical methods. Analyst. 1998;123:441-5.

69. Korrick SA, Hunter DJ, Rotnitzky A, Hu H, Speizer FE. Lead and hypertension in a sample of
    middle-aged women. Am J Public Health 1999;89:330-335.

70. Wright RO, Shannon MW, Wright RJ, Hu H. Association between iron deficiency and Low-level
    lead poisoning in an urban primary care clinic. Am J Public Health 1999;89:1049-1053.

71. Potula V, Serrano J, Sparrow D, Hu H. Relationship of lead in drinking water to bone lead levels
    twenty years later in Boston men: the Normative Aging Study. J Occup Environ Med 1999;41:349-
    355.

72. Elreedy S, Krieger N, Ryan PB, Sparrow D, Weiss ST, Hu H. Individual and census measures of
    socioeconomic position as determinants of bone lead concentrations among community-exposed
    men: the Normative Aging Study. Am J Epidem 1999;150:129-141.

73. Aguilar-Madrid G, Piacitelli G, Juarez-Perez CA, Vazquez-Grameix JH, Hu H, Hernadez-Avila M.
     Chronic occupational exposure to inorganic lead at a printing press in Mexico City. Salud Publica
    1999;41:42-54.

74. Moy E, Hu H, Christiani DC. A retired shipyard worker with rapidly progressive pulmonary
    interstitial fibrosis. Environ Health Perspect 1999;107:321-327.

75. Chuang HY, Lee, M-L T, Chao KY, Wang JD, Hu H. The relationship of personal hygience habits
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35958 Filed 07/16/20 Page 85 of
                                      151



CV: Howard Hu                                                                                        37

    to blood lead levels in a longitudinal study of battery workers in Taiwan: 1991-1997. Am J Industr
    Med 1999;35:595-603.

76. Tsaih SW, Schwartz J, Lee ML, Amarasiriwardena C, Aro A, Sparrow D, Hu H. The
    interrelationships of lead in bone and blood to lead in urine among middle-aged to elderly men: the
    Normative Aging Study. Environ Health Persp 1999;107:391-396.

77. Hu H, Stern A, Rotnitzky A, Schlesinger L, Proctor S, Wolfe J. Development of a brief
    questionnaire for screening for multiple chemical sensitivity syndrome. Tox Industr Health
    1999;15:582-588.

78. Kales SN, Aldrich JM, Polyhronopoulos GN, Leitao EO, Artzerounian D, Gassert G, Hu H, Kelsey
    KT, Sweet C, Christiani DC. Correlates of fitness for duty in hazardous materials firefighters. Am
    J Industr Med 1999;36:618-629.

79. Guang L, Wang X, Hu H, Xu X. A comparitive study on the lead levels in capillary and venous
    blood. J Environ Health (China) 1999;16:103-105.

80. Aro A, Amarasiriwardena C, Lee M-L, Kim R, Hu H. Validation of K x-ray fluorescence bone lead
    measurements by inductively coupled plasma mass spectrometry in cadaver legs. Med Phys
    2000;27:119-123.

81. Hoppin JA, Aro A, Hu H, Ryan PB. Measurement variability associated with KXRF bone lead
    measurement in young adults. Environ Health Persp 2000;108:239-242.

82. Hernandez-Avila H, Villalpando CG, Palazuelos E, Hu H, Villalpando ME, Martinez R.
    Determinants of blood lead levels across the menopause transition. Arch Environ Health
    2000;55:355-360.

83. Shadick NA, Kim R, Weiss S, Liang MH, Sparrow D, Hu H. Effect of low level
    lead exposure on hyperuricemia and gout among middle aged and elderly men: the normative aging
    study. J Rheumatol. 2000 Jul;27(7):1708-12. PubMed PMID: 10914856.

84. Counter SA, Buchanan LH, Ortega F, Amarasiriwardena C, Rifai N, Hu H. Environmental lead
    contamination and pediatric lead intoxication in an Ecuadoran village. Int J Occup Environ Health
    2000;6:169-176.

85. Brown MJ, Hu H, González-Cossío T, Peterson KE, Sanín LH, Kageyama, ML, Palazuelos E, Aro
    A, Schnaas L, Hernández-Avila M. Determinants of bone and blood lead concentrations in the
    early postpartum period. Occup Environ Med 57:535-541, 2000.

86. Chuang HY, Schwartz J, Tsai S-Y, Lee M-L T, Wang J-D, Hu H. Vibration perception thresholds
    in workers with long-term lead exposure. Occup Environ Med 2000;57:588-594.

CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35959 Filed 07/16/20 Page 86 of
                                      151



CV: Howard Hu                                                                                           38

87. Wu M-T, Demple B, Bennett RAO, Christiani DC, Fan R, Hu H. Individual variability in the zinc
    inducibility of metallothionein-IIA mRNA in human lymphocytes. Toxicol Environ Health 2000;
    61A:553-567.

88. Vig EK, Hu H. Lead toxicity in older adults. J Am Geriatrics Soc. 2000;48:1501-1506.

89. Cheng Y, Schwartz J, Sparrow D, Aro A, Weiss ST, Hu H. A prospective study of bone lead level
    and hypertension: the Normative Aging Study. Am J Epidem 2001;153:164-171.

90. Hu H. Poorly-controlled hypertension in a painter with chronic lead toxicity. Environ Health
    Perspec 2001;109:95-99.

91. Brown MJ, Gardner J, Sargent JD, Swartz K, Hu H, Timeri R. Prevention effectiveness of housing
    policies to reduce lead exposure: risk factors associated with recurrent pediatric lead poisoning in
    addresses with lead poisoned children in the past. Am J Public Health 2001;91:621-624.

92. Chuang HY, Hu H, Schwartz J, Palazuelos E, Aro A, Amarasiriwardena C, Hernandez-Avila M.
    The inter-relationships between lead levels in maternal venous blood, maternal bone, and umbilical
    cord blood: implications for plasma lead. Environ Health Perspec 2001;109:527-532.

93. Potula V, Hegarty-Steck M, Hu H. A pilot study of blood lead levels in relation to paint and dust
    lead levels: the Lead-Safe Cambridge Program. Am J Public Health 2001;91:1973-1975.

94. Sanín LH, González-Cossío T, Romieu I, Peterson KE, Ruíz S, Palazuelos E, Hernández-Avila M,
    Hu H. Effect of maternal lead burden on infant weight and weight gain at one-month of age among
    breastfed infants. Pediatrics 107:1016-1023, 2001.

95. Hu H, Aro A, Sparrow D, Kelsey K. The relationship of bone and blood lead levels to
    polymorphisms of amino-levulinic acid dehydratase among middle-aged to elderly men: the
    Normative Aging Study. Environ Health Perspec 2001;109:827-832.

96. Tsaih SW, Korrick S, Lee M-L T, Schwartz J, Amarasiriwardena C, Aro A, Sparrow D, Hu H. The
    influence of bone resorption on the mobilization of lead from bone among middle-aged to elderly
    men: the Normative Aging Study. Environ Health Perspec 2001;109:995-999.

97. Hu H. Progress in research on lead toxicity research: Peeling the onion. Biomedicine
    2001;21(2&3): 1-17.

98. Guo H-R, Yu H-S, Hu H, Lipsitz SR, Monson RR. Arsenic in drinking water and skin cancers:
    cell-type specificity. Cancer Causes and Controls 2001;12:909-16.

99. Téllez-Rojo MM, Hernández-Avila M, González-Cossío T, Romieu I, Aro A, Palazuelos E,
    Schwartz J, Hu H. Impact of breastfeeding on the mobilization of lead from bone. Am J Epidemiol
    2002;155:420-428.
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35960 Filed 07/16/20 Page 87 of
                                      151



CV: Howard Hu                                                                                           39


100. Dykeman R, Aguilar-Madrid G, Smith T, Juarez-Perez A, Piacitelli G, Hu H, Hernandez-Avila M.
     Lead exposure in Mexican radiator repair workers. Am J Industrial Med 2002;41:179-187.

101. Smith D, Hernandez-Avila M, Tellez-Rojo MM, Mercado A, Hu H. The relationship between lead
     in plasma and whole blood in women. Environ Health Persp 2002;110:263-268.

102. Hernandez-Avila M, Peterson KE, Gonzalez-Cossio T, Sanin LH, Aro A, Schnaas L, Hu H. Effect
     of maternal bone lead on length and head circumference of newborns and 1-month-old infants.
     Arch Environ Health 2002;57:482-8.

103. Wolfe J, Erickson DJ, Proctor SP, Hu H. Risk factors for the development of multisymptom illness
     in U.S. veterans of the Gulf War: the Ft. Devens Cohort study. J Occup Environ Med 2002;44:271-
     281.

104. Gomaa A, Hu H, Bellinger D, Schwartz J, Tsaih S-W, González-Cossío T, Schnaas L, Peterson K,
     Aro A, Hernández-Avila M. Maternal bone lead as an independent risk factor for fetal
     neurotoxicity: A prospective study. 2002;Pediatrics 110:110-118.

105. Kamel F, Umbach DM, Munsat TL, Shefner JM, Hu H, Sandler DP. Lead exposure and
     amyotrophic lateral sclerosis (ALS). Epidemiology 2002;13:311-319.

106. Elmarsafawy SF, Tsaih SW, Korrick S, Dickey JH, Sparrow D, Hu H. Occupational determinants
     of bone and blood lead levels in middle aged and elderly men from the general community: the
     Normative Aging Study. Am J Industrial Med 2002;42:38-49.

107. Korrick SA, Schwartz J, Tsaih SW, Hunter DJ, Aro A, Rosner B, Speizer FE, Hu H. Correlates of
    bone and blood lead levels among middle-aged and elderly women. Am J Epidemiol. 2002 Aug
    15;156(4):335-43. PubMed PMID: 12181103.

108. Wittman R, Hu H. Cadmium exposure and nephropathy in a 28-year old female metals worker.
     Env Health Persp 2002;110:1261-6.

109.   Hu H, Hernandez-Avila M. Lead, bones, and pregnancy: the poison within? Am J Epidem
       (Commentary) 2002;156:1088-91.

110.   Oliveira S, Aro A, Sparrow D, Hu H. Seasonality as a modifier of the relationship between bone
       lead levels and blood lead levels: the Normative Aging Study. Arch Env Health 2002;57:466-72.

111.   Wright RO, Tsaih S-W, Schwartz J, Wright R, Hu H. Association between iron deficiency and
       blood lead level in a longitudinal analysis of children followed in an urban primary care clinic. J
       Peds 2003;142:9-14.

112. Wu MT, Kelsey K, Schwartz J, Sparrow D, Weiss S, Hu H. A δ-aminolevulinic acid
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35961 Filed 07/16/20 Page 88 of
                                      151



CV: Howard Hu                                                                                       40

       dehydratase (ALAD) polymorphism may modify the relationship of low-level lead exposure to
       uricemia and renal function: the Normative Aging Study. Env Health Persp 2003;111:335-41.

113.   Hernandez-Avila M, Gonzalez-Cossio T, Hernandez-Avila JE, Romier I, Peterson KE, Aro A,
       Palazuelos E, Kageyama Escobar ML, Hu H. Dietary calcium supplements to lower blood lead
       levels in lactating women: a randomized placebo-controlled trial. Epidemiology 2003;14:206-
       12.

114.   Hu H, Brown MJ. Effectiveness of environmental health policies: a new frontier for
       epidemiologists. (Commentary). Epidemiology 2003;14:257-258.

115.   Janakiraman V, Hu H, Mercado-Garcia A, Hernandez-Avila M. A randomized crossover trial of
       nocturnal calcium supplements to suppress bone resorption during pregnancy. Am J Prev Med
       2003;24:260-4.

116.   Latorre FG, Hernandez-Avila M, Orozco JT, Medina AA, Aro A, Palazuelos E, Hu H. The
       relationship of blood and bone lead to menopause and bone mineral density among middle-aged
       women in Mexico City. Environ Health Persp 2003;111:631-6.

117.   Wright RO, Tsaih SW, Schwartz J, Spiro A 3rd, McDonald K, Weiss ST, Hu H. Lead exposure
       biomarkers and mini-mental status exam scores in older men. Epidemiology. 2003
       Nov;14(6):713-8. PubMed PMID: 14569188.

118.   Kamel F, Umbach DM, Lehman TA, Park LP, Munsat TL, Shefner JM, Sandler DP, Hu H,
       Taylor JA. Amyotrophic lateral sclerosis, lead, and genetic susceptibility: polymorphisms in the
       delta-aminolevulinic acid dehydratase and vitamin D receptor genes. Environ Health Perspect.
       2003;111:1335-9.

119.   Rhodes D, Spiro A 3rd, Aro A, Hu H. Relationship of bone and blood lead levels to psychiatric
       symptoms: the normative aging study. J Occup Environ Med. 2003 Nov;45(11):1144-51.
       PubMed PMID: 14610395.

120.   Wright RO, Hu H, Silverman EK, Tsaih SW, Schwartz J, Bellinger D, Weiss ST, Palazuelos E,
       Hernandez-Avila M. Apolipoprotein E genotype predicts 24-month infant Bayley Scale score
       Pediatric Research 2003; 54(6):819-25.

121.   Guerra-Tamayo JL, Hernandez-Cadena L, Tellez-Rojo MM, Mercado-Garcia Adel S, Solano-
       Gonzalez M, Hernandez-Avila M, Hu H. Time to pregnancy and lead exposure. Salud Publica
       Mex. 2003;45 Suppl 2:S189-95.

122.   Guo H-R, Wang N-S, Hu H, Monson RR. Cell-type specificity of lung cancer associated with
       arsenic ingestion. Cancer Epidemiology, Biomarkers, and Prevention 2004 Apr;13(4):638-43.

123. Weisskopf MG, Hu H, Mulkern RV, White R, Aro A, Oliveira S, Wright RO. Cognitive deficits
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35962 Filed 07/16/20 Page 89 of
                                      151



CV: Howard Hu                                                                                        41

       and magnetic resonance spectroscopy in adult monozygotic twins with lead poisoning. Environ
       Health Perspect 2004; 112:620-625.

124.   Wright RO, Silverman EK, Schwartz J, Tsaih ST, Senter J, Sparrow D, Weiss ST, Aro A, Hu H.
       Association between hemochromatosis genotype and lead exposure among elderly men: the
       Normative Aging Study. Environ Health Perspect 2004;112:746-750.

125.   Juarez-Perez CA, Aguilar-Madrid G, Smith DR, Lacasana-Navarro M, Tellez-Rojo MM,
       Piacittelle G, Hu H, Hernandez-Avila M. Predictors of plasma lead levels in printing press
       workers. Am J Industr Med 2004;46:245-52.

126.   Ettinger AS, Tellez-Rojo MM, Amarasiriwardena C, Gonzalez-Cossio T, Peterson KE, Aro A,
       Hu H, Hernandez-Avila M. Levels of lead in breast milk and their relation to maternal blood and
       bone lead levels at one-month postpartum. Environ Health Perspec 2004;112:926-931.

127.   Lin C, Tsaih S, Kim R, Sparrow D, Hu H. Bone and blood lead levels and their determinants
       amongst minority subjects living in the Boston area. Environ Health Perspec 2004;112:1147-
       1151.

128.   Tellez-Rojo MM, Hernandez-Avila M, Lamadrid-Figueroa H, Smith D, Hernandez-Cadena L,
       Mercado A, Aro A, Schwartz J, Hu H. Impact of bone lead on plasma lead levels during
       pregnancy. Am J Epidem 2004;160:668-78.

129.   Ettinger AS, Tellez-Rojo MM, Amarasiriwardena C, Gonzalez-Cossio T, Peterson KE, Aro A,
       Hu H, Hernandez-Avila M. Effect of breast milk lead on infant blood lead levels at 1 month of
       age. Environ Health Perspec 2004;112:1381-185.

130.   Tsaih SW, Korrick S, Schwartz J, Amarasiriwardena C, Aro A, Sparrow D, Hu H. Lead,
       diabetes, hypertension, and renal function: the normative aging study. Environ Health Perspect.
       2004 Aug;112(11):1178-82. PubMed PMID: 15289163; PubMed Central PMCID:
       PMC1247478.

131.   Weisskopf MG, Wright RO, Schwartz J, Spiro III A, Sparrow D, Aro A, Hu H. Cumulative
       lead exposure and prospective change in cognition among elderly men: the VA Normative Aging
       Study. Am J Epidem 2004;160:1184-1193.

132.   Schaumberg DA, Mendes F, Balaram M, Dana MR, Sparrow D, Hu H. Accumulated lead
       exposure and risk of age-related cataract extraction in men: the Normative Aging Study. JAMA
       2004;292:2750-2754.

133.   Terry P, Umbach DM, Munsat TL, Shefner JM, Hu H, Sandler DP, Kamel F. VEGF promoter
       haplotype and amyotrophic lateral sclerosis (ALS). J Neurogenetics 2004;18:1-6.

134. Thurston SW, Williams PL, Hauser R, Hu H, Spiegelman D. A comparison of regression
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35963 Filed 07/16/20 Page 90 of
                                      151



CV: Howard Hu                                                                                           42

       calibration approaches for main study/internal validation study designs. J Stat Plan Inference
       2005;131:175-190.

135.   Farias P, Echavarria M, Hernandez-Avila M, Villanueva C, Amarasiriwardena C, Hernandez L,
       Aro A, Hu H. Bone, blood and semen lead in environmentally exposed Mexican men. Int J
       Environ Health Res 2005;15:21-31.

136.   Bellinger D, Hu H, Kartigeyan V, Thomas N, Rajan P, Sankar S, Ramaswamy P, Balakrishnan
       K. A pilot study of blood lead levels and neurobehavioral function in children living in Chennai,
       India. Int J Occ Environ Health 2005;11:138-143.

137.   Jarrell J, Chan S, Hauser R, Hu H. Longitudinal Assessment of PCBs and Pesticides in Pregnant
       Women from Western Canada. Environ Health 2005;4:10 (1-8).

138.   Hu H, Balakrishnan K. The Environment and Health: an Emerging Area of Research in India.
       Indian J Med Res. 2005;121:711-715.

139.   Sanchez BN, Budtz-Jorgensen E, Ryan LM, Hu H. Structural equation models. A review with
       applications to environmental epidemiology. J Am Stat Assoc 2005;100:1443-1455.

140.   Green R, Hauser R, Calafat AM, Weuve J, Schettler T, Ringer S, Huttner K, Hu H. Use of di(2-
       ethylhexyl) phthalate-containing medical products and urinary levels of mono(2-ethylhexyl)
       phthalate in neonatal intensive care unit infants. Environ Health Perspect. 2005;113:1222-5.

141.   Oken E, Wright RO, Kleinman KP, Bellinger D, Amarasiriwardena C, Hu H, Gillman MW.
       Fish as brain food: maternal fish consumption, hair mercury, and infant cognition in a US
       cohort. Environ Health Perspec 2005;113:1376-80.

142.   Kamel F, Umbach DM, Hu H, Munsat TL, Shefner JM, Taylor JA, Sandler DP. Lead exposure
       as a risk factor for Amyotrophic Lateral Sclerosis (ALS). Neurodegen Dis 2005;2:195-201.

143.   Ettinger AS, Téllez-Rojo MM, Amarasiriwardena C, Schwartz J, Peterson KE, Aro A, Hu H,
       Hernández-Avila M. Influence of maternal bone lead burden, breastfeeding practices, and
       calcium intake on levels of lead in breast milk over the course of lactation. Am J Epidem
       2005;163:48-56.

144.   Schwartz BS, Rischitelli G, Hu H. The Future of Environmental Medicine in Environmental
       Health Perspectives: Where Should We Be Headed? Environ Health Persp 2005;113:A574-6.

145    Lamadrid-Figueroa H, Téllez-Rojo MM, Hernández-Cadena L, Mercado-García A, Smith D,
       Solano-González M, Hernández-Avila M, Hu H. Biological markers of fetal lead exposure at
       each stage of pregnancy. J Toxicol Environ Health A. 2006 Oct;69(19):1781-96. PubMed PMID:
       16905508.

CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35964 Filed 07/16/20 Page 91 of
                                      151



CV: Howard Hu                                                                                     43

146.   Jain NB, Hu H. Childhood correlates of blood lead levels in Mumbai and Delhi. Environ Health
        Persp 2006;114:466-70.

147.   Jarrell J, Weisskopf M ,Weuve J, Tellez-Rojo MM, Hu H, Hernandez-Avila M. Maternal lead
       exposure and the sex ratio of offspring. Human Reproduction 2006;21:1901-6.

148. Tellez-Rojo MM, Bellinger DC, Lamadrid-Figueroa H, Schaas-Arrieta L, Arroyo-Quiroz C,
Mercado-Garcia A, Wright RO, Hernandez-Avila M, Hu H. Longitudinal associations between blood
lead concentration <10 μg/dL and neurobehavioral development in environmentally-exposed children in
Mexico City. Pediatrics 2006 Aug;118:e323-30. .

149. Elmarsafawy SF, Jain N, Schwartz J, Sparrow D, Aro A, Hu H. Dietary calcium as a potential
modifier of the relationship of lead burden to blood pressure: the Normative Aging Study.
Epidemiology 2006;17:531-537.

150. Weuve J, Sanchez BN, Calafat AM, Schettler T, Green R, Hu H, Hauser R. Exposure to
phthalates in neonatal intensive care unit infants. Environ Health Perspec 2006; 114:1424–1431.

151. Weuve, J; Kelsey KT; Schwartz J, Bellinger D, Rajan P, Spiro A, Sparrow D, Aro A, Hu H.
Delta-aminolevulinic acid dehydratase (ALAD) polymorphism and the relation between low-level lead
exposure and cognitive function in older men: the Normative Aging Study. Occup Environ Med
2006;63:746-53.

152. Hu H, Téllez-Rojo MM, Bellinger D, Smith D, Ettinger AS, Lamadrid-Figueroa H, Schwartz J,
Schnaas L, Mercado-García A, Hernández-Avila M. Fetal lead exposure at each stage of pregnancy as a
predictor of infant mental development. Environ Health Perspec 2006;114:1730-1735.

153. Park SK, Schwartz J, Weisskopf M, Wright RO, Coull B, Sparrow D, Vokonas P, Nie H, Hu H.
Low-level lead exposure, metabolic syndrome and heart rate variability: the VA Normative Aging
Study. Environ Health Perspec 2006;114:1718-1724

154. Schwartz BS, Parker C, Glass TA, Hu H. Global Environmental Change: What Should
Clinicians and the Environmental Health Community Do? Environ Health Perspec 2006;114:1807-
1812.

155. Park SK, O'Neill MS, Wright RO, Hu H, Vokonas PS, Sparrow D, Suh, H, Schwartz, J. HFE
Genotype, Particulate Air Pollution, and Heart Rate Variability: A Gene-Environment
Interaction. Circulation 2006;114:2798-2805.

156. Hu H, Wright RO, Shine J. The challenge posed to children's health by mixtures of toxic waste:
the Tar Creek Superfund Site as a case-study. Ped Clin North America 2007;54:155-175. PMID:
17306689

157. Schwartz BS, Hu H. Adult Lead Exposure: Time for Change – Introduction to the Mini-
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35965 Filed 07/16/20 Page 92 of
                                      151



CV: Howard Hu                                                                                         44

monograph. Environ Health Perspec 2007;115:451-454.. PMID: 17431498

158. Hu H, Shih R, Rothenberg S, Schwartz BS. The Epidemiology of Lead Toxicity in Adults:
Measuring Dose and Consideration of Other Methodological Issues. Environ Health Perspec
2007;115:455-462. PMID: 17431499

159. Shih R, Hu H, Weisskopf MG, Schwartz BS. Cumulative Lead Dose and Cognitive Function in
Adults: a Review of Studies that Measured Both Blood Lead and Bone Lead. Environ Health Perspec
2007;115:483-492. PMID: 17431502

160. Kosnett MJ, Wedeen RP, Rothenberg SJ, Hipkins KL, Materna BL, Schwartz BS, Hu H, Woolf
A. Recommendations for medical management of adult lead exposure. Environ Health Perspec
2007;115:463-471. PMID: 17431500

161. Weisskopf MG, Proctor SP, Wright RO, Schwartz J, Spiro A 3rd, Sparrow D, Nie H, Hu H.
Cumulative lead exposure and cognitive performance among elderly men. Epidemiology. 2007;18:59-
66. PMID: 17130688

162. Ettinger AS, Hu H, Hernandez-Avila M. Dietary calcium supplementation to lower blood lead
levels in pregnancy and lactation. J Nutr Biochem 2007;18:172-178. PMID: 17296490

163. Zhou H, Chen J, Rissanen TH, Korrick SA, Hu H, Salonen JT, Longnecker MP. Outcome-
dependent sampling: an efficient sampling and inference procedure for studies with a continuous
outcome. Epidemiology. 2007;18:461-468. PMID: 17568219

164. Weisskopf MG, Hu H, Sparrow D, Lenkinski R, Wright RO. 1H magnetic resonance
spectroscopic evidence of glial effects of cumulative lead exposure in the adult human hippocampus.
Environ Health Perspec 2007;115(4):519-23. PMID: 17450218

165. Jain NB, Potula V, Schwartz J, Vokonas PS, Sparrow D, Wright RO, Nie H, Hu H. Lead levels
and ischemic heart disease in a prospective study of middle-aged and elderly men: the Normative Aging
Study. Environ Health Perspec 2007;115:871-875. PMID: 17589593

166. Grandjean P, Bellinger D, Bergman A, Cordier S, Davey-Smith G, Eskenazi B, Gee
D, Gray K, Hanson M, van den Hazel P, Heindel JJ, Heinzow B, Hertz-Picciotto I, Hu H, Huang TT,
Jensen TK, Landrigan PJ, McMillen IC, Murata K, Ritz B, Schoeters G, Skakkebaek NE, Skerfving S,
Weihe P. The faroes statement: human health effects of developmental exposure to chemicals in our
environment. Basic Clin Pharmacol Toxicol. 2008 Feb;102(2):73-5. PubMed PMID: 18226057.

167. Peters JL, Kubzansky L, McNeely E, Schwartz J, Wright RO, Spiro A, Sparrow D, Nie H, Hu H.
Stress as a potential modifier of the impact of lead exposure on blood pressure: the Normative Aging
Study. Environ Health Perspec 2007 Aug;115(8):1154-9. PMID: 17687441.

168. Wang FT, Hu H, Schwartz J, Weuve J, Spiro A, Sparrow D, Silverman EK, Weiss ST, Wright
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35966 Filed 07/16/20 Page 93 of
                                      151



CV: Howard Hu                                                                                            45

RO. Modifying effects of hemochromatosis polymorphisms on the association between lead burden and
cognitive decline. Environ Health Perspec 2007 Aug;115(8):1210-5. PMID: 17687449.

169. Rajan P, Kelsey KT, Schwartz JD, Bellinger DC, Sparrow D, Spiro A, Smith RJ, Nie H, Hu H,
Wright RO. Prospective Study of Lead and Psychiatric Symptoms and the Modifying Influence of the
Delta-Aminolevulinic Acid Dehydratase (ALAD) Polymorphism: the Normative Aging Study. Am J
Epidem 2007 Dec 15;166(12):1400-8. Epub 2007 Sep 6. PMID: 17823382

170. Perlstein T, Weuve J, Schwartz J, Sparrow D, Wright R, Litonjua A, Nie H, Hu H. Bone and
blood lead levels in relation to pulse pressure in community-exposed men: the Normative Aging Study.
Environ Health Perspec 2007 Dec;115(12):1696-700. PMID: 18087585.

171. Lamadrid-Figueroa H, Téllez-Rojo MM, Hernández-Ávila M, Solano-González M, Smith D, Hu
H, Wright RO. Association between the plasma fraction of circulating lead and history of abortion in
Mexican pregnant women Biomed Central Pregnancy and Childbirth 2007 Sep 27;7:22. PMID:
17900368
____________________________________________________
2008 and after (must comply with NIH Public Access Policy, applied to any paper accepted for
publication in a journal on or after April 7, 2008; must supply PubMed Central ID number, PMCID for
any article resulting from research sponsored by NIH; see: http://publicaccess.nih.gov/index.htm)

* journal that automatically submits All NIH-Funded Final Published Articles to PubMed Central, as of
8/27/08 (http://publicaccess.nih.gov/submit_process_journals.htm)

172. Surkan PJ, Schnaas L, Wright RJ, Tellez-Rojo MM, LaMadrid H, Hu H, Hernandez-Avila M,
Bellinger DC, Schwartz J, Perroni E, Wright RO. Coopersmith self-esteem, lead and neurodevelopment.
Neurotoxicology 2008;Mar;29(2):278-85. PMID: 18261800; PMCID: PMC2495770

173. Arora M, Ettinger AS, Peterson KE, Schwartz J, Hu H, Hernandez-Avila M, Wright RO.
Maternal dietary intake of saturated and polyunsaturated fatty acids modifies the relationship between
lead levels in bone and breast milk. J Nutrition 2008 Jan;138(1):73-9. PMID: 18156407; PMCID:
PMC2628754.

174. Park SK, O'Neill MS, Vokonas PS, Sparrow D, Wright RO, Coull B, Nie H, Hu H, Schwartz J.
Air pollution and heart rate variability: effect modification by chronic lead exposure. Epidemiology.
2008 Jan;19(1):111-20. PMID: 18091001; PMCID: PMC2671065.

175. Navas-Acien A, Schwartz BS, Rothenberg SJ, Hu H, Silbergeld EK, Guallar E. Bone lead levels
and blood pressure endpoints – a meta-analysis. Epidemiology 2008 May;19(3):496-504. PMID:
18414090; PMCID: pending

176. Nie H, Hu H, Chettle D. Application and Methodology of in vivo K X-ray Fluorescence of Pb in
Bone. X Ray Spectrometry 2008;37:69-75. PMID: n/a; PMCID: pending

CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35967 Filed 07/16/20 Page 94 of
                                      151



CV: Howard Hu                                                                                        46

177. Oken E, Radesky JS, Wright RO, Bellinger DC, Amarasiriwardena CJ, Kleinman KP, Hu H,
Gillman MW. Maternal fish intake during pregnancy, blood mercury, and child cognition at age 3 years
in a US cohort. Amer J Epid 2008 May 15;167(10):1171-81. PMID: 18353804; PMCID: pending

178. Rajan P, Kelsey KT, Schwartz JD, Bellinger DC, Weuve J, Spiro A, Sparrow D, Smith TJ, Nieh
H, Hu H, Wright RO. Interaction of the delta-aminolevulinic acid dehydratase (ALAD) polymorphism
and lead exposure on cognitive function: the Normative Aging Study. J Occup Environ Med 2008;
50(9):1053-61. PMID: 18784554; PMCID: pending

179. Park SK, O’Neill MS, Vokonas PS, Sparrow D, Spiro A, Tucker K, Suh H, Hu H, Schwartz J.
Traffic-related particles are associated with elevated homocysteine: the VA Normative Aging Study.
*Am J Resp Crit Care Med 2008 Aug 1;178(3):283-9. PMID: 18467508; PMCID: PMC2542426.

180. Kamel F, Umbach DM, Stallone L, Richards M, Hu H, Sandler DP. Association of Lead
Exposure with Survival in Amyotrophic Lateral Sclerosis (ALS). *Environ Health Perspec 2008; 2008
Jul;116(7):943-7. PMID: 18629318; PMCID: PMC2453164.

181. Hopkins M, Ettinger AS, Hernandez-Avila M, Schwartz J, Tellez-Rojo MM, Bellinger D, Hu H,
Wright RO. Variants in iron metabolism genes predict blood and bone lead levels among postpartum
women and their children. *Environ Health Perspec 2008 Sep;116(9):1261-6.PMID: 18795173.
PMCID: PMC2535632.

182.   Lampe BJ, Park SK, Robins T, Mukherjee B, Litonjua AA, Amarasiriwardena C, Weisskopf M,
       Sparrow D, Hu H. Association between 24-Hour Urinary Cadmium and Pulmonary Function
       Among Community-Exposed Men: The VA Normative Aging Study. *Environ Health Perspec
       2008 Sep;116(9):1226-30.PMID: 18795167. PMCID: PMC2535626.

183.   Rahman S, Hu H, McNeely E, Rahman SMM, Krieger N, Waterman P, Peters J, Harris C, Harris
       CH, Prothrow-Stith D, Gibbs B, Brown PC, Johnson G, Burgess A, Gragg RD. Social and
       environmental risk factors for hypertension in minorities. Fl Publ Health Rev 2008;5:64-72.
       PMID: 19966946; PMCID: PMC2788965

184.   Zota AR, Ettinger AS, Bouchard M, Amarasiriwardena CJ, Schwartz J, Hu H, Wright RO.
       Association of maternal blood manganese levels with infant birth weight. Epidemiology
       2009;20(3):367-73. PMID: 19289966. PMCID: pending.

185.   Park SK, Hu H, Wright RO, Schwartz J, Cheng Y, Sparrow D, Vokonas PS, Weisskopf M.
       Iron Metabolism Genes, Low-Level Lead Exposure and QT Interval. *Environ Health Perspec
       2009 Jan;117(1):80-5. PMID: 19165391; PMCID: PMC2627870.

185.  Ettinger AS, Lamadrid-Figueroa H, Téllez-Rojo MM, Mercado-García A, Peterson K, Schwartz
      J, Hu H, Hernández-Avila M. Effect of Calcium Supplementation on Blood Lead Levels in
      Pregnancy: A Randomized Control Trial. *Environ Health Perspec 2009 Jan;117(1):26-31.
      Epub 2008 Sep 2.PMID: 19165383; PMCID: PMC2627861.
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35968 Filed 07/16/20 Page 95 of
                                      151



CV: Howard Hu                                                                                        47


186.   Eamranond PP, Hu H. Environmental and occupational exposures in immigrant health. Environ
       Health Insights (in press; available at http://www.la-press.com). PMIC: pending; PMCID:
       pending.

187    Park SK, Tucker KL, O'Neill MS, Sparrow D, Vokonas PS, Hu H, Schwartz J. Fruit, vegetable,
       and fish consumption and heart rate variability: the Veterans Administration Normative Aging
       Study. Am J Clin Nutr. 2009 Mar;89(3):778-86. PMID: 19158214; PMCID: PMC2714396.

188.   Weuve J, Korrick SA, Weisskopf MA, Ryan L, Schwartz J, Nie H, Grodstein F, Hu H.
       Cumulative exposure to lead in relation to cognitive function in older women, *Environ Health
       Perspec 2009 Apr;117(4):574-80. Epub 2008 Dec 11. PMID: 19440496. PMCID: PMC2679601

189.   Calafat AM, Weuve J, Ye X, Jia T, Hu H, Ringer S, Hauser R. Exposure to Bisphenol A and
       other Phenols in Neonatal Intensive Care Unit Infants. *Environ Health Perspec 2009
       Apr;117(4):639-44. Epub 2008 Dec 10.PMID: 19440505. PMCID: PMC2679610.

190.   Avendano-Badillo D, Hernandez-vaila M, Koplan K, Hernandez-Cadena L, Rueda-Hernandez
       G, Solano-Gonzalez M, Ibarra LG, Hu H, Tellez-Rojo MM. High dietary calcium intake
       decreases bone mobilization during pregnancy in human. Salud Publica 2009;51 Suppl 1:S100-
       7. PMID: 19287883; PMCID: pending.

191.   Kordas K, Ettinger S, Lamadrid-Figueroa H, Tellez-RojoM, Hernandez-Avila M, Hu H, Wright
        RO. MTHFR C677T, A1298C, and G1793A genotypes, and the relationship between maternal
       folate intake, tibia lead and infant size at birth. Br J Nutr. 2009 Sep;102(6):907-14. Epub 2009
       Apr 2.PMID: 19338708; PMCID: pending.

192.   Pilsner JR, Hu H, Ettinger A, Sanchez BN, Wright RO, Cantonwine D, Lazarus A, Lamadrid-
       Figueroa H, Mercado-Garcia A, Tellez-Rojo MM, Hernandez-Avila M. Influence of Prenatal
       Lead Exposure on Genomic DNA Methylation of Umbilical Cord Blood. *Environ Health
       Perspec Environ Health Perspect. 2009 Sep;117(9):1466-71. Epub 2009 Mar 25.PMID:
       19750115. PMCID: PMC2737027.

193.   Nie H, Sanchez BN, Wilker E, Weisskopf M, Schwartz J, Sparrow D, Hu H. Bone lead and
       endogenous exposure in an environmentally exposed elderly population: the Normative Aging
       Study. J Occup Environ Med 2009 Jul;51(7):848-57.PMID: 1952882. PMCID: pending.

194.   Ettinger AE, Zota AR, Amarasiriwardena CJ, Hopkins MR, Schwartz J, Hu H, Wright RO.
       Maternal Arsenic Exposure and Impaired Glucose Tolerance during Pregnancy. *Environ
       Health Perspect 2009 Jul;117(7):1059-64. Epub 2009 Mar 11.PMID: 19654913. PMCID:
       PMC2717130.

195.  Weisskopf MG, Jain N, Nie H, Sparrow D, Vokonas P, Schwartz J, Hu H. A prospective study
      of bone lead concentration and death from all causes, cardiovascular diseases, and cancer in the
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35969 Filed 07/16/20 Page 96 of
                                      151



CV: Howard Hu                                                                                      48

       VA Normative Aging Study. Circulation 2009;120:1056-64. PMID: 19738141. PMCID:
       PMC2760410

196.   Arora M, Weuve J, Weisskopf MG, Sparrow D, Nie H, Garcia RI, Hu H. Cumulative Lead
       Exposure and Tooth Loss in Men: The Normative Aging Study. *Environ Health Perspec 2009
       Oct;117(10):1531-4. Epub 2009 Jun 15.PMID: 20019902; PMCID: PMC2790506

197.   Meeker JD, Hu H, Cantonwine DE, LaMadrid-Figueroa H, Calafat AM, Ettinger A, Hernandez-
       Avila M, Loch-Caruso R, Tellez-Rojo M. Pilot study of urinary phthalate metabolites in relation
       to preterm birth in Mexico City. *Environ Health Perspec 2009 Oct;117(10):1587-92. Epub
       2009 Jun 16.PMID: 20019910. PMCID: PMC2790514

198.   Roy A, Bellinger D, Hu H, Schwartz J, Ettinger AS, Wright R, Bouchard M, Palaniappan K,
       Balakrishnan K. Lead exposure and behavior among young children in Chennai, India.
       *Environ Health Perspec 2009 Oct;117(10):1607-11. Epub 2009 Jun 26.PMID: 20019913;
       PMCID: PMC2790517

199.   Roy A, Hu H, Bellinger DC, Wright RO, Schwartz J, Mukherjee B, Pallaniappan K,
       Balakrishnan K. Predictors of blood lead among 3-7 year old children in Chennai, India.
       Internat J Occup and Environ Health 2009 Oct-Dec;15(4):351-9. PMID: 19886345. PMCID:
       pending.

200.   Park SK, Mukherjee B, Xia X, Sparrow D, Weisskopf MG, Nie H, Hu H. Bone Lead Level
       Prediction Models and Their Application to Examining the Relationship of Lead Exposure and
       Hypertension in the Third National Health and Nutrition Examination Survey (NHANES-III) J
       Occup and Environ Medicine 2009 Dec;51(12):1422-36. PMID: 19952788. PMCID: pending.

201.   Meeker JD, Hu H, Cantonwine DE, Lamadrid-Figueroa H, Calafat AM, Ettinger AS, Hernandez-
       Avila M, Loch-Caruso R, Téllez-Rojo MM. Urinary phthalate metabolites in relation to preterm
       birth in Mexico city. Environ Health Perspect. 2009 Oct;117(10):1587-92. Epub 2009 Jun 16.
       PubMed PMID: 20019910; PubMed Central PMCID: PMC2790514.

202.   Leiba A, Hu H, Zheng A, Kales SN. A safe strategy to decrease fetal lead exposure in a woman
       with chronic intoxication. J Matern Fetal Neonatal Med. 2010 Aug;23(8):932-4. PubMed PMID:
       20459344.

203.   Peters JL, Weisskopf MG, Spiro A 3rd, Schwartz J, Sparrow D, Nie H, Hu H, Wright RO,
       Wright RJ. Interaction of stress, lead burden, and age on cognition in older men: the VA
       Normative Aging Study. Environ Health Perspect. 2010 Apr;118(4):505-10. Epub 2009 Nov 6.
       PubMed PMID: 20064786; PubMed Central PMCID: PMC2854727.

204.  Claus Henn B, Ettinger AS, Schwartz J, Téllez-Rojo MM, Lamadrid-Figueroa H, Hernández-
      Avila M, Schnaas L, Amarasiriwardena C, Bellinger DC, Hu H, Wright RO. Early postnatal
      blood manganese levels and children's neurodevelopment. Epidemiology. 2010 Jul;21(4):433-9.
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35970 Filed 07/16/20 Page 97 of
                                      151



CV: Howard Hu                                                                                       49

       PubMed PMID: 20549838.

205.   Wright RO, Schwartz J, Wright RJ, Bollati V, Tarantini L, Park SK, Hu H, Sparrow D, Vokonas
       P, Baccarelli A. Biomarkers of lead exposure and DNA methylation within retrotransposons.
       Environ Health Perspect. 2010 Jun;118(6):790-5. Epub 2010 Jan 11. PubMed PMID: 20064768;
       PubMed Central PMCID: PMC2898855.

206.   Zhang A, Park SK, Wright RO, Weisskopf MG, Mukherjee B, Nie H, Sparrow D, Hu H. HFE
       H63D polymorphism as a modifier of the effect of cumulative lead exposure on pulse pressure:
       the Normative Aging Study. Environ Health Perspect. 2010 Sep;118(9):1261-6. Epub 2010 May
       14. PubMed PMID: 20478760; PubMed Central PMCID: PMC2944087.

207.   Roy A, Hu H, Bellinger DC, Mukherjee B, Modali R, Nasaruddin K, Schwartz J, Wright RO,
       Ettinger AS, Palaniapan K, Balakrishnan K. Hemoglobin, Lead Exposure, and Intelligence
       Quotient: Effect Modification by the DRD2 Taq IA Polymorphism. Environ Health Perspect.
       2011 Jan;119(1):144-9. PubMed PMID: 21205584.

208.   Cantonwine D, Meeker JD, Hu H, Sanchez BN, Lamadrid-Figueroa H, Mercado-Garcia A,
       Fortenberry GZ, Calafat AM, Tellez-Rojo MM. Bisphenol A exposure in Mexico City and risk
       of prematurity: a pilot nested case control study. Environ Health. 2010 Oct 18;9(1):62. [Epub
       ahead of print] PubMed PMID: 20955576.

209.   Cantonwine D, Hu H, Téllez-Rojo MM, Sánchez BN, Lamadrid-Figueroa H, Ettinger AS,
       Mercado-García A, Hernández-Avila M, Wright RO. HFE gene variants modify the association
       between maternal lead burden and infant birthweight: a prospective birth cohort study in Mexico
       City, Mexico. Environ Health. 2010 Jul 26;9:43. PubMed PMID: 20659343; PubMed Central
       PMCID: PMC2916893.

210.   Pilsner JR, Hu H, Wright RO, Kordas K, Ettinger AS, Sánchez BN, Cantonwine D, Lazarus AL,
       Cantoral A, Schnaas L, Téllez-Rojo MM, Hernández-Avila M. Maternal MTHFR genotype and
       haplotype predict deficits in early cognitive development in a lead-exposed birth cohort in
       Mexico City. Am J Clin Nutr. 2010 Jul;92(1):226-34. Epub 2010 May 26. PubMed PMID:
       20504979; PubMed Central PMCID: PMC2884326.

211.   Weisskopf MG, Weuve J, Nie H, Saint-Hilaire M-H, Sudarsky L, Simon DK, Hersh B, Schwartz
       J, Wright RO, Hu H. Association of Cumulative Lead Exposure with Parkinson's Disease.
       *Environ Health Perspec 2010; 118:1609–1613, PMID: 20807691; PMCID: PMC2974701

212.   Basu N, Abare M, Buchanan S, Cryderman D, Nam D-H, Sirkin S, Schmitt S, Hu H. A
       combined ecological and epidemiologic investigation of metals exposure amongst indigenous
       peoples near the Marlin Mine in Western Guatemala. Sci Total Environ 2010 Dec 1;409(1):70-
       7. Epub 2010 Oct 16. PubMed PMID: 20952048.

213, Lee MS, Park SK, Hu H, Lee S. Cadmium exposure and cardiovascular disease in the 2005
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35971 Filed 07/16/20 Page 98 of
                                      151



CV: Howard Hu                                                                                        50

       Korea National Health and Nutrition Examination Survey. Environ Res. 2011 Jan;111(1):171-6.
       Epub 2010 Nov 5. PubMed PMID: 21055738.

214.   Cantonwine D, Hu H, Sanchez BN, Lamadrid-Figueroa H, Smith D, Ettinger AS, Mercado-
       Garcia A, Hernandez-Avila M, Wright RO, Tellez-Rojo MM. Critical Windows of Fetal Lead
       Exposure: Adverse Impacts on Length of Gestation and Risk of Premature Delivery. J Occup
       Environ Med. 2010 Nov;52(11):1106-11. PubMed PMID: 21063188; PubMed Central PMCID:
       PMC3003442.

215.   Lamadrid-Figueroa H, Téllez-Rojo MM, Angeles G, Hernández-Ávila M, Hu H. Bias
       correction by use of errors-in-variables regression models in studies with K-X-ray fluorescence
       bone lead measurements. Environ Res. 2011 Jan;111(1):17-20. Epub 2010 Nov 18. PubMed
       PMID: 21092947; PubMed Central PMCID: PMC3026095.

216.   Pan CH, Shih TS, Chen CJ, Hsu JH, Wang SC, Huang CP, Kuo CT, Wu KY, Hu H, Chan CC.
       Reduction of cooking oil fume exposure following an engineering intervention in Chinese
       restaurants. Occup Environ Med. 2011 Jan;68(1):10-5. Epub 2010 Sep 30. PubMed PMID:
       20884797.

217.   Sánchez BN, Hu H, Litman HJ, Téllez-Rojo MM. Statistical Methods to Study Timing of
       Vulnerability with Sparsely Sampled Data on Environmental Toxicants. *Environ Health
       Perspec Environ Health Perspect. 2011 Mar;119(3):409-15. PubMed PMID: 21362588.

218.   Park SK, Elmarsafawy S, Mukherjee B, Spiro A 3rd, Vokonas PS, Nie H, Weisskopf MG,
       Schwartz J, Hu H. Cumulative lead exposure and age-related hearing loss: the VA Normative
       Aging Study. Hear Res. 2010 Oct 1;269(1-2):48-55. Epub 2010 Jul 16. PubMed PMID:
       20638461; PubMed Central PMCID: PMC2934752.

219.   Lee SD, Shin HT, Park HM, Ko SG, Kook YB, Ryu JY, Kim H, Hu H, Park SK. Metal
       concentrations of Chinese herbal medicine products in the United States. Oriental Pharm Exp
       Med 2010; 10(4):294-303.

220.   Weuve J, Glymour MM, Hu H, Sparrow D, Spiro A 3rd, Vokonas PS, Litonjua AA. Forced
       expiratory volume in 1 second and cognitive aging in men. J Am Geriatr Soc. 2011
       Jul;59(7):1283-92. doi: 10.1111/j.1532-5415.2011.03487.x. Epub 2011 Jun 30. PubMed PMID:
       21718272.

221.   Bush KF, Luber G, Kotha SR, Dhaliwal RS, Kapil V, Pascual M, Brown DG, Frumkin
       H, Dhiman RC, Hess J, Wilson ML, Balakrishnan K, Eisenberg J, Kaur T, Rood R, Batterman S,
       Joseph A, Gronlund CJ, Agrawal A, Hu H. Impacts of climate change on public health in India:
       future research directions. *Environ Health Perspect. 2011 Jun;119(6):765-70. Epub 2011 Jan
       27. PubMed PMID: 21273162; PubMed Central PMCID: PMC3114809.

222. Kordas K, Ettinger AS, Bellinger DC, Schnaas L, Téllez Rojo MM, Hernández-Avila M, Hu H,
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35972 Filed 07/16/20 Page 99 of
                                      151



CV: Howard Hu                                                                                      51

       Wright RO. A Dopamine Receptor (DRD2) but Not Dopamine Transporter (DAT1) Gene
       Polymorphism is Associated with Neurocognitive Development of Mexican Preschool Children
       with Lead Exposure. J Pediatr. 2011 Oct;159(4):638-43. Epub 2011 May 17. PubMed PMID:
       21592505; PubMed Central PMCID: PMC3158955.

223.   Eum KD, Nie LH, Schwartz J, Vokonas PS, Sparrow D, Hu H, Weisskopf MG. Prospective
       cohort study of lead exposure and electrocardiographic conduction disturbances in the
       Department of Veterans Affairs Normative Aging Study. *Environ Health Perspect. 2011
       Jul;119(7):940-4. Epub 2011 Mar 16. PubMed PMID: 21414889.

224.   Wilker E, Korrick S, Nie LH, Sparrow D, Vokonas P, Coull B, Wright RO, Schwartz J, Hu H.
       Longitudinal Changes in Bone Lead Levels: The VA Normative Aging Study. J Occup Environ
       Med. 2011 Aug;53(8):850-855. PubMed PMID: 21788910; PubMed Central PMCID:
       PMC3159960.

225.   Palaniappan K, Roy A, Balakrishnan K, Gopalakrishnan L, Mukherjee B, Hu H, Bellinger DC.
       Lead exposure and visual-motor abilities in children from Chennai, India. Neurotoxicology. 2011
       Aug;32(4):465-70. Epub 2011 Apr 8. PubMed PMID: 21510976; PubMed Central PMCID:
       PMC3115626.

226.   Choi YH, Hu H, Tak S, Mukherjee B, Park SK. Occupational noise exposure assessment using
       O*NET and its application to a study of hearing loss in the US general population. Occup
       Environ Med. 2012 Mar;69(3):176-83. doi: 10.1136/oem.2011.064758. Epub 2011 Jul 1.
       PubMed PMID: 21725070; PubMed Central PMCID: PMC3277688..

227.   Afeiche M, Peterson KE, Sánchez BN, Cantonwine D, Lamadrid-Figueroa H, Schnaas L,
       Ettinger AS, Hernández-Avila M, Hu H, Téllez-Rojo MM. Prenatal lead exposure and weight of
       0- to 5-year-old children in Mexico city. Environ Health Perspect. 2011 Oct;119(10):1436-41.
       Epub 2011 Jun 29. PubMed PMID: 21715242; PubMed Central PMCID: PMC3230436.

228.   Claus Henn B, Schnaas L, Ettinger AS, Schwartz J, Lamadrid-Figueroa H, Hernández-Avila M,
       Amarasiriwardena C, Hu H, Bellinger DC, Wright RO, Téllez-Rojo MM. Associations of Early
       Childhood Manganese and Lead Co-exposure with Neurodevelopment. Environ Health Perspect.
       2012 Jan;120(1):126-31. doi: 10.1289/ehp.1003300. Epub 2011 Sep 1. PubMed PMID:
       21885384; PubMed Central PMCID: PMC3261931.

229.   Peters JL, Kubzansky LD, Ikeda A, Spiro A 3rd, Wright RO, Weisskopf MG, Kim D, Sparrow
       D, Nie LH, Hu H, Schwartz J. Childhood and adult socioeconomic position, cumulative lead
       levels, and pessimism in later life: the VA Normative Aging Study. Am J Epidemiol. 2011 Dec
       15;174(12):1345-53. Epub 2011 Nov 9. PubMed PMID:22071587; PubMed Central PMCID:
       PMC3276297.

230.  Hicken M, Gragg R, Hu H. How cumulative risks warrant a shift in our approach to racial health
      disparities: the case of lead, stress, and hypertension. Health Aff (Millwood). 2011
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35973 Filed 07/16/20 Page 100 of
                                      151



CV: Howard Hu                                                                                          52

       Oct;30(10):1895-901. PubMed PMID: 21976332.

231.   Zhang A, Hu H, Sánchez BN, Ettinger AS, Park SK, Cantonwine D, Schnaas L, Wright RO,
       Lamadrid-Figueroa H, Tellez-Rojo MM. Association between Prenatal Lead Exposure and
       Blood Pressure in Female Offspring. Environ Health Perspect. 2012 Mar;120(3):445-50. doi:
       10.1289/ehp.1103736. Epub 2011 Sep 21. PubMed PMID: 21947582; PubMed Central PMCID:
       PMC3295346.

232.   Bakulski KM, Rozek LS, Dolinoy DC, Paulson HL, Hu H. Alzheimer's disease and
       environmental exposure to lead: the epidemiologic evidence and potential role of epigenetics.
       Curr Alzheimer Res. 2012 Jun;9(5):563-73. PubMed PMID: 22272628.

233.   Mordukhovich I, Wright RO, Hu H, Amarasiriwardena C, Baccarelli A, Litonjua A, Sparrow D,
       Vokonas P, Schwartz J. Associations of Toenail Arsenic, Cadmium, Mercury, Manganese and
       Lead with Blood Pressure in the Normative Aging Study. Environ Health Perspect. 2012
       Jan;120(1):98-104. doi: 10.1289/ehp.1002805. Epub 2011 Aug 30. PubMed PMID: 21878420;
       PubMed Central PMCID: PMC3261928.

234.   Afeiche M, Peterson KE, Sánchez BN, Schnaas L, Cantonwine D, Ettinger AS, Solano-González
       M, Hernández-Avila M, Hu H, Téllez-Rojo MM. Windows of lead exposure sensitivity, attained
       height, and body mass index at 48 months. J Pediatr. 2012 Jun;160(6):1044-9. Epub 2012 Jan 28.
       PubMed PMID: 22284921; PubMed Central PMCID: PMC3360798.

235.   Peters JL, Kubzansky LD, Ikeda A, Fang SC, Sparrow D, Weisskopf MG, Wright RO, Vokonas
       P, Hu H, Schwartz J. Lead Concentrations in Relation to Multiple Biomarkers of Cardiovascular
       Disease: the Normative Aging Study. Environ Health Perspect. Mar;120(3):361-6. doi:
       10.1289/ehp.1103467. Epub 2011 Dec 5. PubMed PMID: 22142875; PubMed Central PMCID:
       PMC3295335.

236.   Bakulski KM, Dolinoy DC, Sartor MA, Paulson HL, Konen JR, Lieberman AP, Albin RL, Hu H,
       Rozek LS. Genome-wide DNA methylation differences between late-onset Alzheimer's disease
       and cognitively normal controls in human frontal cortex. J Alzheimers Dis. 2012;29(3):571-88.
       PubMed PMID: 22451312.

237.   Claus Henn B, Kim J, Wessling-Resnick M, Tellez-Rojo MM, Jayawardene I, Ettinger AS,
       Hernandez-Avila M, Schwartz J, Christiani DC, Hu H, Wright RO. Associations of iron
       metabolism genes with blood manganese levels: a population-based study with validation data
       from animal models. Environ Health. 2011 Nov 10;10(1):97-107. [Epub ahead of print] PubMed
       PMID: 22074419.

238.  Fortenberry GZ, Hu H, Turyk M, Barr DB, Meeker JD. Association between urinary 3, 5, 6-
      trichloro-2-pyridinol, a metabolite of chlorpyrifos and chlorpyrifos-methyl, and serum T4 and
      TSH in NHANES 1999–2002, Science of The Total Environment, 2012; 424:351-355. doi:
      10.1016/j.scitotenv.2012.02.039. Epub 2012 Mar 17. PubMed PMID: 22425279; PubMed
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35974 Filed 07/16/20 Page 101 of
                                      151



CV: Howard Hu                                                                                           53

       Central PMCID: PMC3327766.

239.   Eum KD, Korrick SA, Weuve J, Okereke O, Kubzansky LD, Hu H, Weisskopf MG. Relation of
       cumulative low-level lead exposure to depressive and phobic anxiety symptom scores in middle-
       age and elderly women. Environ Health Perspect. 2012 Jun;120(6):817-23. doi:
       10.1289/ehp.1104395. Epub 2012 Feb 29. PubMed PMID: 22538241; PubMed Central PMCID:
       PMC3385437.

240.   Hicken MT, Gee GC, Morenoff J, Connell CM, Snow RC, Hu H. A novel look at racial health
       disparities: the interaction between social disadvantage and environmental health. Am J Public
       Health. 2012 Dec;102(12):2344-51. doi: 10.2105/AJPH.2012.300774. Epub 2012 Oct 18.
       PubMed PMID: 23078461.

241.   Choi YH, Hu H, Mukherjee B, Miller J, Park SK. Environmental cadmium and lead exposures
       and hearing loss in U.S. adults: the National Health and Nutrition Examination Survey, 1999 to
       2004. Environ Health Perspect. 2012 Nov;120(11):1544-50. doi: 10.1289/ehp.1104863. Epub
       2012 Jul 31. PubMed PMID: 22851306; PubMed Central PMCID: PMC3556613.

242.   Braun JM, Hoffman E, Schwartz J, Sanchez B, Schnaas L, Mercado-Garcia A, Solano-Gonzalez
       M, Bellinger DC, Lanphear BP, Hu H, Tellez-Rojo MM, Wright RO, Hernandez-Avila M.
       Assessing windows of susceptibility to lead-induced cognitive deficits in Mexican children.
       Neurotoxicology. 2012 Oct;33(5):1040-7. doi: 10.1016/j.neuro.2012.04.022. Epub 2012 May 10.
       PubMed PMID: 22579785.

243.   Weuve J, Press DZ, Grodstein F, Wright RO, Hu H, Weisskopf MG. Cumulative exposure to
       lead and cognition in persons with Parkinson's disease. Mov Disord. 2013 Feb;28(2):176-82. doi:
       10.1002/mds.25247. Epub 2012 Nov 9. PubMed PMID: 23143985; PubMed Central PMCID:
       PMC3581753.

245.   Hicken MT, Gee GC, Connell C, Snow RC, Morenoff J, Hu H. Black-white blood pressure
       disparities: depressive symptoms and differential vulnerability to blood lead. Environ Health
       Perspect. 2013 Feb;121(2):205-9. doi: 10.1289/ehp.1104517. Epub 2012 Oct 25. PubMed PMID:
       23127977; PubMed Central PMCID: PMC3569674.

246.   Xu J, Shen LX, Yan CH, Hu H, Yang F, Wang L, Kotha SR, Zhang LN, Liao XP, Zhang J,
       Ouyang FX, Zhang JS, Shen XM. Personal characteristics related to the risk of adolescent
       internet addiction: a survey in Shanghai, China. BMC Public Health. 2012 Dec 22;12:1106. doi:
       10.1186/1471-2458-12-1106. PubMed PMID: 23259906; PubMed Central PMCID:
       PMC3563549.

247.  Lim SS, Vos T, Flaxman AD, Danaei G, Shibuya K, Adair-Rohani H, Amann M, Anderson HR,
      Andrews KG, Aryee M, Atkinson C, Bacchus LJ, Bahalim AN, Balakrishnan K, Balmes J,
      Barker-Collo S, Baxter A, Bell ML, Blore JD, Blyth F, Bonner C, Borges G, Bourne R,
      Boussinesq M, Brauer M, Brooks P, Bruce NG, Brunekreef B, Bryan-Hancock C, Bucello C,
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35975 Filed 07/16/20 Page 102 of
                                      151



CV: Howard Hu                                                                                           54

       Buchbinder R, Bull F, Burnett RT, Byers TE, Calabria B, Carapetis J, Carnahan E, Chafe Z,
       Charlson F, Chen H, Chen JS, Cheng AT, Child JC, Cohen A, Colson KE, Cowie BC, Darby S,
       Darling S, Davis A, Degenhardt L, Dentener F, Des Jarlais DC, Devries K, Dherani M, Ding EL,
       Dorsey ER, Driscoll T, Edmond K, Ali SE, Engell RE, Erwin PJ, Fahimi S, Falder G, Farzadfar
       F, Ferrari A, Finucane MM, Flaxman S, Fowkes FG, Freedman G, Freeman MK, Gakidou E,
       Ghosh S, Giovannucci E, Gmel G, Graham K, Grainger R, Grant B, Gunnell D, Gutierrez HR,
       Hall W, Hoek HW, Hogan A, Hosgood HD 3rd, Hoy D, Hu H, Hubbell BJ, Hutchings SJ,
       Ibeanusi SE, Jacklyn GL, Jasrasaria R, Jonas JB, Kan H, Kanis JA, Kassebaum N, Kawakami N,
       Khang YH, Khatibzadeh S, Khoo JP, Kok C, Laden F, Lalloo R, Lan Q, Lathlean T, Leasher JL,
       Leigh J, Li Y, Lin JK, Lipshultz SE, London S, Lozano R, Lu Y, Mak J, Malekzadeh R,
       Mallinger L, Marcenes W, March L, Marks R, Martin R, McGale P, McGrath J, Mehta S,
       Mensah GA, Merriman TR, Micha R, Michaud C, Mishra V, Hanafiah KM, Mokdad AA,
       Morawska L, Mozaffarian D, Murphy T, Naghavi M, Neal B, Nelson PK, Nolla JM, Norman R,
       Olives C, Omer SB, Orchard J, Osborne R, Ostro B, Page A, Pandey KD, Parry CD, Passmore E,
       Patra J, Pearce N, Pelizzari PM, Petzold M, Phillips MR, Pope D, Pope CA 3rd, Powles J, Rao
       M, Razavi H, Rehfuess EA, Rehm JT, Ritz B, Rivara FP, Roberts T, Robinson C, Rodriguez-
       Portales JA, Romieu I, Room R, Rosenfeld LC, Roy A, Rushton L, Salomon JA, Sampson U,
       Sanchez-Riera L, Sanman E, Sapkota A, Seedat S, Shi P, Shield K, Shivakoti R, Singh GM,
       Sleet DA, Smith E, Smith KR, Stapelberg NJ, Steenland K, Stöckl H, Stovner LJ, Straif K,
       Straney L, Thurston GD, Tran JH, Van Dingenen R, van Donkelaar A, Veerman JL,
       Vijayakumar L, Weintraub R, Weissman MM, White RA, Whiteford H, Wiersma ST, Wilkinson
       JD, Williams HC, Williams W, Wilson N, Woolf AD, Yip P, Zielinski JM, Lopez AD, Murray
       CJ, Ezzati M. A comparative risk assessment of burden of disease and injury attributable to 67
       risk factors and risk factor clusters in 21 regions, 1990-2010: a systematic analysis for the Global
       Burden of Disease Study 2010. Lancet. 2012 Dec 15;380(9859):2224-60. doi: 10.1016/S0140-
       6736(12)61766-8. PubMed PMID: 23245609.

248.   Grashow R, Spiro A, Taylor KM, Newton K, Shrairman R, Landau A, Sparrow D, Hu H,
       Weisskopf M. Cumulative lead exposure in community-dwelling adults and fine motor function:
       comparing standard and novel tasks in the VA normative aging study. Neurotoxicology. 2013
       Mar;35:154-61. doi: 10.1016/j.neuro.2013.01.005. Epub 2013 Jan 28. PubMed PMID:
       23370289; PubMed Central PMCID: PMC3602137.

249. Amarasiriwardena CJ, Jayawardene I, Lupoli N, Barnes RM, Hernandez-Avila M, Hu H,
Ettinger
       AS. Comparison of digestion procedures and methods for quantification of trace lead in breast
       milk by isotope dilution inductively coupled plasma mass spectrometry. Anal Methods.
       2013;5(7):1676-1681. PubMed PMID: 24808927; PubMed Central PMCID: PMC4010228.

250.  Grashow R, Miller MW, McKinney A, Nie LH, Sparrow D, Hu H, Weisskopf MG. Lead
      exposure and fear-potentiated startle in the VA Normative Aging Study: a pilot study of a novel
      physiological approach to investigating neurotoxicant effects. Neurotoxicol Teratol. 2013 Jul-
      Aug;38:21-8. doi: 10.1016/j.ntt.2013.04.003. Epub 2013 Apr 17. PubMed PMID: 23603705;
      PubMed Central PMCID: PMC3774537.
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35976 Filed 07/16/20 Page 103 of
                                      151



CV: Howard Hu                                                                                       55


251.   Roy A, Ettinger AS, Hu H, Bellinger D, Schwartz J, Modali R, Wright RO, Palaniappan K,
       Balakrishnan K. Effect modification by transferrin C2 polymorphism on lead exposure,
       hemoglobin levels, and IQ. Neurotoxicology. 2013 Sep;38:17-22. doi:
       10.1016/j.neuro.2013.05.005. Epub 2013 May 31. PubMed PMID: 23732512; PubMed Central
       PMCID: PMC3770761.

252.   Bellinger DC, Burger J, Cade TJ, Cory-Slechta DA, Finkelstein M, Hu H, Kosnett M, Landrigan
       PJ, Lanphear B, Pokras MA, Redig PT, Rideout BA, Silbergeld E, Wright R, Smith DR. Health
       risks from lead-based ammunition in the environment. Environ Health Perspect. 2013
       Jun;121(6):A178-9. doi: 10.1289/ehp.1306945. PubMed PMID: 23732085; PubMed Central
       PMCID: PMC3672933.

253.   Téllez-Rojo MM, Cantoral A, Cantonwine DE, Schnaas L, Peterson K, Hu H, Meeker JD.
       Prenatal urinary phthalate metabolites levels and neurodevelopment in children at two and three
       years of age. Sci Total Environ. 2013 Sep 1;461-462:386-90. doi:
       10.1016/j.scitotenv.2013.05.021. Epub 2013 Jun 5. PubMed PMID: 23747553; PubMed Central
       PMCID: PMC3735862.

254.   Fortenberry GZ, Meeker JD, Sánchez BN, Barr DB, Panuwet P, Bellinger D, Schnaas L, Solano-
       González M, Ettinger AS, Hernandez-Avila M, Hu H, Tellez-Rojo MM. Urinary 3,5,6-trichloro-
       2-pyridinol (TCPY) in pregnant women from Mexico City: distribution, temporal variability, and
       relationship with child attention and hyperactivity. Int J Hyg Environ Health. 2014 Mar;217(2-
       3):405-12. doi: 10.1016/j.ijheh.2013.07.018. Epub 2013 Aug 13. PubMed PMID: 24001412;
       PubMed Central PMCID: PMC3946926.

255.   Eum KD, Wang FT, Schwartz J, Hersh CP, Kelsey K, Wright RO, Spiro A, Sparrow D, Hu H,
       Weisskopf MG. Modifying roles of glutathione S-transferase polymorphisms on the association
       between cumulative lead exposure and cognitive function. Neurotoxicology. 2013 Dec;39:65-71.
       doi: 10.1016/j.neuro.2013.08.002. Epub 2013 Aug 16. PubMed PMID: 23958642; PubMed
       Central PMCID: PMC3844089.

256.   Choi YH, Miller JM, Tucker KL, Hu H, Park SK. Antioxidant vitamins and magnesium and the
       risk of hearing loss in the US general population. Am J Clin Nutr. 2014 Jan;99(1):148-55. doi:
       10.3945/ajcn.113.068437. Epub 2013 Nov 6. PubMed PMID: 24196403.

257.   Power MC, Korrick S, Tchetgen Tchetgen EJ, Nie LH, Grodstein F, Hu H, Weuve J, Schwartz J,
       Weisskopf MG. Lead exposure and rate of change in cognitive function in older women. Environ
       Res. 2014 Feb;129:69-75. doi: 10.1016/j.envres.2013.12.010. Epub 2014 Jan 29. PubMed PMID:
       24529005; PubMed Central PMCID: PMC3951744.

258.  Ettinger AS, Roy A, Amarasiriwardena CJ, Smith D, Lupoli N, Mercado Garcia A, Lamadrid-
      Figueroa H, Tellez-Rojo MM, Hu H, Hernandez-Avila M. Maternal blood, plasma, and breast
      milk lead: Lactational transfer and contribution to infant exposure. Environ Health Perspec 2014
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35977 Filed 07/16/20 Page 104 of
                                      151



CV: Howard Hu                                                                                        56

       Jan;122(1):87-92. doi: 10.1289/ehp.1307187. Epub 2013 Oct 30. PubMed PMID: 24184948;
       PubMed Central PMCID: PMC3888576.

259.   Chatwood S, Bytautas J, Darychuk A, Bjerregaard P, Brown A, Cole D, Hu H, Jong M, King M,
       Kvernmo S, Veillard J. Approaching a collaborative research agenda for health systems
       performance in circumpolar regions. Int J Circumpolar Health. 2013 Aug 14;72. doi:
       10.3402/ijch.v72i0.21474. eCollection 2013. PubMed PMID: 23961514; PubMed Central
       PMCID: PMC3745603.

260.   Bush KF, O'Neill MS, Li S, Mukherjee B, Hu H, Ghosh S, Balakrishnan K. Associations
       between extreme precipitation and gastrointestinal-related hospital admissions in Chennai, India.
       Environ Health Perspect. 2014 Mar;122(3):249-54. doi: 10.1289/ehp.1306807. Epub 2013 Dec
       16. PubMed PMID: 24345350; PubMed Central PMCID: PMC3948034.

261.   Xu J, Shen LX, Yan CH, Hu H, Yang F, Wang L, Kotha SR, Ouyang F, Zhang LN, Liao XP,
       Zhang J, Zhang JS, Shen XM. Parent-adolescent interaction and risk of adolescent internet
       addiction: a population-based study in Shanghai. BMC Psychiatry. 2014 Apr 15;14:112. doi:
       10.1186/1471-244X-14-112. PubMed PMID: 24731648; PubMed Central PMCID:
       PMC3999889.

262.   Fortenberry GZ, Meeker JD, Sánchez BN, Bellinger D, Peterson K, Schnaas L, Solano-
       González M, Ettinger AS, Hernandez-Avila M, Hu H, Maria Tellez-Rojo M. Paraoxonase
       I polymorphisms and attention/hyperactivity in school-age children from Mexico City,
       Mexico. Environ Res. 2014 Jul;132:342-9. doi: 10.1016/j.envres.2014.04.010. Epub 2014
       May 14. PubMed PMID: 24834831.

263.   Arora M, Austin C, Sarrafpour B, Hernández-Ávila M, Hu H, Wright RO, Tellez-Rojo MM.
       Determining prenatal, early childhood and cumulative long-term lead exposure using micro-
       spatial deciduous dentine levels. PLoS One. 2014 May 19;9(5):e97805. doi:
       10.1371/journal.pone.0097805. eCollection 2014. PubMed PMID: 24841926; PubMed Central
       PMCID: PMC4026445.

264.   Braun JM, Wright RJ, Just AC, Power MC, Tamayo Y Ortiz M, Schnaas L, Hu H, Wright RO,
       Tellez-Rojo MM. Relationships between lead biomarkers and diurnal salivary cortisol indices in
       pregnant women from Mexico City: a cross-sectional study. Environ Health. 2014 Jun
       10;13(1):50. doi: 10.1186/1476-069X-13-50. PubMed PMID: 24916609; PubMed Central
       PMCID: PMC4068833.

265.   Bakulski KM, Park SK, Weisskopf MG, Tucker KL, Sparrow D, Spiro A, Vokonas PS, Nie LH,
       Hu H, Weuve J. Lead Exposure, B Vitamins, and Plasma Homocysteine in Men 55 Years of
       Age and Older: The VA Normative Aging Study. Environ Health Perspect. 2014
       Oct;122(10):1066-74. doi: 10.1289/ehp.1306931. Epub 2014 Jun 4. PubMed PMID: 24905780;
       PubMed Central PMCID: PMC4181916.

CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35978 Filed 07/16/20 Page 105 of
                                      151



CV: Howard Hu                                                                                      57

266.   Ji JS, Schwartz J, Sparrow D, Hu H, Weisskopf MG. Occupational determinants of cumulative
       lead exposure: analysis of bone lead among men in the VA normative aging study. J Occup
       Environ Med. 2014 Apr;56(4):435-40. doi: 10.1097/JOM.0000000000000127. PubMed PMID:
       24709766; PubMed Central PMCID: PMC3982188.

267.   Basu N, Tutino R, Zhang Z, Cantonwine DE, Goodrich JM, Somers EC, Rodriguez L, Schnaas
       L, Solano M, Mercado A, Peterson K, Sánchez BN, Hernández-Avila M, Hu H, Maria Téllez-
       Rojo M. Mercury levels in pregnant women, children, and seafood from Mexico City. Environ
       Res. 2014 Sep 25;135C:63-69. doi: 10.1016/j.envres.2014.08.029. [Epub ahead of print] PubMed
       PMID: 25262076.

268.   Eum KD, Seals RM, Taylor KM, Grespin M, Umbach DM, Hu H, Sandler DP, Kamel F,
       Weisskopf MG. Modification of the association between lead exposure and amyotrophic lateral
       sclerosis by iron and oxidative stress related gene polymorphisms. Amyotroph Lateral Scler
       Frontotemporal Degener. 2014 Oct 8:1-8. [Epub ahead of print] PubMed PMID: 25293352.

269.   Karwowski MP, Just AC, Bellinger DC, Jim R, Hatley EL, Ettinger AS, Hu H, Wright RO.
       Maternal iron metabolism gene variants modify umbilical cord blood lead levels by gene-
       environment interaction: a birth cohort study. Environ Health. 2014 Oct 6;13:77. doi:
       10.1186/1476-069X-13-77. PubMed PMID: 25287020.

270.   Eum K-D, Weisskopf MG, Nie LH, Hu H, Korrick SA. Cumulative Lead Exposure and Age at
       Menopause in the Nurses’ Health Study Cohort. Environmental Health Perspectives.
       2014;122(3):229-234. doi:10.1289/ehp.1206399.

271.   Goodrich JM, Sánchez BN, Dolinoy DC, Zhang Z, Hernández-Ávila M, Hu H, Peterson KE,
       Téllez-Rojo MM. Quality control and statistical modeling for environmental epigenetics: A study
       on in utero lead exposure and DNA methylation at birth. Epigenetics. 2015 Jan 2;10(1):19-30.
       doi: 10.4161/15592294.2014.989077. Epub 2015 Jan 27. PubMed PMID: 25580720.

272.   Ji JS, Power MC, Sparrow D, Spiro III A, Hu H, Louis ED, Weisskopf MG. Lead Exposure and
       Tremor among Older Men: The VANormative Aging Study. Environ Health Perspectives 2015
       May;123(5):445-50. doi: 10.1289/ehp.1408535. Epub 2015 Jan 23. PubMed PMID: 25633720;
       PubMed Central PMCID: PMC4421770.

273.   Ettinger AS, Lamadrid-Figueroa H, Mercado-Garcia A, Kordas K, Wood RJ, Peterson KE, Hu
       H, Hernandez-Avila M, Tellez-Rojo MM. Effect of Calcium Supplementation on Bone
       Resorption in Pregnancy and the Early Postpartum: A Randomized Controlled Trial in Mexican
       Women. Nutrition Journal Nutr J. 2014 Dec 16;13(1):116. doi: 10.1186/1475-2891-13-116.
       PubMed PMID: 25511814; PubMed Central PMCID: PMC4289552.

274.  Jhun MA, Hu H, Schwartz J, Weisskopf MG, Nie LH, Sparrow D, Vokonas PS, Park SK. Effect
      modification by Vitamin D receptor genetic polymorphisms in the association between
      cumulative lead exposure and pulse pressure: a longitudinal study. Environ Health 2015 Jan
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35979 Filed 07/16/20 Page 106 of
                                      151



CV: Howard Hu                                                                                           58

       13;14:5. doi: 10.1186/1476-069X-14-5. PubMed PMID: 25582168; PubMed Central PMCID:
       PMC4417283.

275.   Cantoral A, Tellez-Rojo MM, Ettinger AS, Hu H, Hernandez-Avila M, Peterson K. Early
       introduction and cumulative consumption of sugar-sweetened beverages during the pre-school
       period and risk of obesity at 8–14 years of age. Pediatr Obesity 2015 Apr 17. doi:
       10.1111/ijpo.12023. [Epub ahead of print] PubMed PMID: 25891908.

276.   Orkin AM, Bingham K, Klaiman M, Leece P, Buick JE, et al. (2015) An Agenda for Naloxone
       Distribution Research and Practice: Meeting Report of the Surviving Opioid Overdose with
       Naloxone (SOON) International Working Group. J Addict Res Ther 6:212. doi:10.4172/2155-
       6105.1000212

277.   Xu J, Hu H, Wright R, Sánchez BN, Schnaas L, Bellinger DC, Park SK, Martínez S, Hernández-
       Avila M, Téllez-Rojo MM, Wright RO. Prenatal Lead Exposure Modifies the Impact of Maternal
       Self-Esteem on Children's Inattention Behavior. J Pediatr. 2015 Aug;167(2):435-41. doi:
       10.1016/j.jpeds.2015.04.057. Epub 2015 Jun 3. PubMed PMID: 26047683.

278.   Kotha SR, Jadad AR, Hu H. Creating a Pandemic of Health: Opportunities and Lessons for a
       University Initiative at the Intersection of Health, Equity, and Innovation. Harvard Publ Hlth
       Review 2015;5:1-8. (available at http://harvardpublichealthreview.org/wp-
       content/uploads/2015/04/HPHRv5-Kotha-Jadad-Hu-Creating-a-Pandemic.pdf).

279.   Weisskopf MG, Sparrow D, Hu H, Power MC. Biased Exposure-Health Effect Estimates from
       Selection in Cohort Studies: Are Environmental Studies at Particular Risk? Environ Health
       Perspect. 2015 Nov;123(11):1113-22. doi: 10.1289/ehp.1408888. Epub 2015 May 8. PubMed
       PMID: 25956004; PubMed Central PMCID: PMC4629739.

280.   Grashow R, Kim J, Sparrow D, Hu H, Wessling-Resnick M, Weisskopf MG. Cumulative lead
       exposure is associated with reduced olfactory function in elderly men: the Normative Aging
       Study. Neurotoxicology 2015 Jul;49:158-64. doi: 10.1016/j.neuro.2015.06.006. Epub 2015 Jun
       26. PubMed PMID: 26121922; PubMed Central PMCID: PMC4523435.

281.   Kim WB, Sibbald RG, Hu H, Bashash M, Anooshirvani N, Coutts P, Alavi A. Clinical Features
       and Patient Outcomes of Hidradenitis Suppurativa: A Cross-Sectional Retrospective Study. J
       Cutan Med Surg. 2016 Jan;20(1):52-7. doi: 10.1177/1203475415602840. Epub 2015 Aug 28.
       PubMed PMID: 26318545.

282.  Global Burden of Disease Study 2013 Collaborators, Vos T, Barber RM, Bell B…Hu H…Zunt
      JR, Salomon JA, Murray CJ. Global, regional, and national incidence, prevalence, and years
      lived with disability for 301 acute and chronic diseases and injuries in 188 countries, 1990-2013:
      a systematic analysis for the Global Burden of Disease Study 2013. Lancet. 2015 Aug
      22;386(9995):743-800. doi: 10.1016/S0140-6736(15)60692-4. Epub 2015 Jun 7. Review.
      PubMed PMID: 26063472; PubMed Central PMCID: PMC4561509.
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35980 Filed 07/16/20 Page 107 of
                                      151



CV: Howard Hu                                                                                        59


283.   GBD 2013 Risk Factors Collaborators, Forouzanfar MH, Alexander L, Anderson HR…Hu H…
       Lopez AD, Vos T, Murray CJ. Global, regional, and national comparative risk assessment of 79
       behavioural, environmental and occupational, and metabolic risks or clusters of risks in 188
       countries, 1990-2013: a systematic analysis for the Global Burden of Disease Study 2013.
       Lancet. 2015 Dec 5;386(10010):2287-323. doi: 10.1016/S0140-6736(15)00128-2. Epub 2015
       Sep 11. PubMed PMID: 26364544; PubMed Central PMCID: PMC4685753.

284.   Huang S, Hu H, Sánchez BN, Peterson KE, Ettinger AS, Lamadrid-Figueroa H, Schnaas L,
       Mercado-García A, Wright RO, Basu N, Cantonwine DE, Hernández-Avila M, Téllez-Rojo MM.
       Childhood Blood Lead Levels and Symptoms of Attention Deficit Hyperactivity Disorder
       (ADHD): A Cross-Sectional Study of Mexican Children. Environ Health Perspect. 2016
       Jun;124(6):868-74. doi: 10.1289/ehp.1510067. PubMed PMID: 26645203; PubMed Central
       PMCID: PMC4892926.

285.   Taylor KM, Saint-Hilaire MH, Sudarsky L, Simon DK, Hersh B, Sparrow D, Hu H, Weisskopf
       MG. Head injury at early ages is associated with risk of Parkinson's disease. Parkinsonism Relat
       Disord. 2016 Feb;23:57-61. doi: 10.1016/j.parkreldis.2015.12.005. PubMed PMID: 26725141;
       PubMed Central PMCID: PMC4787263.

286.   Cantoral A, Téllez-Rojo MM, Levy TS, Hernández-Ávila M, Schnaas L, Hu H, Peterson KE,
       Ettinger AS. Differential association of lead on length by zinc status in two-year old Mexican
       children. Environ Health. 2015 Dec 30;14:95. doi: 10.1186/s12940-015-0086-8. PubMed PMID:
       26715556; PubMed Central PMCID: PMC4696318.

287.   Watkins DJ, Fortenberry GZ, Sánchez BN, Barr DB, Panuwet P, Schnaas L, Osorio-Valencia E,
       Solano-González M, Ettinger AS, Hernández-Ávila M, Hu H, Téllez-Rojo MM, Meeker JD.
       Urinary 3-phenoxybenzoic acid (3-PBA) levels among pregnant women in Mexico City:
       Distribution and relationships with child neurodevelopment. Environ Res. 2016 May;147:307-
       13. doi: 10.1016/j.envres.2016.02.025. PubMed PMID: 26922411; PubMed Central PMCID:
       PMC4821665.

288.   Specht AJ, Lin Y, Weisskopf M, Yan C, Hu H, Xu J, Nie LH. XRF-measured bone lead (Pb) as a
       biomarker for Pb exposure and toxicity among children diagnosed with Pb poisoning.
       Biomarkers. 2016 Jun;21(4):347-52. doi: 10.3109/1354750X.2016.1139183. Epub 2016 Feb 9.
       PubMed PMID: 26856822.

289.   Tamayo Y Ortiz M, Téllez-Rojo MM, Hu H, Hernández-Ávila M, Wright R, Amarasiriwardena
       C, Lupoli N, Mercado-García A, Pantic I, Lamadrid-Figueroa H. Lead in candy consumed and
       blood lead levels of children living in Mexico City. Environ Res. 2016 May;147:497-502. doi:
       10.1016/j.envres.2016.03.007. Epub 2016 Mar 11. PubMed PMID: 26974363.

290.  Thomas DB, Basu N, Martinez-Mier EA, Sánchez BN, Zhang Z, Liu Y, Parajuli RP, Peterson K,
      Mercado-Garcia A, Bashash M, Hernández-Avila M, Hu H, Téllez-Rojo MM. Urinary and
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35981 Filed 07/16/20 Page 108 of
                                      151



CV: Howard Hu                                                                                          60

       plasma fluoride levels in pregnant women from Mexico City. Environ Res. 2016 Oct;150:489-
       95. doi: 10.1016/j.envres.2016.06.046. PubMed PMID: 27423051.

291.   Ding N, Wang X, Weisskopf MG, Sparrow D, Schwartz J, Hu H, Park SK. Lead-Related Genetic
       Loci, Cumulative Lead Exposure and Incident Coronary Heart Disease: The Normative Aging
       Study. PLoS One. 2016 Sep 1;11(9):e0161472. doi: 10.1371/journal.pone.0161472. PubMed
       PMID: 27584680; PubMed Central PMCID: PMC5008632.

292.   Goodrich JM, Dolinoy DC, Sanchez BN, Zhang Z, Meeker JD, Mercado-Garcia A, Solano-
       Gonzalez M, Hu H, Tellez-Rojo MM, Peterson KE. Adolescent epigenetic profiles and
       environmental exposures from early life through peri-adolescence. Environmental Epigenetics,
       2016; 2(3)1–11, doi: 10.1093/eep/dvw018

293.   Xu J, Yan CH, Hu H, Wu MQ, Shen XM. Prenatal Maternal Occupational Exposure and
       Postnatal Child Exposure to Elemental Mercury. Pediatr Emerg Care. 2016 Mar;32(3):175-9.
       doi: 10.1097/PEC.0000000000000305. PubMed PMID: 25415760.

294.   Prada D, Colicino E, Power MC, Weisskopf MG, Zhong J, Hou L, Spiro A 3rd, Vokonas P,
       Brenan K, Herrera LA, Schwartz J, Wright RO, Hu H, Baccarelli AA. APOE ε4 allele modifies
       the association of lead exposure with age-related cognitive decline in older individuals. Environ
       Res. 2016 Nov;151:101-105. doi: 10.1016/j.envres.2016.07.034. Epub 2016 Jul 27. Erratum in:
       Environ Res. 2017 Nov 25;:. PubMed PMID: 27474937; PubMed Central PMCID:
       PMC5071136.

295.   Farooqui Z, Bakulski KM, Power MC, Weisskopf MG, Sparrow D, Spiro A 3rd, Vokonas PS,
       Nie LH, Hu H, Park SK. Associations of cumulative Pb exposure and longitudinal changes in
       Mini-Mental Status Exam scores, global cognition and domains of cognition: The VA Normative
       Aging Study. Environ Res. 2017 Jan;152:102-108. doi: 10.1016/j.envres.2016.10.007. PubMed
       PMID: 27770710; PubMed Central PMCID: PMC5135609.

296.   Somers EC, Monrad SU, Warren JS, Solano M, Schnaas L, Hernandez-Avila M, Tellez-Rojo
       M, Hu H. Antinuclear antibody prevalence in a general pediatric cohort from Mexico City:
       discordance between immunofluorescence and multiplex assays. Clin Epidemiol. 2016 Dec
       20;9:1-8. doi: 10.2147/CLEP.S121632. eCollection 2017. PubMed PMID: 28053555; PubMed
       Central PMCID: PMC5192054.

297.   Bashash M, Connors JM, Gascoyne RD, Meissner B, Schuetz JM, Leach S, Slack GW, Berry
       R, Hu H, Sehn LH, Brooks-Wilson AR, Spinelli JJ. Genetic polymorphism at BCL2 as a
       predictor for rituximab, cyclophosphamide, doxorubicin, vincristine and prednisone efficacy in
       patients with diffuse large B-cell lymphoma. Haematologica. 2017 May;102(5):e199-e202. doi:
       10.3324/haematol.2016.159087. Epub 2017 Feb 2. PubMed PMID: 28154089; PubMed Central
       PMCID: PMC5477624.

298. Hu H, Galea S, Rosella L, Henry D. Big Data and Population Health: Focusing on the Health
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35982 Filed 07/16/20 Page 109 of
                                      151



CV: Howard Hu                                                                                            61

       Impacts of the Social, Physical, and Economic Environment. Epidemiology. 2017
       Nov;28(6):759-762. doi: 10.1097/EDE.0000000000000711. PubMed PMID: 28682850.

299.   Wang X, Ding N, Tucker KL, Weisskopf MG, Sparrow D, Hu H, Park SK. A Western Diet
       Pattern Is Associated with Higher Concentrations of Blood and Bone Lead among Middle-Aged
       and Elderly Men. J Nutr. 2017 Jul;147(7):1374-1383. doi: 10.3945/jn.117.249060. Epub 2017
       Jun 7. PubMed PMID: 28592514; PubMed Central PMCID: PMC5483966.

300.   Bashash M, Thomas D, Hu H, Martinez-Mier EA, Sanchez BN, Basu N, Peterson KE, Ettinger
       AS, Wright R, Zhang Z, Liu Y, Schnaas L, Mercado-Garcia A, Téllez-Rojo MM, Hernández-
       Avila M. Prenatal Fluoride Exposure and Cognitive Outcomes in Children at 4 and 6-12 Years
       of Age in Mexico. Environ Health Perspec 2017 Environ Health Perspect. 2017 Sep 19;125(9).
       doi: 10.1289/EHP655. PubMed PMID: 28937959.

301.   Ge E, Fan M, Qiu H, Hu H, Tian L, Wang X, Xu G, Wei X. Ambient sulfur dioxide levels
        associated with reduced risk of initial outpatient visits for tuberculosis: A population based time
       series analysis. Environ Pollut. 2017 Sep;228:408-415. doi: 10.1016/j.envpol.2017.05.051. Epub
       2017 May 26. PubMed PMID: 28554030.

302.   Tse LA, Lee PMY, Ho WM, Lam AT, Lee MK, Ng SSM, He Y, Leung KS, Hartle JC, Hu H,
       Kan H, Wang F, Ng CF. Bisphenol A and other environmental risk factors for prostate cancer in
       Hong Kong. Environ Int. 2017 Oct;107:1-7. doi: 10.1016/j.envint.2017.06.012. Epub 2017 Jun
       20. PubMed PMID: 28644961.

303.   Liu SH, Bobb JF, Lee KH, Gennings C, Claus Henn B, Bellinger D, Austin C, Schnaas L,
       Tellez-Rojo MM, Hu H, Wright RO, Arora M, Coull BA. Lagged kernel machine regression for
       identifying time windows of susceptibility to exposures of complex mixtures. Biostatistics. 2018
       Jul 1;19(3):325-341. doi: 10.1093/biostatistics/kxx036. PubMed PMID: 28968676; PubMed
       Central PMCID: PMC5991212.

304.   Mehdizadeh A, Alavi A, Alhusayen R, Bauer B, Bechara FG, Bourcier M, Brassard A, Djamei
       V, Dutz J, George R, Ghias M, Gooderham M, Hamzavi I, Hoffman LK, Hou A, Hu H, Kimball
       AB, Kirchhof M, Kryzskaya D, Liy Wong MDC, Lowes MA, Lynde CW, McLellen C, Prens E,
       Prens L, Rogalska T, Sibbald RG, Sisic M, Tan MG, Wong DD. Proceeding report of the
       Symposium on Hidradenitis Suppurativa Advances (SHSA). Exp Dermatol. 2018 Jan;27(1):104-
       112. doi: 10.1111/exd.13445. Epub 2017 Nov 15. PubMed PMID: 28898476.

305.   Claus Henn B, Austin C, Coull BA, Schnaas L, Gennings C, Horton MK, Hernández-Ávila M,
       Hu H, Téllez-Rojo MM, Wright RO, Arora M. Uncovering neurodevelopmental windows of
       susceptibility to manganese exposure using dentine microspatial analyses. Environ Res. 2018
       Feb;161:588-598. doi: 10.1016/j.envres.2017.12.003. PubMed PMID: 29247915; PubMed
       Central PMCID: PMC5965684.

306. Mehdizadeh A, Rosella L, Alavi A, Sibbald G, Farzanfar D, Hazrati A, Vernich L, Laporte A,
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35983 Filed 07/16/20 Page 110 of
                                      151



CV: Howard Hu                                                                                        62

       Hu H, Bashash M. A Canadian Population-Based Cohort to the Study Cost and Burden of
       Surgically Resected Hidradenitis Suppurativa. J Cutan Med Surg. 2018 May/Jun;22(3):312-317.
       doi: 10.1177/1203475418763536. Epub 2018 Mar 11. PubMed PMID: 29528753.

307.   Jansen EC, Zhou L, Song PXK, Sánchez BN, Mercado A, Hu H, Solano M, Peterson KE, Tellez-
       Rojo MM. Prenatal lead exposure in relation to age at menarche: results from a longitudinal
       study in Mexico City. J Dev Orig Health Dis. 2018 Apr 30:1-6. doi:
       10.1017/S2040174418000223. [Epub ahead of print] PubMed PMID: 29706142. 308.

308.   Brook JR, Setton EM, Seed E, Shooshtari M, Doiron D; CANUE – The Canadian Urban
       Environmental Health Research Consortium. The Canadian Urban Environmental Health
       Research Consortium - a protocol for building a national environmental exposure data platform
       for integrated analyses of urban form and health. BMC Public Health. 2018 Jan 8;18(1):114. doi:
       10.1186/s12889-017-5001-5. PubMed PMID: 29310629; PubMed Central PMCID:
       PMC5759244.

309.   Hu H, Baines C. Recent Insights and Opportunities for Three Under-recognized Conditions:
       Myalgic Encephalomyelitis/ Chronic Fatigue Syndrome, Fibromyalgia and Environmental
       Sensitivities/ Multiple Chemical Sensitivity. Can Fam Physician. 2018
       Jun;64(6):413-415. PubMed PMID: 29898928; PubMed Central PMCID: PMC5999262.

310.   Landrigan PJ, Fuller R, Hu H, Caravanos J, Cropper ML, Hanrahan D, Sandilya K, Chiles TC,
       Kumar P, Suk WA. Pollution and Global Health – An Agenda for Prevention. Environ Health
       Perspect. 2018 Aug 6;126(8):084501. doi: 10.1289/EHP3141. eCollection 2018 Aug. PubMed
       PMID: 30118434; PubMed Central PMCID: PMC6108842.

311.   Hu H, Landrigan PJ, Fuller R, Lim SS, Murray CJL. New Initiative aims at expanding Global
       Burden of Disease estimates for pollution and climate. Lancet Planet Health. 2018
       Oct;2(10):e415-e416. doi: 10.1016/S2542-5196(18)30189-X. PubMed PMID: 30318094.

312.   Wang W, Moroi S, Bakulski K, Mukherjee B, Weisskopf MG, Schaumberg D, Sparrow D,
       Vokonas PS, Hu H, Park SK. Bone Lead Levels and Risk of Incident Primary Open-Angle
       Glaucoma: The VA Normative Aging Study. Environ Health Perspect. 2018 Aug
       8;126(8):087002. doi: 10.1289/EHP3442. eCollection 2018 Aug. PubMed PMID: 30102601;
       PubMed Central PMCID: PMC6108844.

313.   Xu J, Hu H, Wright R, Schnaas L, Bellinger DC, Park SK, Wright RO, Téllez-Rojo MM.
       Prenatal lead exposure modifies the association of maternal self-esteem with child adaptive
       ability. Int J Hyg Environ Health. 2019 Jan;222(1):68-75. doi: 10.1016/j.ijheh.2018.08.005.
       Epub 2018 Aug 23. PubMed PMID: 30146178.

314.  Horton MK, Hsu L, Claus Henn B, Margolis A, Austin C, Svensson K, Schnaas L, Gennings C,
      Hu H, Wright R, Rojo MMT, Arora M. Dentine biomarkers of prenatal and early childhood
      exposure to manganese, zinc and lead and childhood behavior. Environ Int. 2018 Dec;121(Pt
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35984 Filed 07/16/20 Page 111 of
                                      151



CV: Howard Hu                                                                                       63

       1):148-158. doi: 10.1016/j.envint.2018.08.045. Epub 2018 Sep 8. PubMed PMID: 30205321.

315.   Zhang Z, Braun TM, Peterson KE, Hu H, Téllez-Rojo MM, Sánchez BN. Extending Tests of
       Random Effects to Assess for Measurement Invariance in Factor Models. Stat Biosci. 2018
       Dec;10(3):634-650. doi: 10.1007/s12561-018-9222-7. Epub 2018 Sep 29. PubMed PMID:
       30805035; PubMed Central PMCID: PMC6385881.

316.   Bashash M, Marchand M, Hu H, Till C, Martinez-Mier EA, Sanchez BN, Basu N, Peterson KE,
       Green R, Schnaas L, Mercado-García A, Hernández-Avila M, Téllez-Rojo MM. Prenatal
       fluoride exposure and attention deficit hyperactivity disorder (ADHD) symptoms in children at
       6-12 years of age in Mexico City. Environ Int. 2018 Dec;121(Pt 1):658-666. doi:
       10.1016/j.envint.2018.09.017. Epub 2018 Oct 10. PubMed PMID: 30316181.

317.   GBD 2017 Risk Factor Collaborators. Global, regional, and national comparative risk assessment
       of 84 behavioural, environmental and occupational, and metabolic risks or clusters of risks for
       195 countries and territories, 1990-2017: a systematic analysis for the Global Burden of Disease
       Study 2017. Lancet. 2018 Nov 10;392(10159):1923-1994. doi: 10.1016/S0140-6736(18)32225-
       6. Epub 2018 Nov 8. PubMed PMID: 30496105; PubMed Central PMCID: PMC6227755.

318.   Zheutlin AR, Hu H, Weisskopf MG, Sparrow D, Vokonas PS, Park SK. Low-Level Cumulative
       Lead and Resistant Hypertension: A Prospective Study of Men Participating in the Veterans
       Affairs Normative Aging Study. J Am Heart Assoc. 2018 Nov 6;7(21):e010014. doi:
       0.1161/JAHA.118.010014. PubMed PMID: 30608198.

319.   Green R, Till C, Al-Hakeem H, Cribbie R, Téllez-Rojo MM, Osorio E, Hu H, Schnaas L.
       Assessment of neuropsychological performance in Mexico City youth using the Cambridge
       Neuropsychological Test Automated Battery (CANTAB). J Clin Exp Neuropsychol. 2018 Oct
       18:1-11. doi: 10.1080/13803395.2018.1529229. [Epub ahead of print] PubMed PMID:
       30336715.

320.   Pantic I, Tamayo-Ortiz M, Rosa-Parra A, Bautista-Arredondo L, Wright RO, Peterson KE,
       Schnaas L, Rothenberg SJ, Hu H, Téllez-Rojo MM. Children's Blood Lead Concentrations from
       1988 to 2015 in Mexico City: The Contribution of Lead in Air and Traditional Lead-Glazed
       Ceramics. Int J Environ Res Public Health. 2018 Sep 30;15(10). pii: E2153. doi:
       10.3390/ijerph15102153. PubMed PMID: 30274368; PubMed Central PMCID: PMC6210390.

321.   Ding N, Wang X, Tucker KL, Weisskopf MG, Sparrow D, Hu H, Park SK. Dietary patterns,
       bone lead and incident coronary heart disease among middle-aged to elderly men. Environ Res.
       2019 Jan;168:222-229. doi: 10.1016/j.envres.2018.09.035. Epub 2018 Sep 27. PMID: 30317107;
       PMCID: PMC6263823.

322.  Prada D, Colicino E, Power MC, Weisskopf MG, Zhong J, Hou L, Spiro A 3rd, Vokonas P,
      Brennan K, Herrera LA, Schwartz J, Wright R, Hu H, Baccarelli AA. Corrigendum to "APOE ε4
      allele modifies the association of lead exposure with age-related cognitive decline in older
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35985 Filed 07/16/20 Page 112 of
                                      151



CV: Howard Hu                                                                                         64

       individuals" [Environ. Res. 151 (2016) 101-105]. Environ Res. 2018 Aug;165:504. doi:
       0.1016/j.envres.2017.11.022. Epub 2017 Nov 26. PubMed PMID: 29183624. (correct citation
       [first in this CV] for earlier publication that was missing co-authors).

323.   Wu Y, Jansen EC, Peterson KE, Foxman B, Goodrich JM, Hu H, Solano-González M, Cantoral
       A, Téllez-Rojo MM, Martinez-Mier EA. The associations between lead exposure at multiple
       sensitive life periods and dental caries risks in permanent teeth. Sci Total Environ. 2019 Mar
       1;654:1048-1055. doi:10.1016/j.scitotenv.2018.11.190. Epub 2018 Nov 14. PubMed PMID:
       30841379; PubMed Central PMCID: PMC6407640.

324.   Lin Y, Huang L, Xu J, Specht AJ, Yan C, Geng H, Shen X, Nie LH, Hu H. Blood lead, bone lead
       and child attention-deficit-hyperactivity-disorder-like behavior. Sci Total Environ. 2019 Apr
       1;659:161-167. doi: 10.1016/j.scitotenv.2018.12.219. Epub 2018 Dec 15. PubMed PMID:
       30597466.

325.   Liu Y, Téllez-Rojo M, Hu H, Sánchez BN, Martinez-Mier EA, Basu N, Mercado-García A,
       Solano-González M, Peterson KE. Fluoride exposure and pubertal development in children
       living in Mexico City. Environ Health. 2019 Mar 29;18(1):26. doi: 10.1186/s12940-019-0465-7.
       PubMed PMID: 30922319; PubMed Central PMCID: PMC6439980.

326.   Cantoral A, Luna-Villa LC, Mantilla-Rodriguez AA, Mercado A, Lippert F, Liu Y, Peterson KE,
       Hu H, Téllez-Rojo MM, Martinez-Mier EA. Fluoride Content in Foods and Beverages From
       Mexico City Markets and Supermarkets. Food Nutr Bull. 2019 Jul 25:379572119858486. doi:
       10.1177/0379572119858486. [Epub ahead of print] PubMed PMID: 31342782.

327.   Jansen EC, Dunietz GL, Dababneh A, Peterson KE, Chervin RD, Baek J, O'Brien L, Song PXK,
       Cantoral A, Hu H, Téllez-Rojo MM. Cumulative Childhood Lead Levels in Relation to Sleep
       During Adolescence. J Clin Sleep Med. 2019 Oct 15;15(10):1443-1449. doi: 10.5664/jcsm.7972.
       PubMed PMID: 31596209; PubMed Central PMCID: PMC6778356.

328.   Perng W, Tamayo-Ortiz M, Tang L, Sánchez BN, Cantoral A, Meeker JD, Dolinoy DC, Roberts
       EF, Martinez-Mier EA, Lamadrid-Figueroa H, Song PXK, Ettinger AS, Wright R, Arora M,
       Schnaas L, Watkins DJ, Goodrich JM, Garcia RC, Solano-Gonzalez M, Bautista-Arredondo LF,
       Mercado-Garcia A, Hu H, Hernandez-Avila M, Tellez-Rojo MM, Peterson KE. Early Life
       Exposure in Mexico to ENvironmental Toxicants (ELEMENT) Project. BMJ Open. 2019 Aug
       26;9(8):e030427. doi: 10.1136/bmjopen-2019-03 27. PubMed PMID: 31455712; PubMed
       Central PMCID: PMC6720157.

329.   Liu Y, Ettinger AS, Téllez-Rojo MM, Sánchez BN, Zhang Z, Cantoral A, Hu H, Peterson KE.
       Prenatal lead exposure, type 2 diabetes and cardiometabolic risk factors in children at age 10-18
       years: a birth cohort study in Mexico City. J Clin Endocrinol Metab. 2019 Oct 14. pii: dgz038.
       doi: 10.1210/clinem/dgz038. [Epub ahead of print] PubMed PMID:31608940.

330. Shaffer RM, Sellers SP, Baker MG, de Buen Kalman R, Frostad J, Suter MK, Anenberg SC,
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35986 Filed 07/16/20 Page 113 of
                                      151



CV: Howard Hu                                                                                          65

       Balbus J, Basu N, Bellinger DC, Birnbaum L, Brauer M, Cohen A, Ebi KL, Fuller R, Grandjean
       P, Hess JJ, Kogevinas M, Kumar P, Landrigan PJ, Lanphear B, London SJ, Rooney AA,
       Stanaway JD, Trasande L, Walker K, Hu H. Improving and Expanding Estimates of the Global
       Burden of Disease due to Environmental Health Risk Factors. 2019 Oct;127(10):105001. doi:
       10.1289/EHP5496. Epub 2019 Oct 18. PubMed PMID: 31626566.

331.   Hu H. From Air Pollution to the Anthropocene and Planetary Health: Implications for Clinicians,
       Researchers, and Society. Ann Am Thorac Soc. 2019 Oct 29. doi: 10.1513/AnnalsATS.201910-
       730PS. [Epub ahead of print] PubMed PMID: 31661632.

332.   Colicino E, Just A, Kioumourtzoglou MA, Vokonas P, Cardenas A, Sparrow D, Weisskopf M,
       Nie LH, Hu H, Schwartz JD, Wright RO, Baccarelli AA. Blood DNA methylation biomarkers of
       cumulative lead exposure in adults. J Expo Sci Environ Epidemiol. 2019 Oct 21. doi:
       10.1038/s41370-019-0183-9. [Epub ahead of print]PubMed PMID: 31636367.

333.   Wang X, Kim D, Tucker KL, Weisskopf MG, Sparrow D, Hu H, Park SK. Effect of Dietary
       Sodium and Potassium Intake on the Mobilization of Bone Lead among Middle-Aged and Older
       Men: The Veterans Affairs Normative Aging Study. Nutrients. 2019 Nov 13;11(11):2750. doi:
       10.3390/nu11112750. PMID: 31766133; PMCID: PMC6893449.

334.   Mehdizadeh A, Alavi A, Piguet V, Sibbald G, Vernich L, Marchand M, Rosella L, Hu H,
       Laporte A, Bashash M. Surgically resected hidradenitis suppurativa: a population-based cost
       analysis. Br J Dermatol. 2019 Nov 27. doi: 10.1111/bjd.18738. Epub ahead of print. PMID:
       31774145.

335.   Cantoral A, Montoya A, Luna-Villa L, Roldán-Valadez EA, Hernández-Ávila M, Kershenobich
       D, Perng W, Peterson KE, Hu H, Rivera JA, Téllez-Rojo MM. Overweight and obesity status
       from the prenatal period to adolescence and its association with Non-alcoholic fatty liver disease
       in young adults: cohort study. BJOG. 2020 Mar 7. doi: 10.1111/1471-0528.16199. Epub ahead
       of print. PMID: 32145139.

336.   Bakulski KM, Seo YA, Hickman RC, Brandt D, Vadari HS, Hu H, Park SK. Heavy metals
       exposure and Alzheimer’s disease and related dementias. J Alzheimers Dis (accepted).

337.   Rygiel CA, Goodrich JM, Perng W, Jones TR, Solano M, Hu H, Tellez-Rojo MM, Peterson KE,
       Dolinoy DC. Trimester-Specific Associations of Prenatal Lead (Pb) Exposure with Infant Cord
       Blood DNA Methylation at Birth. Epigenetics Insights (in press).

338.   Norris J, Yepes J, Vinson LQ, Eckert G, Hu H, Wu Y, Jansen E, Peterson KE, Téllez-Rojo MM,
       Martinez-Mier E. Blood Levels of Lead and Dental Caries. J Publ Health Dentistry (in press).




CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35987 Filed 07/16/20 Page 114 of
                                      151



CV: Howard Hu                                                                                        66

       Other Peer-reviewed Publication

1.     Hu H. Investigating allegations using survey epidemiology. Proceedings of the International
       Conference on Combatting the Use of Chemical and Biological Weapons. Geneva May 24-27,
       1989. International Commission of Health Professionals: Geneva.

2.     Kim R, Hu H. New biomarkers of lead dose and toxicity. Proceedings of the Pacific Basin
       Conference on Hazardous Waste, Edmonton, Alberta, May 7-12, 1995. East-West Center:
       Honolulu.

3.     Hu H, Kim R, Payton M, Korrick S, Sparrow D, Weiss ST. The relationship of bone and blood
       lead to hypertension: further analyses of the normative aging study data. Proceedings of the
       1996 Pacific Basin Conference on Hazardous Waste, Nov 4-8, 1996. East-West Center:
       Honolulu.

4.     Hu H, Kim R, Fleischaker G, Aro A. K-X-ray fluorescence: measuring bone lead as a biomarker
       of cumulative lead dose. Proceeding of "Biomarkers, the Genome, and the Individual:
       Workplace and Medical Implications of a Rapidly Evolving Technology". May, 1997,
       Charleston, SC.

5.     Hu H, Johnson K, Heldman R, Jones K, Komaroff AL, Schacterle R, Barsky A, Becker A,
       Holman L. A comparison of single photon emission computed tomography in normal controls,
       in subjects with multiple chemical sensitivity syndrome and in subjects with chronic fatigue
       syndrome. Department of Labor and Industries, State of Washington. 1999 (peer-reviewed
       technical report).

6.     Wright R, Mulkern R, White R, Aro A, Hu H. Magnetic resonance spectroscopy in the
       neurologic assessment of adult lead poisoning. Proceeding of the Silver Anniversary
       International Conference on Heavy Metals in the Environment. August, 2000, Ann Arbor, MI.

7.     Tsaih S-W, Korrick S, Schwartz J, Amarasiriwardena C, Aro A, Sparrow D, Hu H. Influence of
       dietary ascorbic acid intake on lead mobilized from bone among middle-aged and elderly men:
       the Normative Aging Study. Proceeding of the Silver Anniversary International Conference on
       Heavy Metals in the Environment. August 2000, Ann Arbor, MI.

8.     Hu H, O’Neill M, Ebi K, Kotha R, Patz J, Keeler J, Erdmann C, Xi C, Ebi K. Coping with
       Climate Change: Public Health Sector Synthesis. Proceedings of the National Summit on
       Coping with Climate Change, University of Michigan, Ann Arbor, 8-10 May 2007


       Non-peer reviewed publications

1.    Hu H. Occupational health: on the job training for medical students. The New Physician, May
      1979:24-25.
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35988 Filed 07/16/20 Page 115 of
                                      151



CV: Howard Hu                                                                                       67


2.    Hu H, Shaffer N. Trade unionism for doctors. (Letter to the Editor). N Engl J Med
      1985;323:926.

3.    Kern D, Christiani DC, Kelsey KT, Hu H, Frumkin H, Kreiss K, Rose C, Newman LS, Jarvis J,
      Garabrant D. Asbestos related diseases. (Letter to the Editor). N Engl J Med 1991;324:195-
      196.

3.    Hu H. Physicians, IPPNW, and the Environment. PSR Quarterly 1993;3:141-142 (reply to
      letter).

4.    Hoppin JA, Ryan PB, Hu H, Aro ACA. Bone lead levels and delinquent behavior (letter to the
      editor). J Am Med Assoc 1996;275:1727.

5.    Hu H, Aro A, Payton M, Korrick S, Weiss S, Sparrow D. Lead and hypertension (reply to
      Letters to the Editor). J Am Med Assoc 1996;276:1038.

6.    Hu H. Inorganic lead exposure: Metabolism and intoxication. (book review). Am J Epi
      1997;145:382-383.

7.    Hu H. The exportation of hazardous industries, products, and wastes: globally-distributed
      chemicals and associated toxins. Our Planet. United Nations Environmental Program North
      America (Suppl) 1997;8:3-4.

8.    Sumner D, Hu H, Woodward A. Health risks of ionizing radiation. Science for Democratic
      Action 2000;8:1-4.

9.    Schwartz BS, Stewart W, Hu H. Critique of Goodman et al.: Lead and neurobehavioral test
      scores in adults. OEM Online - Occupational and Environmental Medicine, May 8, 2002
      (http://oem.bmjjournals.com/cgi/eletters/59/4/217).

10.   Mitchell CS, Moline J, Avery AN, Baker D, Blessman JE, Carson AI, Cosby O, Darcey D,
      Ducatman A, Emmett EA, Forst L, Gerr F, Gochfeld M, Guidotti TL, Harber P, Hu H, Hegmann
      KT, Kipen HM, Levin J, McGrail MP, Meyer JD, Mueller KL, Prince S, Rubin R, Schwerha JJ,
      Sprince NL, Taiwo O, Upfal M. In response to the 2002, vol. 22, no. 4 article entitled "The rise
      and fall of occupational medicine in the United States". Am J Prev Med. 2002;23:307-9.

11.   Ettinger AS, Hu H. Lead and its impact on children—the Environmental Health dimension.
      Contact 2005;179:13-15.

12.   Hu H, Tellez-Rojo M, LaMadrid-Figueroa H, Mercado-Garcia A, Herandez-Avila M, Bellinger
      D, Smith D, Ettinger AS, Schnaas L. Response to Letter to the Editor by Ronchetti. Environ
      Health Perpec 2007;115:A186-187.

CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35989 Filed 07/16/20 Page 116 of
                                      151



CV: Howard Hu                                                                                           68

13.   Weisskopf MG, Weuve J, Jarrell J, Hu H, Tellez-Rojo MM, Hernandez-Avila M. Reply to
      Letter to the Editor by Jongbloet. Hum Reprod. 2007 Oct;22(10):2792-3. Epub 2007 Jun 28.

14.     Aguilar Madrid G, Beaudry M, Bell W, Bowes D, Brophy J, Burdorf A, Carlsten C, Castleman
        B, Chaturvedi S, Conti ME, Corra L, Corrêa Filho HR, Cranor CF, Cullen E, Dalvie A,
        Dickson RC, Digon A, Egilman D, Eisner Falvo C, Fischer E, Frank AL, Frank E, Gee D,
        Giannasi F, Goldstein BD, Greenberg M, Guidotti TL, Harris WA, Hindry M, Houlson A, Hu
        H, Huff J, Infante PF, Thambyappa J, Juarez Perez CA, Jeebhay MF, Joshi TK, Keith M,
        Keyserlingk JR, Khatter K, King D, Kodeih N, Kristensen J, Kulsomboon V, Landrigan PJ,
        Lee CW, Leigh J, Lemen RA, Lippman A, London L, Matzopoulos R, McCulloch J,
        McDiarmid MA, Mehrdad R, Mirabelli D, Moshammer H, Notebaert É, Nycz Z, Oberta AF,
        O'Connor J, O'Neill R, Orris P, Ozonoff D, Paek D, Rickard C, Rodriguez EJ, Sass J, Sentes
        KE, Simpson IM, Soffritti M, Soskolne CL, Sparling SP, Spiegel J, Takahashi K, Takaro TK,
        Terracini B, Thébaud-Mony A, Trosic I, Turcotte F, Vakil C, Van Der Walt A, Waterman YR,
        Watterson A, Wegman DH, Welch LS, Weiss SH, Winston R, Yassi A. Statement in response
        to asbestos industry efforts to prevent a ban on asbestos in Pakistan: chrysotile asbestos use is
        not safe and must be banned. Arch Environ Occup Health. 2013;68(4):243-9. doi:
        10.1080/19338244.2013.780807. PubMed PMID: 23697697.

15.   Prada D, Colicino E, Power MC, Weisskopf MG, Zhong J, Hou L, Spiro A 3rd, Vokonas P,
      Brennan K, Herrera LA, Schwartz J, Wright R, Hu H, Baccarelli AA. Corrigendum to "APOE
      ε4 allele modifies the association of lead exposure with age-related cognitive decline in older
      individuals" [Environ. Res. 151 (2016) 101-105]. Environ Res. 2017 Nov 25. pii: S0013-
      9351(17)31700-0. doi:10.1016/j.envres.2017.11.022. [Epub ahead of print] PubMed PMID:
      29183624.

16.   Hu H. Reply to Igor Gonda’s Comment on “From Air Pollution to the Anthropocene and
      Planetary Health”. Annals Am Thoracic Soc. (accepted).

      Book Chapters (peer-reviewed)

1.    Hu H. Renal and urinary tract disorder. In: Levy B, Wegman D, eds., Occupational Health:
      Recognizing and Preventing Work-Related Disease, Boston: Little, Brown, 1983

2.    Hu H. Other physical hazards. In: Levy B, Wegman D, eds., Occupational Health: Recognizing
      and Preventing Work-Related Disease, Boston: Little, Brown, 1983

3.    Frumkin H, Hu H. Training and career opportunities, Appendix In: Levy B, Wegman D, eds.,
      Occupational Health: Recognizing and Preventing Work-Related Disease, Boston: Little,
      Brown, 1983

4.    Hu H. Other physical hazards. In: Levy B, Wegman D, eds. Occupational Health: Recognizing
      and Preventing Work-Related Disease. 2nd edition. Boston: Little, Brown, 1988:263-279.

CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35990 Filed 07/16/20 Page 117 of
                                      151



CV: Howard Hu                                                                                      69

5.    Frumkin H, Hu H, Travers P. Training and career opportunities, Appendix In: Levy B, Wegman
      D, eds., Occupational Health: Recognizing and Preventing Work-Related Disease, Boston:
      Little, Brown, 1988.

6.    Hu H. The effects of ultraviolet radiation. In: Upton R, Positano R, eds. Med Clin N Amer:
      Environmental Medicine. March 1990;74:509-514.

7.    Hu H. Non-ionizing radiation. In: Levy B, Weeks J, eds., Control of Occupational Diseases;
      Center for Disease Control. Washington, D.C.: American Public Health Association:1991:508-
      515.

8.    Hu H. Toxicodynamics of riot control agents (lacrimators). In: Somani SM, ed. Chemical
      Warfare Agents. New York: Academic Press, 1992;271-288.

9.    Hu H, Besser M. Other physical hazards. In: Paul M, ed. Occupational and Environmental
      Reproductive Hazards: A Guide for Clinicians. Philadelphia: Williams & Wilkins, 1992:218-
      232.

10.   Hu H. Ultraviolet radiation. The Encyclopedia of the Environment. Boston: Houghton Mifflin
      Co. 1993:750.

11.   Hu H, Kim N. Drinking water pollution and human health. In: Chivian E, McCally M, Hu H,
      Haines H, eds. Human Health and the Environment--A Doctor's Report. Cambridge: The MIT
      Press, 1993:31-48.

12.   Bowen E, Hu H. Food Contamination Due to Environmental Pollution. In: Chivian E, McCally
      M, Hu H, Haines H, eds. Human Health and the Environment--A Doctor's Report. Cambridge:
      The MIT Press 1993:49-69.

13.   Kales S, Hu H. Other physical hazards. In: Levy B, Wegman D, eds. Occupational Health:
      Recognizing and Preventing Work-Related Disease. 3rd edition. Boston: Little, Brown,
      1994:337-354.

14.   Hu H, Speizer F. Physicians and Environmental/Occupational Hazards. In: Isselbacher KJ,
      Braunwald E, Wilson JD, Martin JB, Fauci AS, Kasper D, eds. Harrison's Principles of Internal
      Medicine, (13th edition). New York: McGraw-Hill, Inc., 1994:2439-2441.

15.   Frumkin H, Hu H, Travers PH. Training and Career Opportunities. In: Levy B, Wegman D, eds.
      Occupational Health: Recognizing and Preventing Work-Related Disease. Boston:Little,
      Brown, Co. 1994:16-24.

16.   Hu H. Health Effects from Lead Exposure: A Review. In: Hernandez-Avila M, Palazuelos
      Rendon E, ed. Lead Pollution in Mexico: Prevention and Control. Cuernavaca: National
      Institute of Public Health. 1995.
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35991 Filed 07/16/20 Page 118 of
                                      151



CV: Howard Hu                                                                                    70


17.   Hu H, Kim R, Fleischaker G, Aro A. Measuring bone lead as a biomarker of cumulative lead
      dose using K X-ray fluorescence. In: Biomarkers: Medical and Workplace Applications. ML
      Mendelsohn, LC Mohr, JP Peeters, Ed. Washington DC: Joseph Henry Press. 1998. pp. 71-86.

18.   Hu H, Speizer F. Influence of Environmental and Occupational Hazards on Disease. In: Fauci
      AS, Braunwald E, Isselbacher KJ, Wilson JD, Martin JB, Kasper D, Hauser SL, Longo DL, eds.
      Harrison's Principles of Internal Medicine, (14th edition). New York: McGraw-Hill 1998:18-21.

19.   Hu H, Speizer F. Specific Environmental and Occupational Hazards. In:Fauci AS, Braunwald
      E, Isselbacher KJ, Wilson JD, Martin JB, Kasper D, Hauser SL, Longo DL, eds. Harrison's
      Principles of Internal Medicine, (14th edition). New York: McGraw-Hill 1998:2521-2523.

20.   Hu H. Heavy Metals. In: Fauci AS, Braunwald E, Isselbacher KJ, Wilson JD, Martin JB,
      Kasper D, Hauser SL, Longo DL, eds. Harrison's Principles of Internal Medicine, (14th
      edition). New York: McGraw-Hill 1998:2564-2569.

21.   Leffler C, Hu H. Other physical hazards. In: Levy B, Wegman D, eds. Occupational Health:
      Recognizing and Preventing Work-Related Disease and Injury. 4th edition. Philadelphia:
      Lippincott Williams & Wilkins. 2000.

22.   Hu H. Exposure to Metals. In: LaDou J, ed. Occupational Medicine. Primary Care: Clinics in
      Office Practice. 2000 Dec;27(4):983-96.

23.   Hu H, Speizer F. Influence of Environmental and Occupational Hazards on Disease. In:
      Braunwald E, Fauci AS, Kasper DL, Hauser SL, Longo DL, Jameson JL, eds. Harrison's
      Principles of Internal Medicine, (15th edition). New York: McGraw-Hill 2001.

24.   Hu H, Speizer F. Specific Environmental and Occupational Hazards. In: Braunwald E, Fauci
      AS, Kasper DL, Hauser SL, Longo DL, Jameson JL, eds. Harrison's Principles of Internal
      Medicine, (15th edition). New York: McGraw-Hill 2001.

25.   Hu H. Heavy Metals. In: Braunwald E, Fauci AS, Kasper DL, Hauser SL, Longo DL, Jameson
      JL, eds. Harrison's Principles of Internal Medicine, (15th edition). New York: McGraw-Hill
      2001.

26.   Goldman RH, Hu H. Overview of Adult Lead Poisoning. UpToDate in Medicine. Primary Care
      Section. (CD-ROM/Internet publication). Begun in 2000, updated annually.

27.   Hu H. Human Health and Toxic Metals. Chapter in: Life Support: the Environment and Human
      Health. M McCally, Editor. MIT Press, 2002.

28.   Chivian E, Epstein PR, Ford TE, Goodenough DA, Hu H. Bringing global issues to medical
      training. (Letter to Editor). Lancet 2002;359:714.
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35992 Filed 07/16/20 Page 119 of
                                      151



CV: Howard Hu                                                                                     71


29.    Hu H, Woolf A. Introduction: Environmental Medicine as an emerging discipline. In: Grand
       Rounds in Environmental Medicine. Hu, H (Editor). Research Triangle Park: National Institute
       for Environmental Health Sciences. 2003.

30.    Hu H, Speizer F. Influence of Environmental and Occupational Hazards on Disease. In: Kasper
       DL, Braunwald E, Fauci AS, Hauser SL, Longo DL, Jameson JL, eds. Harrison's Principles of
       Internal Medicine, (16th edition). New York: McGraw-Hill 2005.

31.    Hu H. Heavy Metals. In: Kasper DL, Braunwald E, Fauci AS, Hauser SL, Longo DL, Jameson
       JL, eds. Harrison's Principles of Internal Medicine, (16th edition). New York: McGraw-Hill
       2005.

32.    Perry M, Hu H. Workplace Safety and Health. In Environmental Health: From Local to Global.
       Frumkin H, Editor. Jossey-Bass. 2005.

33.    Fischbein A, Hu H. Occupational and environmental exposure to lead. In Environmental and
       Occupational Medicine, Fourth Edition, edited by William N. Rom. Lippincott–Raven
       Publishers, Philadelphia 2006.

34.    Weisskopf MG, Wright RO, Hu H. Early life environmental exposure and neurologic outcomes
       in adults. In: DB Bellinger, Ed. Human Developmental Neurotoxicology. The Taylor and
       Francis Publishing Group 2006.

35.    Hu H. Heavy Metals. In: Kasper DL, Braunwald E, Fauci AS, Hauser SL, Longo DL, Jameson
       JL, eds. Harrison's Principles of Internal Medicine, (17th edition). New York: McGraw-Hill
       2008.

36.    Perry M, Hu H. Workplace Safety and Health. In Environmental Health: From Local to Global.
       Frumkin H, Editor. Jossey-Bass. 2nd Edition, 2009

37.    Hu H. Heavy Metals. In: Kasper DL, Braunwald E, Fauci AS, Hauser SL, Longo DL, Jameson
       JL, eds. Harrison's Principles of Internal Medicine, (18th edition). New York: McGraw-Hill
       2011.

38.    Hu H. Heavy Metals. In: Kasper DL, Braunwald E, Fauci AS, Hauser SL, Longo DL, Jameson
       JL, eds. Harrison's Principles of Internal Medicine, (19th edition). New York: McGraw-Hill
       2014.

39.    Bush KF, Balakrishnan K, Hu H. Global Climate Change: Case Study of India. In Climate
       Change and Health. London: Oxford University Press. (in press)

40.   (Hu H et al. ). Epilogue: ‘Global Health, Governance and Education'. In Global Population
       Health and Well-Being in the 21st Century: Toward NewParadigms, Policy and Practice.
CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35993 Filed 07/16/20 Page 120 of
                                      151



CV: Howard Hu                                                                                     72

      George Lueddeke, Editor. Springer, 2015.

41.   Anderson G, Buckle R, Favrin G, Friend S, Geschwind D, Hu H, Oliver S, Peterson R, Rossor
      M, St. George-Hyslop P, Zhang B. Big Data Approaches to Dementia: Opportunities and
      Challenges. In Dementia Research and Care: Can Big Data Help? G Anderson, J Oderkirk, Ed.
      OECD Publishing, Paris. 2015. http://dx.doi.org/10.1787/9789264228429-en

42.   Hu H. Heavy Metal Poisoning. In: Jameson JL, Fauci AS, Kasper DL, Hauser SL, Longo DL,
      Loscalzo J, eds. Harrison's Principles of Internal Medicine, (20th edition). New York: McGraw-
      Hill 2018.

43.   Hu H. Childhood Lead Toxicity. In: Levy, B, ed. Social Injustice and Public Health, (3rd
      edition). New York: Oxford University Press 2019.

44.   Bakulski K, Hu H, Park SK. Lead, Cadmium, and Alzheimer’s Disease. In: The Neuroscience
      of Dementia: Genetics, Neurology, Behavior and Diet. VR Preedy, CR Martin, Ed. Elsevier (in
      progress).

45.   Hu H. Heavy Metal Poisoning. In: Jameson JL, Fauci AS, Kasper DL, Hauser SL, Longo DL,
      Loscalzo J, eds. Harrison's Principles of Internal Medicine, (21st edition). New York: McGraw-
      Hill (in progress).


      Books, Monographs, Reports

1.    Frumkin H, Hu H, eds. Occupational and Environmental Health: A Resource Guide for Health
      Science Students (National Institute of Occupational Safety and Health), March 1980;
      Publication # 90-118.

2.    Physicians for Human Rights. The Use of Tear Gas in the Republic of Korea: A Report by
      Health Professionals. Somerville: Physicians for Human Rights. July 27, 1987. Available at:
      https://s3.amazonaws.com/PHR_Reports/korea-1987-use-of-tear-gas-in-republic-of-korea.pdf

3.    Hu H, Cook-Deegan R, Shukri A. Winds of Death: Iraq's Use of Poison Gas Against its Kurdish
      Population. Somerville, Massachusetts: Physicians for Human Rights, February 1989. Available
      at: https://s3.amazonaws.com/PHR_Reports/winds-of-death-iraq-kurds-1989.pdf

4.    Korman P, Hu H, Planatamura D. Lead Abatement Manual: A Union Training Course for
      Workers and Supervisors. Commonwealth of Massachusetts, Department of Industrial
      Accidents, 1991.

5.    Hu H, Win UK, Arnison A. Health and Human Rights in Burma (Myanmar): 1988 to the
      present. Somerville, Massachusetts: Physicians for Human Rights, 1991.

CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35994 Filed 07/16/20 Page 121 of
                                      151



CV: Howard Hu                                                                                        73

6.    Hu H, Makhijani A, Yih K. Plutonium: Deadly Gold of the Nuclear Age. The International
      Commission for the Investigation of the Health and Environmental Effects of Nuclear Weapons
      Production. Cambridge: the International Physicians for the Prevention of Nuclear Weapons,
      1992.

7.    Chivian E, McCally M, Hu H, Haines H, eds. Critical Condition: Human Health and the
      Environment. Cambridge: The MIT Press, 1993.

8.    Makhijani A, Hu H, Yih K. Nuclear Wastelands. A Global Guide to Nuclear Weapons
      Production and Its Health and Environmental Effects. The International Commission for the
      Investigation of the Health and Environmental Effects of Nuclear Weapons Production.
      Cambridge: The MIT Press, 1995.

9.    Hu, H. (Editor). Grand Rounds in Environmental Medicine. Research Triangle Park: National
      Institute for Environmental Health Sciences. 2003.

10.   Basu N, Hu H. Toxic Metals and Indigenous Peoples Near the Marlin Mine in Western
      Guatemala: Potential Exposures and Impacts on Health. A report for Physicians for Human
      Rights. March, 2010 (http://physiciansforhumanrights.org/library/report-2010-05-18.html).

11.   Centers for Disease Control and Prevention (CDC). Work Group on Lead and Pregnancy (Hu:
      member). Ettinger AS and Wengrowitz AG, Editors. Guidelines for the Identification and
      Management of Lead Exposure in Pregnant and Lactating Women. Atlanta: Centers for Disease
      Control. November, 2010. Available at:
      https://www.cdc.gov/nceh/lead/prevention/pregnant.htm ; accessed May 20, 2020

12.   Taskforce on Environmental Health (Hu: Taskforce Chair). Time for Leadership: Recognizing
      and Improving Care for those with ME/CFS, FM and ES/MCS. Interim Report. Ministry of
      Health and Longterm Care, Province of Ontario. July, 2017

13.   Energy Research Committee (Hu: Member). Potential Human Health Effects Associated with
      Unconventional Oil and Gas Development: A Systematic Review of the Epidemiology
      Literature. Health Effects Institute, September 2019. Available at: https://hei-
      energy.org/publication/potential-human-health-effects-associated-unconventional-oil-and-gas-
      development

14.   Hu, H. Environment, Health and Pollution: A Review of WHO’s Guidelines for Pollution in
      Relation to Recent Evidence on Pollution Trends and Health Impacts. March, 2020. Nairobi:
      United Nations Environment Programme.


      Abstracts of Work (Upon request)


CV: Howard Hu, M.D., M.P.H., Sc.D.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35995 Filed 07/16/20 Page 122 of
                                      151




                            EXHIBIT 2
     Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35996 Filed 07/16/20 Page 123 of
                                           151
                                                                                                              1



Howard Hu, M.D., M.P.H., Sc.D.

List of all publications authored by Dr. Hu, or on which Dr. Hu is listed as an author, in the previous 10
years.

        A. Original articles in peer-reviewed journals

1.      Leiba A, Hu H, Zheng A, Kales SN. A safe strategy to decrease fetal lead exposure in a woman
        with chronic intoxication. J Matern Fetal Neonatal Med. 2010 Aug;23(8):932-4. PubMed PMID:
        20459344.

2.      Peters JL, Weisskopf MG, Spiro A 3rd, Schwartz J, Sparrow D, Nie H, Hu H, Wright RO,
        Wright RJ. Interaction of stress, lead burden, and age on cognition in older men: the VA Normative
        Aging Study. Environ Health Perspect. 2010 Apr;118(4):505-10. Epub 2009 Nov 6. PubMed PMID:
        20064786; PubMed Central PMCID: PMC2854727.

3.      Claus Henn B, Ettinger AS, Schwartz J, Téllez-Rojo MM, Lamadrid-Figueroa H, Hernández-
        Avila M, Schnaas L, Amarasiriwardena C, Bellinger DC, Hu H, Wright RO. Early postnatal blood
        manganese levels and children's neurodevelopment. Epidemiology. 2010 Jul;21(4):433-9. PubMed
        PMID: 20549838.

4.      Wright RO, Schwartz J, Wright RJ, Bollati V, Tarantini L, Park SK, Hu H, Sparrow D, Vokonas
        P, Baccarelli A. Biomarkers of lead exposure and DNA methylation within retrotransposons. Environ
        Health Perspect. 2010 Jun;118(6):790-5. Epub 2010 Jan 11. PubMed PMID: 20064768; PubMed
        Central PMCID: PMC2898855.

5.      Zhang A, Park SK, Wright RO, Weisskopf MG, Mukherjee B, Nie H, Sparrow D, Hu H. HFE
        H63D polymorphism as a modifier of the effect of cumulative lead exposure on pulse pressure: the
        Normative Aging Study. Environ Health Perspect. 2010 Sep;118(9):1261-6. Epub 2010 May 14.
        PubMed PMID: 20478760; PubMed Central PMCID: PMC2944087.

6.      Roy A, Hu H, Bellinger DC, Mukherjee B, Modali R, Nasaruddin K, Schwartz J, Wright RO,
        Ettinger AS, Palaniapan K, Balakrishnan K. Hemoglobin, Lead Exposure, and Intelligence Quotient:
        Effect Modification by the DRD2 Taq IA Polymorphism. Environ Health Perspect. 2011 Jan;119(1):144-
        9. PubMed PMID: 21205584.

7.      Cantonwine D, Meeker JD, Hu H, Sanchez BN, Lamadrid-Figueroa H, Mercado-Garcia A,
        Fortenberry GZ, Calafat AM, Tellez-Rojo MM. Bisphenol A exposure in Mexico City and risk of
        prematurity: a pilot nested case control study. Environ Health. 2010 Oct 18;9(1):62. [Epub ahead of
        print] PubMed PMID: 20955576.

8.      Cantonwine D, Hu H, Téllez-Rojo MM, Sánchez BN, Lamadrid-Figueroa H, Ettinger AS,
        Mercado-García A, Hernández-Avila M, Wright RO. HFE gene variants modify the association between
        maternal lead burden and infant birthweight: a prospective birth cohort study in Mexico City, Mexico.
        Environ Health. 2010 Jul 26;9:43. PubMed PMID: 20659343; PubMed Central PMCID: PMC2916893.

9.      Pilsner JR, Hu H, Wright RO, Kordas K, Ettinger AS, Sánchez BN, Cantonwine D, Lazarus AL,
        Cantoral A, Schnaas L, Téllez-Rojo MM, Hernández-Avila M. Maternal MTHFR genotype and haplotype
        predict deficits in early cognitive development in a lead-exposed birth cohort in Mexico City. Am J Clin
        Nutr. 2010 Jul;92(1):226-34. Epub 2010 May 26. PubMed PMID: 20504979; PubMed Central PMCID:
        PMC2884326.
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35997 Filed 07/16/20 Page 124 of
                                        151
                                                                                                             2

10.   Weisskopf MG, Weuve J, Nie H, Saint-Hilaire M-H, Sudarsky L, Simon DK, Hersh B, Schwartz
      J, Wright RO, Hu H. Association of Cumulative Lead Exposure with Parkinson's Disease. *Environ
      Health Perspec 2010; 118:1609–1613, PMID: 20807691; PMCID: PMC2974701

11.   Basu N, Abare M, Buchanan S, Cryderman D, Nam D-H, Sirkin S, Schmitt S, Hu H. A
      combined ecological and epidemiologic investigation of metals exposure amongst indigenous peoples
      near the Marlin Mine in Western Guatemala. Sci Total Environ 2010 Dec 1;409(1):70-7. Epub 2010 Oct
      16. PubMed PMID: 20952048.

12,   Lee MS, Park SK, Hu H, Lee S. Cadmium exposure and cardiovascular disease in the 2005
      Korea National Health and Nutrition Examination Survey. Environ Res. 2011 Jan;111(1):171-6. Epub
      2010 Nov 5. PubMed PMID: 21055738.

13.   Cantonwine D, Hu H, Sanchez BN, Lamadrid-Figueroa H, Smith D, Ettinger AS, Mercado-
      Garcia A, Hernandez-Avila M, Wright RO, Tellez-Rojo MM. Critical Windows of Fetal Lead Exposure:
      Adverse Impacts on Length of Gestation and Risk of Premature Delivery. J Occup Environ Med. 2010
      Nov;52(11):1106-11. PubMed PMID: 21063188; PubMed Central PMCID: PMC3003442.

14.   Lamadrid-Figueroa H, Téllez-Rojo MM, Angeles G, Hernández-Ávila M, Hu H. Bias
      correction by use of errors-in-variables regression models in studies with K-X-ray fluorescence bone
      lead measurements. Environ Res. 2011 Jan;111(1):17-20. Epub 2010 Nov 18. PubMed PMID:
      21092947; PubMed Central PMCID: PMC3026095.

15.   Pan CH, Shih TS, Chen CJ, Hsu JH, Wang SC, Huang CP, Kuo CT, Wu KY, Hu H, Chan CC.
      Reduction of cooking oil fume exposure following an engineering intervention in Chinese restaurants.
      Occup Environ Med. 2011 Jan;68(1):10-5. Epub 2010 Sep 30. PubMed PMID: 20884797.

16.   Sánchez BN, Hu H, Litman HJ, Téllez-Rojo MM. Statistical Methods to Study Timing of
      Vulnerability with Sparsely Sampled Data on Environmental Toxicants. *Environ Health Perspec
      Environ Health Perspect. 2011 Mar;119(3):409-15. PubMed PMID: 21362588.

17.   Park SK, Elmarsafawy S, Mukherjee B, Spiro A 3rd, Vokonas PS, Nie H, Weisskopf MG,
      Schwartz J, Hu H. Cumulative lead exposure and age-related hearing loss: the VA Normative Aging
      Study. Hear Res. 2010 Oct 1;269(1-2):48-55. Epub 2010 Jul 16. PubMed PMID: 20638461; PubMed
      Central PMCID: PMC2934752.

18.   Lee SD, Shin HT, Park HM, Ko SG, Kook YB, Ryu JY, Kim H, Hu H, Park SK. Metal
      concentrations of Chinese herbal medicine products in the United States. Oriental Pharm Exp Med
      2010; 10(4):294-303.

19.   Weuve J, Glymour MM, Hu H, Sparrow D, Spiro A 3rd, Vokonas PS, Litonjua AA. Forced
      expiratory volume in 1 second and cognitive aging in men. J Am Geriatr Soc. 2011 Jul;59(7):1283-92.
      doi: 10.1111/j.1532-5415.2011.03487.x. Epub 2011 Jun 30. PubMed PMID: 21718272.

20.   Bush KF, Luber G, Kotha SR, Dhaliwal RS, Kapil V, Pascual M, Brown DG, Frumkin
      H, Dhiman RC, Hess J, Wilson ML, Balakrishnan K, Eisenberg J, Kaur T, Rood R, Batterman S, Joseph
      A, Gronlund CJ, Agrawal A, Hu H. Impacts of climate change on public health in India: future research
      directions. *Environ Health Perspect. 2011 Jun;119(6):765-70. Epub 2011 Jan 27. PubMed PMID:
      21273162; PubMed Central PMCID: PMC3114809.

21.   Kordas K, Ettinger AS, Bellinger DC, Schnaas L, Téllez Rojo MM, Hernández-Avila M, Hu H,
      Wright RO. A Dopamine Receptor (DRD2) but Not Dopamine Transporter (DAT1) Gene Polymorphism
      is Associated with Neurocognitive Development of Mexican Preschool Children with Lead Exposure. J
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35998 Filed 07/16/20 Page 125 of
                                        151
                                                                                                              3

      Pediatr. 2011 Oct;159(4):638-43. Epub 2011 May 17. PubMed PMID: 21592505; PubMed Central
      PMCID: PMC3158955.

22.   Eum KD, Nie LH, Schwartz J, Vokonas PS, Sparrow D, Hu H, Weisskopf MG. Prospective
      cohort study of lead exposure and electrocardiographic conduction disturbances in the Department of
      Veterans Affairs Normative Aging Study. *Environ Health Perspect. 2011 Jul;119(7):940-4. Epub 2011
      Mar 16. PubMed PMID: 21414889.

23.   Wilker E, Korrick S, Nie LH, Sparrow D, Vokonas P, Coull B, Wright RO, Schwartz J, Hu H.
      Longitudinal Changes in Bone Lead Levels: The VA Normative Aging Study. J Occup Environ Med.
      2011 Aug;53(8):850-855. PubMed PMID: 21788910; PubMed Central PMCID: PMC3159960.

24.   Palaniappan K, Roy A, Balakrishnan K, Gopalakrishnan L, Mukherjee B, Hu H, Bellinger DC.
      Lead exposure and visual-motor abilities in children from Chennai, India. Neurotoxicology. 2011
      Aug;32(4):465-70. Epub 2011 Apr 8. PubMed PMID: 21510976; PubMed Central PMCID:
      PMC3115626.

25.   Choi YH, Hu H, Tak S, Mukherjee B, Park SK. Occupational noise exposure assessment using
      O*NET and its application to a study of hearing loss in the US general population. Occup Environ Med.
      2012 Mar;69(3):176-83. doi: 10.1136/oem.2011.064758. Epub 2011 Jul 1. PubMed PMID: 21725070;
      PubMed Central PMCID: PMC3277688..

26.   Afeiche M, Peterson KE, Sánchez BN, Cantonwine D, Lamadrid-Figueroa H, Schnaas L,
      Ettinger AS, Hernández-Avila M, Hu H, Téllez-Rojo MM. Prenatal lead exposure and weight of 0- to 5-
      year-old children in Mexico city. Environ Health Perspect. 2011 Oct;119(10):1436-41. Epub 2011 Jun
      29. PubMed PMID: 21715242; PubMed Central PMCID: PMC3230436.

27.   Claus Henn B, Schnaas L, Ettinger AS, Schwartz J, Lamadrid-Figueroa H, Hernández-Avila M,
      Amarasiriwardena C, Hu H, Bellinger DC, Wright RO, Téllez-Rojo MM. Associations of Early Childhood
      Manganese and Lead Co-exposure with Neurodevelopment. Environ Health Perspect. 2012
      Jan;120(1):126-31. doi: 10.1289/ehp.1003300. Epub 2011 Sep 1. PubMed PMID: 21885384; PubMed
      Central PMCID: PMC3261931.

28.   Peters JL, Kubzansky LD, Ikeda A, Spiro A 3rd, Wright RO, Weisskopf MG, Kim D, Sparrow
      D, Nie LH, Hu H, Schwartz J. Childhood and adult socioeconomic position, cumulative lead levels, and
      pessimism in later life: the VA Normative Aging Study. Am J Epidemiol. 2011 Dec 15;174(12):1345-53.
      Epub 2011 Nov 9. PubMed PMID:22071587; PubMed Central PMCID: PMC3276297.

29.   Hicken M, Gragg R, Hu H. How cumulative risks warrant a shift in our approach to racial health
      disparities: the case of lead, stress, and hypertension. Health Aff (Millwood). 2011 Oct;30(10):1895-
      901. PubMed PMID: 21976332.

30.   Zhang A, Hu H, Sánchez BN, Ettinger AS, Park SK, Cantonwine D, Schnaas L, Wright RO,
      Lamadrid-Figueroa H, Tellez-Rojo MM. Association between Prenatal Lead Exposure and Blood
      Pressure in Female Offspring. Environ Health Perspect. 2012 Mar;120(3):445-50. doi:
      10.1289/ehp.1103736. Epub 2011 Sep 21. PubMed PMID: 21947582; PubMed Central PMCID:
      PMC3295346.

31.   Bakulski KM, Rozek LS, Dolinoy DC, Paulson HL, Hu H. Alzheimer's disease and
      environmental exposure to lead: the epidemiologic evidence and potential role of epigenetics. Curr
      Alzheimer Res. 2012 Jun;9(5):563-73. PubMed PMID: 22272628.

32.   Mordukhovich I, Wright RO, Hu H, Amarasiriwardena C, Baccarelli A, Litonjua A, Sparrow D,
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.35999 Filed 07/16/20 Page 126 of
                                        151
                                                                                                                4

      Vokonas P, Schwartz J. Associations of Toenail Arsenic, Cadmium, Mercury, Manganese and Lead
      with Blood Pressure in the Normative Aging Study. Environ Health Perspect. 2012 Jan;120(1):98-104.
      doi: 10.1289/ehp.1002805. Epub 2011 Aug 30. PubMed PMID: 21878420; PubMed Central PMCID:
      PMC3261928.

33.   Afeiche M, Peterson KE, Sánchez BN, Schnaas L, Cantonwine D, Ettinger AS, Solano-González
      M, Hernández-Avila M, Hu H, Téllez-Rojo MM. Windows of lead exposure sensitivity, attained height,
      and body mass index at 48 months. J Pediatr. 2012 Jun;160(6):1044-9. Epub 2012 Jan 28. PubMed
      PMID: 22284921; PubMed Central PMCID: PMC3360798.

34.   Peters JL, Kubzansky LD, Ikeda A, Fang SC, Sparrow D, Weisskopf MG, Wright RO, Vokonas
      P, Hu H, Schwartz J. Lead Concentrations in Relation to Multiple Biomarkers of Cardiovascular
      Disease: the Normative Aging Study. Environ Health Perspect. Mar;120(3):361-6. doi:
      10.1289/ehp.1103467. Epub 2011 Dec 5. PubMed PMID: 22142875; PubMed Central PMCID:
      PMC3295335.

35.   Bakulski KM, Dolinoy DC, Sartor MA, Paulson HL, Konen JR, Lieberman AP, Albin RL, Hu H,
      Rozek LS. Genome-wide DNA methylation differences between late-onset Alzheimer's disease and
      cognitively normal controls in human frontal cortex. J Alzheimers Dis. 2012;29(3):571-88. PubMed
      PMID: 22451312.

36.   Claus Henn B, Kim J, Wessling-Resnick M, Tellez-Rojo MM, Jayawardene I, Ettinger AS,
      Hernandez-Avila M, Schwartz J, Christiani DC, Hu H, Wright RO. Associations of iron metabolism
      genes with blood manganese levels: a population-based study with validation data from animal models.
      Environ Health. 2011 Nov 10;10(1):97-107. [Epub ahead of print] PubMed PMID: 22074419.

37.   Fortenberry GZ, Hu H, Turyk M, Barr DB, Meeker JD. Association between urinary 3, 5, 6-
      trichloro-2-pyridinol, a metabolite of chlorpyrifos and chlorpyrifos-methyl, and serum T4 and TSH in
      NHANES 1999–2002, Science of The Total Environment, 2012; 424:351-355. doi:
      10.1016/j.scitotenv.2012.02.039. Epub 2012 Mar 17. PubMed PMID: 22425279; PubMed Central
      PMCID: PMC3327766.

38.   Eum KD, Korrick SA, Weuve J, Okereke O, Kubzansky LD, Hu H, Weisskopf MG. Relation of
      cumulative low-level lead exposure to depressive and phobic anxiety symptom scores in middle-age
      and elderly women. Environ Health Perspect. 2012 Jun;120(6):817-23. doi: 10.1289/ehp.1104395.
      Epub 2012 Feb 29. PubMed PMID: 22538241; PubMed Central PMCID: PMC3385437.

39.   Hicken MT, Gee GC, Morenoff J, Connell CM, Snow RC, Hu H. A novel look at racial health
      disparities: the interaction between social disadvantage and environmental health. Am J Public Health.
      2012 Dec;102(12):2344-51. doi: 10.2105/AJPH.2012.300774. Epub 2012 Oct 18. PubMed PMID:
      23078461.

40.   Choi YH, Hu H, Mukherjee B, Miller J, Park SK. Environmental cadmium and lead exposures
      and hearing loss in U.S. adults: the National Health and Nutrition Examination Survey, 1999 to 2004.
      Environ Health Perspect. 2012 Nov;120(11):1544-50. doi: 10.1289/ehp.1104863. Epub 2012 Jul 31.
      PubMed PMID: 22851306; PubMed Central PMCID: PMC3556613.

41.   Braun JM, Hoffman E, Schwartz J, Sanchez B, Schnaas L, Mercado-Garcia A, Solano-Gonzalez
      M, Bellinger DC, Lanphear BP, Hu H, Tellez-Rojo MM, Wright RO, Hernandez-Avila M. Assessing
      windows of susceptibility to lead-induced cognitive deficits in Mexican children. Neurotoxicology. 2012
      Oct;33(5):1040-7. doi: 10.1016/j.neuro.2012.04.022. Epub 2012 May 10. PubMed PMID: 22579785.

42.   Weuve J, Press DZ, Grodstein F, Wright RO, Hu H, Weisskopf MG. Cumulative exposure to
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36000 Filed 07/16/20 Page 127 of
                                        151
                                                                                                                5

      lead and cognition in persons with Parkinson's disease. Mov Disord. 2013 Feb;28(2):176-82. doi:
      10.1002/mds.25247. Epub 2012 Nov 9. PubMed PMID: 23143985; PubMed Central PMCID:
      PMC3581753.

43.   Hicken MT, Gee GC, Connell C, Snow RC, Morenoff J, Hu H. Black-white blood pressure
      disparities: depressive symptoms and differential vulnerability to blood lead. Environ Health Perspect.
      2013 Feb;121(2):205-9. doi: 10.1289/ehp.1104517. Epub 2012 Oct 25. PubMed PMID: 23127977;
      PubMed Central PMCID: PMC3569674.

44.   Xu J, Shen LX, Yan CH, Hu H, Yang F, Wang L, Kotha SR, Zhang LN, Liao XP, Zhang J,
      Ouyang FX, Zhang JS, Shen XM. Personal characteristics related to the risk of adolescent internet
      addiction: a survey in Shanghai, China. BMC Public Health. 2012 Dec 22;12:1106. doi: 10.1186/1471-
      2458-12-1106. PubMed PMID: 23259906; PubMed Central PMCID: PMC3563549.

45.   Lim SS, Vos T, Flaxman AD, Danaei G, Shibuya K, Adair-Rohani H, Amann M, Anderson HR,
      Andrews KG, Aryee M, Atkinson C, Bacchus LJ, Bahalim AN, Balakrishnan K, Balmes J, Barker-Collo
      S, Baxter A, Bell ML, Blore JD, Blyth F, Bonner C, Borges G, Bourne R, Boussinesq M, Brauer M,
      Brooks P, Bruce NG, Brunekreef B, Bryan-Hancock C, Bucello C, Buchbinder R, Bull F, Burnett RT,
      Byers TE, Calabria B, Carapetis J, Carnahan E, Chafe Z, Charlson F, Chen H, Chen JS, Cheng AT,
      Child JC, Cohen A, Colson KE, Cowie BC, Darby S, Darling S, Davis A, Degenhardt L, Dentener F,
      Des Jarlais DC, Devries K, Dherani M, Ding EL, Dorsey ER, Driscoll T, Edmond K, Ali SE, Engell RE,
      Erwin PJ, Fahimi S, Falder G, Farzadfar F, Ferrari A, Finucane MM, Flaxman S, Fowkes FG, Freedman
      G, Freeman MK, Gakidou E, Ghosh S, Giovannucci E, Gmel G, Graham K, Grainger R, Grant B,
      Gunnell D, Gutierrez HR, Hall W, Hoek HW, Hogan A, Hosgood HD 3rd, Hoy D, Hu H, Hubbell BJ,
      Hutchings SJ, Ibeanusi SE, Jacklyn GL, Jasrasaria R, Jonas JB, Kan H, Kanis JA, Kassebaum N,
      Kawakami N, Khang YH, Khatibzadeh S, Khoo JP, Kok C, Laden F, Lalloo R, Lan Q, Lathlean T,
      Leasher JL, Leigh J, Li Y, Lin JK, Lipshultz SE, London S, Lozano R, Lu Y, Mak J, Malekzadeh R,
      Mallinger L, Marcenes W, March L, Marks R, Martin R, McGale P, McGrath J, Mehta S, Mensah GA,
      Merriman TR, Micha R, Michaud C, Mishra V, Hanafiah KM, Mokdad AA, Morawska L, Mozaffarian D,
      Murphy T, Naghavi M, Neal B, Nelson PK, Nolla JM, Norman R, Olives C, Omer SB, Orchard J,
      Osborne R, Ostro B, Page A, Pandey KD, Parry CD, Passmore E, Patra J, Pearce N, Pelizzari PM,
      Petzold M, Phillips MR, Pope D, Pope CA 3rd, Powles J, Rao M, Razavi H, Rehfuess EA, Rehm JT,
      Ritz B, Rivara FP, Roberts T, Robinson C, Rodriguez-Portales JA, Romieu I, Room R, Rosenfeld LC,
      Roy A, Rushton L, Salomon JA, Sampson U, Sanchez-Riera L, Sanman E, Sapkota A, Seedat S, Shi
      P, Shield K, Shivakoti R, Singh GM, Sleet DA, Smith E, Smith KR, Stapelberg NJ, Steenland K, Stöckl
      H, Stovner LJ, Straif K, Straney L, Thurston GD, Tran JH, Van Dingenen R, van Donkelaar A, Veerman
      JL, Vijayakumar L, Weintraub R, Weissman MM, White RA, Whiteford H, Wiersma ST, Wilkinson JD,
      Williams HC, Williams W, Wilson N, Woolf AD, Yip P, Zielinski JM, Lopez AD, Murray CJ, Ezzati M. A
      comparative risk assessment of burden of disease and injury attributable to 67 risk factors and risk
      factor clusters in 21 regions, 1990-2010: a systematic analysis for the Global Burden of Disease Study
      2010. Lancet. 2012 Dec 15;380(9859):2224-60. doi: 10.1016/S0140-6736(12)61766-8. PubMed PMID:
      23245609.

46.   Grashow R, Spiro A, Taylor KM, Newton K, Shrairman R, Landau A, Sparrow D, Hu H,
      Weisskopf M. Cumulative lead exposure in community-dwelling adults and fine motor function:
      comparing standard and novel tasks in the VA normative aging study. Neurotoxicology. 2013
      Mar;35:154-61. doi: 10.1016/j.neuro.2013.01.005. Epub 2013 Jan 28. PubMed PMID: 23370289;
      PubMed Central PMCID: PMC3602137.

47.   Amarasiriwardena CJ, Jayawardene I, Lupoli N, Barnes RM, Hernandez-Avila M, Hu H, Ettinger
      AS. Comparison of digestion procedures and methods for quantification of trace lead in breast milk by
      isotope dilution inductively coupled plasma mass spectrometry. Anal Methods. 2013;5(7):1676-1681.
      PubMed PMID: 24808927; PubMed Central PMCID: PMC4010228.
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36001 Filed 07/16/20 Page 128 of
                                        151
                                                                                                              6

48.   Grashow R, Miller MW, McKinney A, Nie LH, Sparrow D, Hu H, Weisskopf MG. Lead
      exposure and fear-potentiated startle in the VA Normative Aging Study: a pilot study of a novel
      physiological approach to investigating neurotoxicant effects. Neurotoxicol Teratol. 2013 Jul-
      Aug;38:21-8. doi: 10.1016/j.ntt.2013.04.003. Epub 2013 Apr 17. PubMed PMID: 23603705; PubMed
      Central PMCID: PMC3774537.

49.   Roy A, Ettinger AS, Hu H, Bellinger D, Schwartz J, Modali R, Wright RO, Palaniappan K,
      Balakrishnan K. Effect modification by transferrin C2 polymorphism on lead exposure, hemoglobin
      levels, and IQ. Neurotoxicology. 2013 Sep;38:17-22. doi: 10.1016/j.neuro.2013.05.005. Epub 2013
      May 31. PubMed PMID: 23732512; PubMed Central PMCID: PMC3770761.

50.   Bellinger DC, Burger J, Cade TJ, Cory-Slechta DA, Finkelstein M, Hu H, Kosnett M, Landrigan
      PJ, Lanphear B, Pokras MA, Redig PT, Rideout BA, Silbergeld E, Wright R, Smith DR. Health risks
      from lead-based ammunition in the environment. Environ Health Perspect. 2013 Jun;121(6):A178-9.
      doi: 10.1289/ehp.1306945. PubMed PMID: 23732085; PubMed Central PMCID: PMC3672933.

51.   Téllez-Rojo MM, Cantoral A, Cantonwine DE, Schnaas L, Peterson K, Hu H, Meeker JD.
      Prenatal urinary phthalate metabolites levels and neurodevelopment in children at two and three years
      of age. Sci Total Environ. 2013 Sep 1;461-462:386-90. doi: 10.1016/j.scitotenv.2013.05.021. Epub
      2013 Jun 5. PubMed PMID: 23747553; PubMed Central PMCID: PMC3735862.

52.   Fortenberry GZ, Meeker JD, Sánchez BN, Barr DB, Panuwet P, Bellinger D, Schnaas L, Solano-
      González M, Ettinger AS, Hernandez-Avila M, Hu H, Tellez-Rojo MM. Urinary 3,5,6-trichloro-2-pyridinol
      (TCPY) in pregnant women from Mexico City: distribution, temporal variability, and relationship with
      child attention and hyperactivity. Int J Hyg Environ Health. 2014 Mar;217(2-3):405-12. doi:
      10.1016/j.ijheh.2013.07.018. Epub 2013 Aug 13. PubMed PMID: 24001412; PubMed Central PMCID:
      PMC3946926.

53.   Eum KD, Wang FT, Schwartz J, Hersh CP, Kelsey K, Wright RO, Spiro A, Sparrow D, Hu H,
      Weisskopf MG. Modifying roles of glutathione S-transferase polymorphisms on the association between
      cumulative lead exposure and cognitive function. Neurotoxicology. 2013 Dec;39:65-71. doi:
      10.1016/j.neuro.2013.08.002. Epub 2013 Aug 16. PubMed PMID: 23958642; PubMed Central PMCID:
      PMC3844089.

54.   Choi YH, Miller JM, Tucker KL, Hu H, Park SK. Antioxidant vitamins and magnesium and the
      risk of hearing loss in the US general population. Am J Clin Nutr. 2014 Jan;99(1):148-55. doi:
      10.3945/ajcn.113.068437. Epub 2013 Nov 6. PubMed PMID: 24196403.

55.   Power MC, Korrick S, Tchetgen Tchetgen EJ, Nie LH, Grodstein F, Hu H, Weuve J, Schwartz J,
      Weisskopf MG. Lead exposure and rate of change in cognitive function in older women. Environ Res.
      2014 Feb;129:69-75. doi: 10.1016/j.envres.2013.12.010. Epub 2014 Jan 29. PubMed PMID:
      24529005; PubMed Central PMCID: PMC3951744.

56.   Ettinger AS, Roy A, Amarasiriwardena CJ, Smith D, Lupoli N, Mercado Garcia A, Lamadrid-
      Figueroa H, Tellez-Rojo MM, Hu H, Hernandez-Avila M. Maternal blood, plasma, and breast milk lead:
      Lactational transfer and contribution to infant exposure. Environ Health Perspec 2014 Jan;122(1):87-
      92. doi: 10.1289/ehp.1307187. Epub 2013 Oct 30. PubMed PMID: 24184948; PubMed Central PMCID:
      PMC3888576.

57.   Chatwood S, Bytautas J, Darychuk A, Bjerregaard P, Brown A, Cole D, Hu H, Jong M, King M,
      Kvernmo S, Veillard J. Approaching a collaborative research agenda for health systems performance in
      circumpolar regions. Int J Circumpolar Health. 2013 Aug 14;72. doi: 10.3402/ijch.v72i0.21474.
      eCollection 2013. PubMed PMID: 23961514; PubMed Central PMCID: PMC3745603.
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36002 Filed 07/16/20 Page 129 of
                                        151
                                                                                                             7

58.   Bush KF, O'Neill MS, Li S, Mukherjee B, Hu H, Ghosh S, Balakrishnan K. Associations
      between extreme precipitation and gastrointestinal-related hospital admissions in Chennai, India.
      Environ Health Perspect. 2014 Mar;122(3):249-54. doi: 10.1289/ehp.1306807. Epub 2013 Dec 16.
      PubMed PMID: 24345350; PubMed Central PMCID: PMC3948034.

59.   Xu J, Shen LX, Yan CH, Hu H, Yang F, Wang L, Kotha SR, Ouyang F, Zhang LN, Liao XP,
      Zhang J, Zhang JS, Shen XM. Parent-adolescent interaction and risk of adolescent internet addiction: a
      population-based study in Shanghai. BMC Psychiatry. 2014 Apr 15;14:112. doi: 10.1186/1471-244X-
      14-112. PubMed PMID: 24731648; PubMed Central PMCID: PMC3999889.

60.   Fortenberry GZ, Meeker JD, Sánchez BN, Bellinger D, Peterson K, Schnaas L, Solano-
      González M, Ettinger AS, Hernandez-Avila M, Hu H, Maria Tellez-Rojo M. Paraoxonase I
      polymorphisms and attention/hyperactivity in school-age children from Mexico City, Mexico.
      Environ Res. 2014 Jul;132:342-9. doi: 10.1016/j.envres.2014.04.010. Epub 2014 May 14.
      PubMed PMID: 24834831.

61.   Arora M, Austin C, Sarrafpour B, Hernández-Ávila M, Hu H, Wright RO, Tellez-Rojo MM.
      Determining prenatal, early childhood and cumulative long-term lead exposure using micro-spatial
      deciduous dentine levels. PLoS One. 2014 May 19;9(5):e97805. doi: 10.1371/journal.pone.0097805.
      eCollection 2014. PubMed PMID: 24841926; PubMed Central PMCID: PMC4026445.

62.   Braun JM, Wright RJ, Just AC, Power MC, Tamayo Y Ortiz M, Schnaas L, Hu H, Wright RO,
      Tellez-Rojo MM. Relationships between lead biomarkers and diurnal salivary cortisol indices in
      pregnant women from Mexico City: a cross-sectional study. Environ Health. 2014 Jun 10;13(1):50. doi:
      10.1186/1476-069X-13-50. PubMed PMID: 24916609; PubMed Central PMCID: PMC4068833.

63.   Bakulski KM, Park SK, Weisskopf MG, Tucker KL, Sparrow D, Spiro A, Vokonas PS, Nie LH,
      Hu H, Weuve J. Lead Exposure, B Vitamins, and Plasma Homocysteine in Men 55 Years of Age and
      Older: The VA Normative Aging Study. Environ Health Perspect. 2014 Oct;122(10):1066-74. doi:
      10.1289/ehp.1306931. Epub 2014 Jun 4. PubMed PMID: 24905780; PubMed Central PMCID:
      PMC4181916.

64.   Ji JS, Schwartz J, Sparrow D, Hu H, Weisskopf MG. Occupational determinants of cumulative
      lead exposure: analysis of bone lead among men in the VA normative aging study. J Occup Environ
      Med. 2014 Apr;56(4):435-40. doi: 10.1097/JOM.0000000000000127. PubMed PMID: 24709766;
      PubMed Central PMCID: PMC3982188.

65.   Basu N, Tutino R, Zhang Z, Cantonwine DE, Goodrich JM, Somers EC, Rodriguez L, Schnaas
      L, Solano M, Mercado A, Peterson K, Sánchez BN, Hernández-Avila M, Hu H, Maria Téllez-Rojo M.
      Mercury levels in pregnant women, children, and seafood from Mexico City. Environ Res. 2014 Sep
      25;135C:63-69. doi: 10.1016/j.envres.2014.08.029. [Epub ahead of print] PubMed PMID: 25262076.

66.   Eum KD, Seals RM, Taylor KM, Grespin M, Umbach DM, Hu H, Sandler DP, Kamel F,
      Weisskopf MG. Modification of the association between lead exposure and amyotrophic lateral
      sclerosis by iron and oxidative stress related gene polymorphisms. Amyotroph Lateral Scler
      Frontotemporal Degener. 2014 Oct 8:1-8. [Epub ahead of print] PubMed PMID: 25293352.

67.   Karwowski MP, Just AC, Bellinger DC, Jim R, Hatley EL, Ettinger AS, Hu H, Wright RO.
      Maternal iron metabolism gene variants modify umbilical cord blood lead levels by gene-environment
      interaction: a birth cohort study. Environ Health. 2014 Oct 6;13:77. doi: 10.1186/1476-069X-13-77.
      PubMed PMID: 25287020.

68.   Eum K-D, Weisskopf MG, Nie LH, Hu H, Korrick SA. Cumulative Lead Exposure and Age at
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36003 Filed 07/16/20 Page 130 of
                                        151
                                                                                                              8

      Menopause in the Nurses’ Health Study Cohort. Environmental Health Perspectives. 2014;122(3):229-
      234. doi:10.1289/ehp.1206399.

69.   Goodrich JM, Sánchez BN, Dolinoy DC, Zhang Z, Hernández-Ávila M, Hu H, Peterson KE,
      Téllez-Rojo MM. Quality control and statistical modeling for environmental epigenetics: A study on in
      utero lead exposure and DNA methylation at birth. Epigenetics. 2015 Jan 2;10(1):19-30. doi:
      10.4161/15592294.2014.989077. Epub 2015 Jan 27. PubMed PMID: 25580720.

70.   Ji JS, Power MC, Sparrow D, Spiro III A, Hu H, Louis ED, Weisskopf MG. Lead Exposure and
      Tremor among Older Men: The VANormative Aging Study. Environ Health Perspectives 2015
      May;123(5):445-50. doi: 10.1289/ehp.1408535. Epub 2015 Jan 23. PubMed PMID: 25633720;
      PubMed Central PMCID: PMC4421770.

71.   Ettinger AS, Lamadrid-Figueroa H, Mercado-Garcia A, Kordas K, Wood RJ, Peterson KE, Hu
      H, Hernandez-Avila M, Tellez-Rojo MM. Effect of Calcium Supplementation on Bone Resorption in
      Pregnancy and the Early Postpartum: A Randomized Controlled Trial in Mexican Women. Nutrition
      Journal Nutr J. 2014 Dec 16;13(1):116. doi: 10.1186/1475-2891-13-116. PubMed PMID: 25511814;
      PubMed Central PMCID: PMC4289552.

72.   Jhun MA, Hu H, Schwartz J, Weisskopf MG, Nie LH, Sparrow D, Vokonas PS, Park SK. Effect
      modification by Vitamin D receptor genetic polymorphisms in the association between cumulative lead
      exposure and pulse pressure: a longitudinal study. Environ Health 2015 Jan 13;14:5. doi:
      10.1186/1476-069X-14-5. PubMed PMID: 25582168; PubMed Central PMCID: PMC4417283.

72.   Cantoral A, Tellez-Rojo MM, Ettinger AS, Hu H, Hernandez-Avila M, Peterson K. Early
      introduction and cumulative consumption of sugar-sweetened beverages during the pre-school period
      and risk of obesity at 8–14 years of age. Pediatr Obesity 2015 Apr 17. doi: 10.1111/ijpo.12023. [Epub
      ahead of print] PubMed PMID: 25891908.

73.   Orkin AM, Bingham K, Klaiman M, Leece P, Buick JE, et al. (2015) An Agenda for Naloxone
      Distribution Research and Practice: Meeting Report of the Surviving Opioid Overdose with Naloxone
      (SOON) International Working Group. J Addict Res Ther 6:212. doi:10.4172/2155-6105.1000212

74.   Xu J, Hu H, Wright R, Sánchez BN, Schnaas L, Bellinger DC, Park SK, Martínez S, Hernández-
      Avila M, Téllez-Rojo MM, Wright RO. Prenatal Lead Exposure Modifies the Impact of Maternal Self-
      Esteem on Children's Inattention Behavior. J Pediatr. 2015 Aug;167(2):435-41. doi:
      10.1016/j.jpeds.2015.04.057. Epub 2015 Jun 3. PubMed PMID: 26047683.

75.   Kotha SR, Jadad AR, Hu H. Creating a Pandemic of Health: Opportunities and Lessons for a
      University Initiative at the Intersection of Health, Equity, and Innovation. Harvard Publ Hlth Review
      2015;5:1-8. (available at http://harvardpublichealthreview.org/wp-content/uploads/2015/04/HPHRv5-
      Kotha-Jadad-Hu-Creating-a-Pandemic.pdf).

76.   Weisskopf MG, Sparrow D, Hu H, Power MC. Biased Exposure-Health Effect Estimates from
      Selection in Cohort Studies: Are Environmental Studies at Particular Risk? Environ Health Perspect.
      2015 Nov;123(11):1113-22. doi: 10.1289/ehp.1408888. Epub 2015 May 8. PubMed PMID: 25956004;
      PubMed Central PMCID: PMC4629739.

77.   Grashow R, Kim J, Sparrow D, Hu H, Wessling-Resnick M, Weisskopf MG. Cumulative lead
      exposure is associated with reduced olfactory function in elderly men: the Normative Aging Study.
      Neurotoxicology 2015 Jul;49:158-64. doi: 10.1016/j.neuro.2015.06.006. Epub 2015 Jun 26. PubMed
      PMID: 26121922; PubMed Central PMCID: PMC4523435.

78.   Kim WB, Sibbald RG, Hu H, Bashash M, Anooshirvani N, Coutts P, Alavi A. Clinical Features
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36004 Filed 07/16/20 Page 131 of
                                        151
                                                                                                                 9

      and Patient Outcomes of Hidradenitis Suppurativa: A Cross-Sectional Retrospective Study. J Cutan
      Med Surg. 2016 Jan;20(1):52-7. doi: 10.1177/1203475415602840. Epub 2015 Aug 28. PubMed PMID:
      26318545.

79.   Global Burden of Disease Study 2013 Collaborators, Vos T, Barber RM, Bell B…Hu H…Zunt
      JR, Salomon JA, Murray CJ. Global, regional, and national incidence, prevalence, and years lived with
      disability for 301 acute and chronic diseases and injuries in 188 countries, 1990-2013: a systematic
      analysis for the Global Burden of Disease Study 2013. Lancet. 2015 Aug 22;386(9995):743-800. doi:
      10.1016/S0140-6736(15)60692-4. Epub 2015 Jun 7. Review. PubMed PMID: 26063472; PubMed
      Central PMCID: PMC4561509.

80.   GBD 2013 Risk Factors Collaborators, Forouzanfar MH, Alexander L, Anderson HR…Hu H…
      Lopez AD, Vos T, Murray CJ. Global, regional, and national comparative risk assessment of 79
      behavioural, environmental and occupational, and metabolic risks or clusters of risks in 188 countries,
      1990-2013: a systematic analysis for the Global Burden of Disease Study 2013. Lancet. 2015 Dec
      5;386(10010):2287-323. doi: 10.1016/S0140-6736(15)00128-2. Epub 2015 Sep 11. PubMed PMID:
      26364544; PubMed Central PMCID: PMC4685753.

81.   Huang S, Hu H, Sánchez BN, Peterson KE, Ettinger AS, Lamadrid-Figueroa H, Schnaas L,
      Mercado-García A, Wright RO, Basu N, Cantonwine DE, Hernández-Avila M, Téllez-Rojo MM.
      Childhood Blood Lead Levels and Symptoms of Attention Deficit Hyperactivity Disorder (ADHD): A
      Cross-Sectional Study of Mexican Children. Environ Health Perspect. 2016 Jun;124(6):868-74. doi:
      10.1289/ehp.1510067. PubMed PMID: 26645203; PubMed Central PMCID: PMC4892926.

82.   Taylor KM, Saint-Hilaire MH, Sudarsky L, Simon DK, Hersh B, Sparrow D, Hu H, Weisskopf
      MG. Head injury at early ages is associated with risk of Parkinson's disease. Parkinsonism Relat
      Disord. 2016 Feb;23:57-61. doi: 10.1016/j.parkreldis.2015.12.005. PubMed PMID: 26725141; PubMed
      Central PMCID: PMC4787263.

83.   Cantoral A, Téllez-Rojo MM, Levy TS, Hernández-Ávila M, Schnaas L, Hu H, Peterson KE,
      Ettinger AS. Differential association of lead on length by zinc status in two-year old Mexican children.
      Environ Health. 2015 Dec 30;14:95. doi: 10.1186/s12940-015-0086-8. PubMed PMID: 26715556;
      PubMed Central PMCID: PMC4696318.

84.   Watkins DJ, Fortenberry GZ, Sánchez BN, Barr DB, Panuwet P, Schnaas L, Osorio-Valencia E,
      Solano-González M, Ettinger AS, Hernández-Ávila M, Hu H, Téllez-Rojo MM, Meeker JD. Urinary 3-
      phenoxybenzoic acid (3-PBA) levels among pregnant women in Mexico City: Distribution and
      relationships with child neurodevelopment. Environ Res. 2016 May;147:307-13. doi:
      10.1016/j.envres.2016.02.025. PubMed PMID: 26922411; PubMed Central PMCID: PMC4821665.

85.   Specht AJ, Lin Y, Weisskopf M, Yan C, Hu H, Xu J, Nie LH. XRF-measured bone lead (Pb) as a
      biomarker for Pb exposure and toxicity among children diagnosed with Pb poisoning. Biomarkers. 2016
      Jun;21(4):347-52. doi: 10.3109/1354750X.2016.1139183. Epub 2016 Feb 9. PubMed PMID: 26856822.

86.   Tamayo Y Ortiz M, Téllez-Rojo MM, Hu H, Hernández-Ávila M, Wright R, Amarasiriwardena
      C, Lupoli N, Mercado-García A, Pantic I, Lamadrid-Figueroa H. Lead in candy consumed and blood
      lead levels of children living in Mexico City. Environ Res. 2016 May;147:497-502. doi:
      10.1016/j.envres.2016.03.007. Epub 2016 Mar 11. PubMed PMID: 26974363.

87.   Thomas DB, Basu N, Martinez-Mier EA, Sánchez BN, Zhang Z, Liu Y, Parajuli RP, Peterson K,
      Mercado-Garcia A, Bashash M, Hernández-Avila M, Hu H, Téllez-Rojo MM. Urinary and plasma
      fluoride levels in pregnant women from Mexico City. Environ Res. 2016 Oct;150:489-95. doi:
      10.1016/j.envres.2016.06.046. PubMed PMID: 27423051.
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36005 Filed 07/16/20 Page 132 of
                                        151
                                                                                                               10

88.   Ding N, Wang X, Weisskopf MG, Sparrow D, Schwartz J, Hu H, Park SK. Lead-Related Genetic
      Loci, Cumulative Lead Exposure and Incident Coronary Heart Disease: The Normative Aging Study.
      PLoS One. 2016 Sep 1;11(9):e0161472. doi: 10.1371/journal.pone.0161472. PubMed PMID:
      27584680; PubMed Central PMCID: PMC5008632.

89.   Goodrich JM, Dolinoy DC, Sanchez BN, Zhang Z, Meeker JD, Mercado-Garcia A, Solano-
      Gonzalez M, Hu H, Tellez-Rojo MM, Peterson KE. Adolescent epigenetic profiles and environmental
      exposures from early life through peri-adolescence. Environmental Epigenetics, 2016; 2(3)1–11, doi:
      10.1093/eep/dvw018

90.   Xu J, Yan CH, Hu H, Wu MQ, Shen XM. Prenatal Maternal Occupational Exposure and
      Postnatal Child Exposure to Elemental Mercury. Pediatr Emerg Care. 2016 Mar;32(3):175-9. doi:
      10.1097/PEC.0000000000000305. PubMed PMID: 25415760.

91.   Prada D, Colicino E, Power MC, Weisskopf MG, Zhong J, Hou L, Spiro A 3rd, Vokonas P,
      Brenan K, Herrera LA, Schwartz J, Wright RO, Hu H, Baccarelli AA. APOE ε4 allele modifies the
      association of lead exposure with age-related cognitive decline in older individuals. Environ Res. 2016
      Nov;151:101-105. doi: 10.1016/j.envres.2016.07.034. Epub 2016 Jul 27. Erratum in: Environ Res. 2017
      Nov 25;:. PubMed PMID: 27474937; PubMed Central PMCID: PMC5071136.

92.   Farooqui Z, Bakulski KM, Power MC, Weisskopf MG, Sparrow D, Spiro A 3rd, Vokonas PS,
      Nie LH, Hu H, Park SK. Associations of cumulative Pb exposure and longitudinal changes in Mini-
      Mental Status Exam scores, global cognition and domains of cognition: The VA Normative Aging Study.
      Environ Res. 2017 Jan;152:102-108. doi: 10.1016/j.envres.2016.10.007. PubMed PMID: 27770710;
      PubMed Central PMCID: PMC5135609.

93.   Somers EC, Monrad SU, Warren JS, Solano M, Schnaas L, Hernandez-Avila M, Tellez-Rojo
      M, Hu H. Antinuclear antibody prevalence in a general pediatric cohort from Mexico City: discordance
      between immunofluorescence and multiplex assays. Clin Epidemiol. 2016 Dec 20;9:1-8. doi:
      10.2147/CLEP.S121632. eCollection 2017. PubMed PMID: 28053555; PubMed Central PMCID:
      PMC5192054.

94.   Bashash M, Connors JM, Gascoyne RD, Meissner B, Schuetz JM, Leach S, Slack GW, Berry
      R, Hu H, Sehn LH, Brooks-Wilson AR, Spinelli JJ. Genetic polymorphism at BCL2 as a predictor for
      rituximab, cyclophosphamide, doxorubicin, vincristine and prednisone efficacy in patients with diffuse
      large B-cell lymphoma. Haematologica. 2017 May;102(5):e199-e202. doi:
      10.3324/haematol.2016.159087. Epub 2017 Feb 2. PubMed PMID: 28154089; PubMed Central
      PMCID: PMC5477624.

95.   Hu H, Galea S, Rosella L, Henry D. Big Data and Population Health: Focusing on the Health
      Impacts of the Social, Physical, and Economic Environment. Epidemiology. 2017 Nov;28(6):759-762.
      doi: 10.1097/EDE.0000000000000711. PubMed PMID: 28682850.

95.   Wang X, Ding N, Tucker KL, Weisskopf MG, Sparrow D, Hu H, Park SK. A Western Diet
      Pattern Is Associated with Higher Concentrations of Blood and Bone Lead among Middle-Aged and
      Elderly Men. J Nutr. 2017 Jul;147(7):1374-1383. doi: 10.3945/jn.117.249060. Epub 2017 Jun 7.
      PubMed PMID: 28592514; PubMed Central PMCID: PMC5483966.

96.   Bashash M, Thomas D, Hu H, Martinez-Mier EA, Sanchez BN, Basu N, Peterson KE, Ettinger
      AS, Wright R, Zhang Z, Liu Y, Schnaas L, Mercado-Garcia A, Téllez-Rojo MM, Hernández-Avila M.
      Prenatal Fluoride Exposure and Cognitive Outcomes in Children at 4 and 6-12 Years of Age in Mexico.
      Environ Health Perspec 2017 Environ Health Perspect. 2017 Sep 19;125(9). doi: 10.1289/EHP655.
      PubMed PMID: 28937959.
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36006 Filed 07/16/20 Page 133 of
                                        151
                                                                                                                 11

97.    Ge E, Fan M, Qiu H, Hu H, Tian L, Wang X, Xu G, Wei X. Ambient sulfur dioxide levels
        associated with reduced risk of initial outpatient visits for tuberculosis: A population based time series
       analysis. Environ Pollut. 2017 Sep;228:408-415. doi: 10.1016/j.envpol.2017.05.051. Epub 2017 May
       26. PubMed PMID: 28554030.

98.    Tse LA, Lee PMY, Ho WM, Lam AT, Lee MK, Ng SSM, He Y, Leung KS, Hartle JC, Hu H,
       Kan H, Wang F, Ng CF. Bisphenol A and other environmental risk factors for prostate cancer in Hong
       Kong. Environ Int. 2017 Oct;107:1-7. doi: 10.1016/j.envint.2017.06.012. Epub 2017 Jun 20. PubMed
       PMID: 28644961.

99.    Liu SH, Bobb JF, Lee KH, Gennings C, Claus Henn B, Bellinger D, Austin C, Schnaas L,
       Tellez-Rojo MM, Hu H, Wright RO, Arora M, Coull BA. Lagged kernel machine regression for identifying
       time windows of susceptibility to exposures of complex mixtures. Biostatistics. 2018 Jul 1;19(3):325-
       341. doi: 10.1093/biostatistics/kxx036. PubMed PMID: 28968676; PubMed Central PMCID:
       PMC5991212.

100.   Mehdizadeh A, Alavi A, Alhusayen R, Bauer B, Bechara FG, Bourcier M, Brassard A, Djamei
       V, Dutz J, George R, Ghias M, Gooderham M, Hamzavi I, Hoffman LK, Hou A, Hu H, Kimball AB,
       Kirchhof M, Kryzskaya D, Liy Wong MDC, Lowes MA, Lynde CW, McLellen C, Prens E, Prens L,
       Rogalska T, Sibbald RG, Sisic M, Tan MG, Wong DD. Proceeding report of the Symposium on
       Hidradenitis Suppurativa Advances (SHSA). Exp Dermatol. 2018 Jan;27(1):104-112. doi:
       10.1111/exd.13445. Epub 2017 Nov 15. PubMed PMID: 28898476.

101.   Claus Henn B, Austin C, Coull BA, Schnaas L, Gennings C, Horton MK, Hernández-Ávila M,
       Hu H, Téllez-Rojo MM, Wright RO, Arora M. Uncovering neurodevelopmental windows of susceptibility
       to manganese exposure using dentine microspatial analyses. Environ Res. 2018 Feb;161:588-598. doi:
       10.1016/j.envres.2017.12.003. PubMed PMID: 29247915; PubMed Central PMCID: PMC5965684.

102.   Mehdizadeh A, Rosella L, Alavi A, Sibbald G, Farzanfar D, Hazrati A, Vernich L, Laporte A,
       Hu H, Bashash M. A Canadian Population-Based Cohort to the Study Cost and Burden of Surgically
       Resected Hidradenitis Suppurativa. J Cutan Med Surg. 2018 May/Jun;22(3):312-317. doi:
       10.1177/1203475418763536. Epub 2018 Mar 11. PubMed PMID: 29528753.

102.   Jansen EC, Zhou L, Song PXK, Sánchez BN, Mercado A, Hu H, Solano M, Peterson KE, Tellez-
       Rojo MM. Prenatal lead exposure in relation to age at menarche: results from a longitudinal study in
       Mexico City. J Dev Orig Health Dis. 2018 Apr 30:1-6. doi: 10.1017/S2040174418000223. [Epub ahead
       of print] PubMed PMID: 29706142. 308.

103.   Brook JR, Setton EM, Seed E, Shooshtari M, Doiron D; CANUE – The Canadian Urban
       Environmental Health Research Consortium. The Canadian Urban Environmental Health Research
       Consortium - a protocol for building a national environmental exposure data platform for integrated
       analyses of urban form and health. BMC Public Health. 2018 Jan 8;18(1):114. doi: 10.1186/s12889-
       017-5001-5. PubMed PMID: 29310629; PubMed Central PMCID: PMC5759244.

104.   Hu H, Baines C. Recent Insights and Opportunities for Three Under-recognized Conditions:
       Myalgic Encephalomyelitis/ Chronic Fatigue Syndrome, Fibromyalgia and Environmental Sensitivities/
       Multiple Chemical Sensitivity. Can Fam Physician. 2018
       Jun;64(6):413-415. PubMed PMID: 29898928; PubMed Central PMCID: PMC5999262.

105.   Landrigan PJ, Fuller R, Hu H, Caravanos J, Cropper ML, Hanrahan D, Sandilya K, Chiles TC,
       Kumar P, Suk WA. Pollution and Global Health – An Agenda for Prevention. Environ Health Perspect.
       2018 Aug 6;126(8):084501. doi: 10.1289/EHP3141. eCollection 2018 Aug. PubMed PMID: 30118434;
       PubMed Central PMCID: PMC6108842.
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36007 Filed 07/16/20 Page 134 of
                                        151
                                                                                                              12

106.   Hu H, Landrigan PJ, Fuller R, Lim SS, Murray CJL. New Initiative aims at expanding Global
       Burden of Disease estimates for pollution and climate. Lancet Planet Health. 2018 Oct;2(10):e415-
       e416. doi: 10.1016/S2542-5196(18)30189-X. PubMed PMID: 30318094.

107.   Wang W, Moroi S, Bakulski K, Mukherjee B, Weisskopf MG, Schaumberg D, Sparrow D,
       Vokonas PS, Hu H, Park SK. Bone Lead Levels and Risk of Incident Primary Open-Angle Glaucoma:
       The VA Normative Aging Study. Environ Health Perspect. 2018 Aug 8;126(8):087002. doi:
       10.1289/EHP3442. eCollection 2018 Aug. PubMed PMID: 30102601; PubMed Central PMCID:
       PMC6108844.

108.   Xu J, Hu H, Wright R, Schnaas L, Bellinger DC, Park SK, Wright RO, Téllez-Rojo MM.
       Prenatal lead exposure modifies the association of maternal self-esteem with child adaptive ability. Int J
       Hyg Environ Health. 2019 Jan;222(1):68-75. doi: 10.1016/j.ijheh.2018.08.005. Epub 2018 Aug 23.
       PubMed PMID: 30146178.

109.   Horton MK, Hsu L, Claus Henn B, Margolis A, Austin C, Svensson K, Schnaas L, Gennings C,
       Hu H, Wright R, Rojo MMT, Arora M. Dentine biomarkers of prenatal and early childhood exposure to
       manganese, zinc and lead and childhood behavior. Environ Int. 2018 Dec;121(Pt 1):148-158. doi:
       10.1016/j.envint.2018.08.045. Epub 2018 Sep 8. PubMed PMID: 30205321.

110.   Zhang Z, Braun TM, Peterson KE, Hu H, Téllez-Rojo MM, Sánchez BN. Extending Tests of
       Random Effects to Assess for Measurement Invariance in Factor Models. Stat Biosci. 2018
       Dec;10(3):634-650. doi: 10.1007/s12561-018-9222-7. Epub 2018 Sep 29. PubMed PMID: 30805035;
       PubMed Central PMCID: PMC6385881.

111.   Bashash M, Marchand M, Hu H, Till C, Martinez-Mier EA, Sanchez BN, Basu N, Peterson KE,
       Green R, Schnaas L, Mercado-García A, Hernández-Avila M, Téllez-Rojo MM. Prenatal fluoride
       exposure and attention deficit hyperactivity disorder (ADHD) symptoms in children at 6-12 years of age
       in Mexico City. Environ Int. 2018 Dec;121(Pt 1):658-666. doi: 10.1016/j.envint.2018.09.017. Epub 2018
       Oct 10. PubMed PMID: 30316181.

112.   GBD 2017 Risk Factor Collaborators. Global, regional, and national comparative risk assessment
       of 84 behavioural, environmental and occupational, and metabolic risks or clusters of risks for 195
       countries and territories, 1990-2017: a systematic analysis for the Global Burden of Disease Study
       2017. Lancet. 2018 Nov 10;392(10159):1923-1994. doi: 10.1016/S0140-6736(18)32225-6. Epub 2018
       Nov 8. PubMed PMID: 30496105; PubMed Central PMCID: PMC6227755.

113.   Zheutlin AR, Hu H, Weisskopf MG, Sparrow D, Vokonas PS, Park SK. Low-Level Cumulative
       Lead and Resistant Hypertension: A Prospective Study of Men Participating in the Veterans Affairs
       Normative Aging Study. J Am Heart Assoc. 2018 Nov 6;7(21):e010014. doi: 0.1161/JAHA.118.010014.
       PubMed PMID: 30608198.

114.   Green R, Till C, Al-Hakeem H, Cribbie R, Téllez-Rojo MM, Osorio E, Hu H, Schnaas L.
       Assessment of neuropsychological performance in Mexico City youth using the Cambridge
       Neuropsychological Test Automated Battery (CANTAB). J Clin Exp Neuropsychol. 2018 Oct 18:1-11.
       doi: 10.1080/13803395.2018.1529229. [Epub ahead of print] PubMed PMID: 30336715.

115.   Pantic I, Tamayo-Ortiz M, Rosa-Parra A, Bautista-Arredondo L, Wright RO, Peterson KE,
       Schnaas L, Rothenberg SJ, Hu H, Téllez-Rojo MM. Children's Blood Lead Concentrations from 1988 to
       2015 in Mexico City: The Contribution of Lead in Air and Traditional Lead-Glazed Ceramics. Int J
       Environ Res Public Health. 2018 Sep 30;15(10). pii: E2153. doi: 10.3390/ijerph15102153. PubMed
       PMID: 30274368; PubMed Central PMCID: PMC6210390.

116.   Ding N, Wang X, Tucker KL, Weisskopf MG, Sparrow D, Hu H, Park SK. Dietary patterns,
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36008 Filed 07/16/20 Page 135 of
                                        151
                                                                                                              13

       bone lead and incident coronary heart disease among middle-aged to elderly men. Environ Res. 2019
       Jan;168:222-229. doi: 10.1016/j.envres.2018.09.035. Epub 2018 Sep 27. PMID: 30317107; PMCID:
       PMC6263823.

117.   Prada D, Colicino E, Power MC, Weisskopf MG, Zhong J, Hou L, Spiro A 3rd, Vokonas P,
       Brennan K, Herrera LA, Schwartz J, Wright R, Hu H, Baccarelli AA. Corrigendum to "APOE ε4 allele
       modifies the association of lead exposure with age-related cognitive decline in older individuals"
       [Environ. Res. 151 (2016) 101-105]. Environ Res. 2018 Aug;165:504. doi: 0.1016/j.envres.2017.11.022.
       Epub 2017 Nov 26. PubMed PMID: 29183624. (correct citation [first in this CV] for earlier publication
       that was missing co-authors).

118.   Wu Y, Jansen EC, Peterson KE, Foxman B, Goodrich JM, Hu H, Solano-González M, Cantoral
       A, Téllez-Rojo MM, Martinez-Mier EA. The associations between lead exposure at multiple sensitive life
       periods and dental caries risks in permanent teeth. Sci Total Environ. 2019 Mar 1;654:1048-1055.
       doi:10.1016/j.scitotenv.2018.11.190. Epub 2018 Nov 14. PubMed PMID: 30841379; PubMed Central
       PMCID: PMC6407640.

119.   Lin Y, Huang L, Xu J, Specht AJ, Yan C, Geng H, Shen X, Nie LH, Hu H. Blood lead, bone lead
       and child attention-deficit-hyperactivity-disorder-like behavior. Sci Total Environ. 2019 Apr 1;659:161-
       167. doi: 10.1016/j.scitotenv.2018.12.219. Epub 2018 Dec 15. PubMed PMID: 30597466.

120.   Liu Y, Téllez-Rojo M, Hu H, Sánchez BN, Martinez-Mier EA, Basu N, Mercado-García A,
       Solano-González M, Peterson KE. Fluoride exposure and pubertal development in children living in
       Mexico City. Environ Health. 2019 Mar 29;18(1):26. doi: 10.1186/s12940-019-0465-7. PubMed PMID:
       30922319; PubMed Central PMCID: PMC6439980.

121.   Cantoral A, Luna-Villa LC, Mantilla-Rodriguez AA, Mercado A, Lippert F, Liu Y, Peterson KE,
       Hu H, Téllez-Rojo MM, Martinez-Mier EA. Fluoride Content in Foods and Beverages From Mexico City
       Markets and Supermarkets. Food Nutr Bull. 2019 Jul 25:379572119858486. doi:
       10.1177/0379572119858486. [Epub ahead of print] PubMed PMID: 31342782.

122.   Jansen EC, Dunietz GL, Dababneh A, Peterson KE, Chervin RD, Baek J, O'Brien L, Song PXK,
       Cantoral A, Hu H, Téllez-Rojo MM. Cumulative Childhood Lead Levels in Relation to Sleep During
       Adolescence. J Clin Sleep Med. 2019 Oct 15;15(10):1443-1449. doi: 10.5664/jcsm.7972. PubMed
       PMID: 31596209; PubMed Central PMCID: PMC6778356.

123.   Perng W, Tamayo-Ortiz M, Tang L, Sánchez BN, Cantoral A, Meeker JD, Dolinoy DC, Roberts
       EF, Martinez-Mier EA, Lamadrid-Figueroa H, Song PXK, Ettinger AS, Wright R, Arora M, Schnaas L,
       Watkins DJ, Goodrich JM, Garcia RC, Solano-Gonzalez M, Bautista-Arredondo LF, Mercado-Garcia A,
       Hu H, Hernandez-Avila M, Tellez-Rojo MM, Peterson KE. Early Life Exposure in Mexico to
       ENvironmental Toxicants (ELEMENT) Project. BMJ Open. 2019 Aug 26;9(8):e030427. doi:
       10.1136/bmjopen-2019-03 27. PubMed PMID: 31455712; PubMed Central PMCID: PMC6720157.

124.   Liu Y, Ettinger AS, Téllez-Rojo MM, Sánchez BN, Zhang Z, Cantoral A, Hu H, Peterson KE.
       Prenatal lead exposure, type 2 diabetes and cardiometabolic risk factors in children at age 10-18 years:
       a birth cohort study in Mexico City. J Clin Endocrinol Metab. 2019 Oct 14. pii: dgz038. doi:
       10.1210/clinem/dgz038. [Epub ahead of print] PubMed PMID:31608940.

125.   Shaffer RM, Sellers SP, Baker MG, de Buen Kalman R, Frostad J, Suter MK, Anenberg SC,
       Balbus J, Basu N, Bellinger DC, Birnbaum L, Brauer M, Cohen A, Ebi KL, Fuller R, Grandjean P, Hess
       JJ, Kogevinas M, Kumar P, Landrigan PJ, Lanphear B, London SJ, Rooney AA, Stanaway JD,
       Trasande L, Walker K, Hu H. Improving and Expanding Estimates of the Global Burden of Disease due
       to Environmental Health Risk Factors. 2019 Oct;127(10):105001. doi:
       10.1289/EHP5496. Epub 2019 Oct 18. PubMed PMID: 31626566.
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36009 Filed 07/16/20 Page 136 of
                                        151
                                                                                                            14


126.   Hu H. From Air Pollution to the Anthropocene and Planetary Health: Implications for Clinicians,
       Researchers, and Society. Ann Am Thorac Soc. 2019 Oct 29. doi: 10.1513/AnnalsATS.201910-730PS.
       [Epub ahead of print] PubMed PMID: 31661632.

127.   Colicino E, Just A, Kioumourtzoglou MA, Vokonas P, Cardenas A, Sparrow D, Weisskopf M,
       Nie LH, Hu H, Schwartz JD, Wright RO, Baccarelli AA. Blood DNA methylation biomarkers of
       cumulative lead exposure in adults. J Expo Sci Environ Epidemiol. 2019 Oct 21. doi: 10.1038/s41370-
       019-0183-9. [Epub ahead of print]PubMed PMID: 31636367.

128.   Wang X, Kim D, Tucker KL, Weisskopf MG, Sparrow D, Hu H, Park SK. Effect of Dietary
       Sodium and Potassium Intake on the Mobilization of Bone Lead among Middle-Aged and Older Men:
       The Veterans Affairs Normative Aging Study. Nutrients. 2019 Nov 13;11(11):2750. doi:
       10.3390/nu11112750. PMID: 31766133; PMCID: PMC6893449.

129.   Mehdizadeh A, Alavi A, Piguet V, Sibbald G, Vernich L, Marchand M, Rosella L, Hu H,
       Laporte A, Bashash M. Surgically resected hidradenitis suppurativa: a population-based cost analysis.
       Br J Dermatol. 2019 Nov 27. doi: 10.1111/bjd.18738. Epub ahead of print. PMID: 31774145.

130.   Cantoral A, Montoya A, Luna-Villa L, Roldán-Valadez EA, Hernández-Ávila M, Kershenobich
       D, Perng W, Peterson KE, Hu H, Rivera JA, Téllez-Rojo MM. Overweight and obesity status from the
       prenatal period to adolescence and its association with Non-alcoholic fatty liver disease in young
       adults: cohort study. BJOG. 2020 Mar 7. doi: 10.1111/1471-0528.16199. Epub ahead of print. PMID:
       32145139.

131.   Bakulski KM, Seo YA, Hickman RC, Brandt D, Vadari HS, Hu H, Park SK. Heavy metals
       exposure and Alzheimer’s disease and related dementias. J Alzheimers Dis (accepted).


       Book Chapters, Peer-reviewed

132.   Leffler C, Hu H. Other physical hazards. In: Levy B, Wegman D, eds. Occupational Health:
       Recognizing and Preventing Work-Related Disease and Injury. 4th edition. Philadelphia: Lippincott
       Williams & Wilkins. 2000.

132.   Hu H. Exposure to Metals. In: LaDou J, ed. Occupational Medicine. Primary Care: Clinics in
       Office Practice. 2000 Dec;27(4):983 96.

133.   Hu H, Speizer F. Influence of Environmental and Occupational Hazards on Disease. In:
       Braunwald E, Fauci AS, Kasper DL, Hauser SL, Longo DL, Jameson JL, eds. Harrison's Principles of
       Internal Medicine, (15th edition). New York: McGraw-Hill 2001.

134.   Hu H, Speizer F. Specific Environmental and Occupational Hazards. In: Braunwald E, Fauci
       AS, Kasper DL, Hauser SL, Longo DL, Jameson JL, eds. Harrison's Principles of Internal Medicine,
       (15th edition). New York: McGraw-Hill 2001.

135.   Hu H. Heavy Metals. In: Braunwald E, Fauci AS, Kasper DL, Hauser SL, Longo DL, Jameson
       JL, eds. Harrison's Principles of Internal Medicine, (15th edition). New York: McGraw-Hill 2001.

136.   Goldman RH, Hu H. Overview of Adult Lead Poisoning. UpToDate in Medicine. Primary Care
       Section. (CD ROM/Internet publication). Begun in 2000, updated annually.

137.   Hu H. Human Health and Toxic Metals. Chapter in: Life Support: the Environment and Human
       Health. M McCally, Editor. MIT Press, 2002.
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36010 Filed 07/16/20 Page 137 of
                                        151
                                                                                                            15


138. Hu H, Woolf A. Introduction: Environmental Medicine as an emerging discipline. In: Grand
Rounds in Environmental Medicine. Hu, H (Editor). Research Triangle Park: National Institute for
Environmental Health Sciences. 2003.

139.   Hu H, Speizer F. Influence of Environmental and Occupational Hazards on Disease. In: Kasper
       DL, Braunwald E, Fauci AS, Hauser SL, Longo DL, Jameson JL, eds. Harrison's Principles of Internal
       Medicine, (16th edition). New York: McGraw-Hill 2005.

140.   Hu H. Heavy Metals. In: Kasper DL, Braunwald E, Fauci AS, Hauser SL, Longo DL, Jameson
       JL, eds. Harrison's Principles of Internal Medicine, (16th edition). New York: McGraw-Hill 2005.

141.   Perry M, Hu H. Workplace Safety and Health. In Environmental Health: From Local to Global.
       Frumkin H, Editor. Jossey-Bass. 2005.

142.   Fischbein A, Hu H. Occupational and environmental exposure to lead. In Environmental and
       Occupational Medicine, Fourth Edition, edited by William N. Rom. Lippincott–Raven Publishers,
       Philadelphia 2006.

143.   Weisskopf MG, Wright RO, Hu H. Early life environmental exposure and neurologic outcomes
       in adults. In: DB Bellinger, Ed. Human Developmental Neurotoxicology. The Taylor and Francis
       Publishing Group 2006.

144.   Hu H. Heavy Metals. In: Kasper DL, Braunwald E, Fauci AS, Hauser SL, Longo DL, Jameson
       JL, eds. Harrison's Principles of Internal Medicine, (17th edition). New York: McGraw-Hill 2008.

145.   Perry M, Hu H. Workplace Safety and Health. In Environmental Health: From Local to Global.
       Frumkin H, Editor. Jossey-Bass. 2nd Edition, 2009

146.   Hu H. Heavy Metals. In: Kasper DL, Braunwald E, Fauci AS, Hauser SL, Longo DL, Jameson
       JL, eds. Harrison's Principles of Internal Medicine, (18th edition). New York: McGraw-Hill 2011.

147.   Hu H. Heavy Metals. In: Kasper DL, Braunwald E, Fauci AS, Hauser SL, Longo DL, Jameson
       JL, eds. Harrison's Principles of Internal Medicine, (19th edition). New York: McGraw-Hill 2014.

148.   Bush KF, Balakrishnan K, Hu H. Global Climate Change: Case Study of India. In Climate
       Change and Health. London: Oxford University Press. (in press)

149.   (Hu H et al. ). Epilogue: ‘Global Health, Governance and Education'. In Global Population
       Health and Well-Being in the 21st Century: Toward NewParadigms, Policy and Practice. George
       Lueddeke, Editor. Springer, 2015.

150.   Anderson G, Buckle R, Favrin G, Friend S, Geschwind D, Hu H, Oliver S, Peterson R, Rossor
       M, St. George-Hyslop P, Zhang B. Big Data Approaches to Dementia: Opportunities and Challenges.
       In Dementia Research and Care: Can Big Data Help? G Anderson, J Oderkirk, Ed. OECD Publishing,
       Paris. 2015. http://dx.doi.org/10.1787/9789264228429-en

151.   Hu H. Heavy Metal Poisoning. In: Jameson JL, Fauci AS, Kasper DL, Hauser SL, Longo DL,
       Loscalzo J, eds. Harrison's Principles of Internal Medicine, (20th edition). New York: McGraw-Hill 2018.

152.   Hu H. Childhood Lead Toxicity. In: Levy, B, ed. Social Injustice and Public Health, (3rd
       edition). New York: Oxford University Press 2019.

153.   Bakulski K, Hu H, Park SK. Lead, Cadmium, and Alzheimer’s Disease. In: The Neuroscience
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36011 Filed 07/16/20 Page 138 of
                                        151
                                                                                                                16

       of Dementia: Genetics, Neurology, Behavior and Diet. VR Preedy, CR Martin, Ed. Elsevier (in
       progress).

154.   Hu H. Heavy Metal Poisoning. In: Jameson JL, Fauci AS, Kasper DL, Hauser SL, Longo DL,
       Loscalzo J, eds. Harrison's Principles of Internal Medicine, (21st edition). New York: McGraw-Hill (in
       progress).

       Books, Monographs, Reports

155.   Basu N, Hu H. Toxic Metals and Indigenous Peoples Near the Marlin Mine in Western
       Guatemala: Potential Exposures and Impacts on Health. A report for Physicians for Human Rights.
       March, 2010 (http://physiciansforhumanrights.org/library/report-2010-05-18.html).

156.   Centers for Disease Control and Prevention (CDC). Work Group on Lead and Pregnancy (Hu:
       member). Ettinger AS and Wengrowitz AG, Editors. Guidelines for the Identification and Management
       of Lead Exposure in Pregnant and Lactating Women. Atlanta: Centers for Disease Control. November,
       2010. Available at: https://www.cdc.gov/nceh/lead/prevention/pregnant.htm ; accessed May 20, 2020

157.   Taskforce on Environmental Health (Hu: Taskforce Chair). Time for Leadership: Recognizing
       and Improving Care for those with ME/CFS, FM and ES/MCS. Interim Report. Ministry of Health and
       Longterm Care, Province of Ontario. July, 2017

158.   Energy Research Committee (Hu: Member). Potential Human Health Effects Associated with
       Unconventional Oil and Gas Development: A Systematic Review of the Epidemiology Literature.
       Health Effects Institute, September 2019. Available at: https://hei-energy.org/publication/potential-
       human-health-effects-associated-unconventional-oil-and-gas-development

159.   Hu, H. Environment, Health and Pollution: A Review of WHO’s Guidelines for Pollution in
       Relation to Recent Evidence on Pollution Trends and Health Impacts. March, 2020. Nairobi: United
       Nations Environment Programme.


       Other Publications (correspondence, etc.)

159.   Chivian E, Epstein PR, Ford TE, Goodenough DA, Hu H. Bringing global issues to medical
       training. (Letter to Editor). Lancet 2002;359:714.

160.   Aguilar Madrid G, Beaudry M, Bell W, Bowes D, Brophy J, Burdorf A, Carlsten C, Castleman
       B, Chaturvedi S, Conti ME, Corra L, Corrêa Filho HR, Cranor CF, Cullen E, Dalvie A, Dickson RC,
       Digon A, Egilman D, Eisner Falvo C, Fischer E, Frank AL, Frank E, Gee D, Giannasi F, Goldstein BD,
       Greenberg M, Guidotti TL, Harris WA, Hindry M, Houlson A, Hu H, Huff J, Infante PF, Thambyappa J,
       Juarez Perez CA, Jeebhay MF, Joshi TK, Keith M, Keyserlingk JR, Khatter K, King D, Kodeih N,
       Kristensen J, Kulsomboon V, Landrigan PJ, Lee CW, Leigh J, Lemen RA, Lippman A, London L,
       Matzopoulos R, McCulloch J, McDiarmid MA, Mehrdad R, Mirabelli D, Moshammer H, Notebaert É,
       Nycz Z, Oberta AF, O'Connor J, O'Neill R, Orris P, Ozonoff D, Paek D, Rickard C, Rodriguez EJ, Sass
       J, Sentes KE, Simpson IM, Soffritti M, Soskolne CL, Sparling SP, Spiegel J, Takahashi K, Takaro TK,
       Terracini B, Thébaud-Mony A, Trosic I, Turcotte F, Vakil C, Van Der Walt A, Waterman YR, Watterson
       A, Wegman DH, Welch LS, Weiss SH, Winston R, Yassi A. Statement in response to asbestos industry
       efforts to prevent a ban on asbestos in Pakistan: chrysotile asbestos use is not safe and must be
       banned. Arch Environ Occup Health. 2013;68(4):243-9. doi: 10.1080/19338244.2013.780807. PubMed
       PMID: 23697697.

161.   Prada D, Colicino E, Power MC, Weisskopf MG, Zhong J, Hou L, Spiro A 3rd, Vokonas P,
  Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36012 Filed 07/16/20 Page 139 of
                                        151
                                                                                                            17

       Brennan K, Herrera LA, Schwartz J, Wright R, Hu H, Baccarelli AA. Corrigendum to "APOE ε4 allele
       modifies the association of lead exposure with age-related cognitive decline in older individuals"
       [Environ. Res. 151 (2016) 101-105]. Environ Res. 2017 Nov 25. pii: S0013-9351(17)31700-0.
       doi:10.1016/j.envres.2017.11.022. [Epub ahead of print] PubMed PMID: 29183624.

162.   Hu H. Reply to Igor Gonda’s Comment on “From Air Pollution to the Anthropocene and Planetary
       Health”. Annals Am Thoracic Soc. (accepted).
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36013 Filed 07/16/20 Page 140 of
                                      151




                            EXHIBIT 3
                         Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36014 Filed 07/16/20 Page 141 of
                                                               151

Howard Hu, M.D., M.P.H., Sc.D.
Consultant in Occupational and Environmental Medicine & Epidemiology1
Depositions, Trials, in US federal or state court cases, the last 5 years (2015-present, as of May, 2020)

DESCRIPTION: In each of these cases, Dr. Hu served as either a consultant in occupational and environmental medicine & epidemiology who
evaluated a particular patient and rendered an expert opinion, and/or as a consultant in occupational and environmental medicine & epidemiology
who reviewed the literature on a particular issue with respect to causality and rendered a scientific opinion.

DATE                TYPE                 CASE                                              CLIENT
8/17/17             Deposition           Buckler v. JCI                                    Burg, Simposon, Eldredge, Hersh, Jardine PC,
                                                                                           Attorneys at Law, Englewood, CO
5/16/19             Deposition           A.O.A., et al. v. Doe Run Resources               Schlichter, Bogard & Denton, LLP, St. Louis, MO
                                         Corporation, et al., Case No. 4:11-CV-
                                         00044-CDP
9/16/19-            Deposition           Don Strong et al., v. Republic Services,          Humphrey, Farrington & McClain, P.C., Independence,
9/17/19                                  Inc., et al.                                      MO

9/24/19             Deposition           Food & Water Watch, Inc., et al, v.               Non-retained expert, testifying on the work and results
                                         United States Environmental Protection            of my epidemiologic research team on the potential
                                         Agency (US EPA), et al.                           neurodevelopmental impacts of fluoride, in response to
                                                                                           subpoena from the U.S. EPA., arranged by Waters
                                                                                           Kraus Paul, P.C., Segundo, CA
10/9/19             Deposition           Pamela Butler, et al. v. Mallinckrodt,            Humphrey, Farrington & McClain, P.C., Independence,
                                         Inc., et al.                                      MO
2/8/20              Trial                USA v. Gary Spengler, M.D.                        Oberheiden & McMurrey, Dallas, TX 75240




1
 Current academic position, as of July 1, 2020: Professor and the Flora L. Thornton Chair of the Department of Preventive Medicine, Keck School of Medicine, University of
Southern California, Los Angeles, CA.
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36015 Filed 07/16/20 Page 142 of
                                      151




                            EXHIBIT 4
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36016 Filed 07/16/20 Page 143 of
                                                151
                                  Howard Hu, M.D., M.P.H., Sc.D.
   Consulting Expert in Occupational/Environmental Medicine, Internal Medicine & Epidemiology
                           Affiliate Professor, University of Washington
                    LinkedIn: https://www.linkedin.com/in/howard-hu-059703a/

                   Consultant contact: 12544 42nd Avenue, Seattle, WA, 98125, USA
                                 Email: howardhu2225@gmail.com


   Consulting rates for legal expert work, as of January 2018


   Pre-deposition and pre-trial work (reviewing documents, analyzing data, preparing reports,
   communications, etc.)

   $600 US/hr


   Deposition testimony

   $1,000 US/hr


   Trial testimony (at relevant location)

   $8,000 US/day + travel expenses


   Travel: $200 US/hr (door to door)


   NOTE: Payments to be submitted as checks in USD from a US-based bank account or wire
   transfers to a U.S. bank account
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36017 Filed 07/16/20 Page 144 of
                                      151




                            EXHIBIT 5
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36018 Filed 07/16/20 Page 145 of
                                      151



                                     LIST OF
                                   REFERENCES


    Exhibit          Description


    1                Flint Water Advisory Task Force. Final Report, Flint Water
                     Advisory Task Force. March, 2016. Office of Governor Rick
                     Snyder, State of Michigan.

    2                Government of Michigan. Flint Community Schools Initial
                     Screening Results (Oct. 2, 2015). Available at
                     https://www.michigan.gov/documents/deq/Flint_Community_
                     Schools_Testing_Results__Initial_Screen_502382_7.pdf ;
                     accessed on April 16, 2020.

    3                Government of Michigan. 2016 Schools Testing Results.
                     Available at https://www.michigan.gov/flintwater/0,6092,7-
                     345-76292_76294_76297_77897-455439--,00.html ; accessed
                     on April 16, 2020.

    4                Government of Michigan. 2016 Child/Day Care Testing
                     Results. Available at
                     https://www.michigan.gov/flintwater/0,6092,7-345-
                     76292_76294_76297_77898_77908---,00.html; accessed on
                     May 23, 2020.

    5                Lanphear BP, Hornung R, Khoury J, Yolton K, Baghurst P,
                     Bellinger DC, Canfield RL, Dietrich KN, Bornschein R,
                     Greene T, Rothenberg SJ, Needleman HL, Schnaas L,
                     Wasserman G, Graziano J, Roberts R. Low-level
                     environmental lead exposure and children's intellectual
                     function: an international pooled analysis. Environ Health
                     Perspect. 2005 Jul;113(7):894-9. doi: 10.1289/ehp.7688.
                     Erratum in: Environ Health Perspect. 2019 Sep;127(9):99001.
                     PMID: 16002379; PMCID: PMC1257652.

    6                Lanphear BP, Hornung R, Khoury J, Yolton K, Baghurst P,
                     Bellinger DC, Canfield RL, Dietrich KN, Bornschein R,


                                         1
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36019 Filed 07/16/20 Page 146 of
                                      151



                     Greene T, Rothenberg SJ, Needleman HL, Schnaas L,
                     Wasserman G, Graziano J, Roberts R. Erratum: "Low-Level
                     Environmental Lead Exposure and Children's Intellectual
                     Function: An International Pooled Analysis". Environ Health
                     Perspect. 2019 Sep;127(9):99001. doi: 10.1289/EHP5685

    7                Hanna-Attisha M, LaChance J, Sadler RC, Champney Schnepp
                     A. Elevated Blood Lead Levels in Children Associated With
                     the Flint Drinking Water Crisis: A Spatial Analysis of Risk
                     and Public Health Response. Am J Public Health. 2016
                     Feb;106(2):283-90. doi: 10.2105/AJPH.2015.303003. Epub
                     2015 Dec 21. PubMed PMID: 26691115; PubMed Central
                     PMCID: PMC4985856

    8                Schnaas L, Rothenberg SJ, Flores MF, Martinez S, Hernandez
                     C, Osorio E, Velasco SR, Perroni E. Reduced intellectual
                     development in children with prenatal lead exposure. Environ
                     Health Perspect. 2006 May;114(5):791-7. PubMed PMID:
                     16675439; PubMed Central PMCID: PMC1459938

    9                Chiodo LM, Covington C, Sokol RJ, Hannigan JH, Jannise J,
                     Ager J, Greenwald M, Delaney-Black V. Blood lead levels and
                     specific attention effects in young children. Neurotoxicol
                     Teratol. 2007 Sep-Oct;29(5):538-46. Epub 2007 Apr 21.
                     PubMed PMID: 17553667

    10               Searle AK, Baghurst PA, van Hooff M, Sawyer MG, Sim MR,
                     Galletly C, Clark LS, McFarlane AC. Tracing the long-term
                     legacy of childhood lead exposure: a review of three decades
                     of the port Pirie cohort study. Neurotoxicology. 2014
                     Jul;43:46-56. doi: 10.1016/j.neuro.2014.04.004. Epub 2014
                     Apr 28. PubMed PMID: 24785378

    11               Schwartz J. Low-level lead exposure and children's IQ: a meta-
                     analysis and search for a threshold. Environ Res. 1994
                     Apr;65(1):42-55. PubMed PMID: 8162884

    12               Budtz-Jørgensen E, Bellinger D, Lanphear B, Grandjean P;
                     International Pooled Lead Study Investigators. An
                     international pooled analysis for obtaining a benchmark dose


                                         2
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36020 Filed 07/16/20 Page 147 of
                                      151



                     for environmental lead exposure in children. Risk Anal. 2013
                     Mar;33(3):450-61. doi: 10.1111/j.1539-6924.2012.01882.x.
                     Epub 2012 Aug 24. PubMed PMID: 22924487.

    13               Jakubowski M. Low-level environmental lead exposure and
                     intellectual impairment in children--the current concepts of
                     risk assessment. Int J Occup Med Environ Health. 2011
                     Mar;24(1):1-7. doi: 10.2478/s13382-011-0009-z. Epub 2011
                     Feb 16. Review. PubMed PMID: 21468897

    14               Carlisle JC, Dowling KC, Siegel DM, Alexeeff GV. A blood
                     lead benchmark for assessing risks from childhood lead
                     exposure. J Environ Sci Health A Tox Hazard Subst Environ
                     Eng. 2009 Oct;44(12):1200-8. doi:
                     10.1080/10934520903139829. Review. PubMed PMID:
                     19847706

    15               ACCLPP, 2012. Low Level Lead Exposure Harms Children:
                     A Renewed Call for Primary Prevention. Report of the
                     Advisory Committee on Childhood Lead Poisoning Prevention
                     of the Centers for Disease Control and Prevention. January 4,
                     2012.

    16               NTP Monograph. Health Effects of Low-Level Lead. US
                     Department of Health and Human Services, National
                     Toxicology Program. June 2012. Available at:
                     https://ntp.niehs.nih.gov/ntp/ohat/lead/final/monographhealthe
                     ffectslowlevellead_newissn_508.pdf ; accessed on April 13,
                     2020

    17               EFSA. Scientific Opinion on Lead in Food. European Food
                     Safety Authority Panel on Contaminants in the Food Chain
                     (CONTAM). Updated on March 22, 2013; available at:
                     https://www.efsa.europa.eu/en/efsajournal/pub/1570 ; accessed
                     on April 13, 2020

    18               Centers for Disease Control and Prevention (CDC). Work
                     Group on Lead and Pregnancy. Ettinger AS and Wengrowitz
                     AG, Editors. Guidelines for the Identification and
                     Management of Lead Exposure in Pregnant and Lactating


                                         3
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36021 Filed 07/16/20 Page 148 of
                                      151



                     Women. Atlanta: Centers for Disease Control. November,
                     2010. Available at:
                     https://www.cdc.gov/nceh/lead/prevention/pregnant.htm ;
                     accessed May 20, 2020

    19               Watt KJ, O'Carroll RE. Evaluating methods for estimating
                     premorbid intellectual ability in closed head injury. J Neurol
                     Neurosurg Psychiatry. 1999 Apr;66(4):474-9. PubMed PMID:
                     10201419; PubMed Central PMCID: PMC1736288

    20               Joseph AC, Lippa SM, McNally SM, Garcia KM, Leary JB,
                     Dsurney J, Chan L. Estimating premorbid intelligence in
                     persons with traumatic brain injury: an examination of the Test
                     of Premorbid Functioning. Appl Neuropsychol Adult. 2019
                     Sep 13:1-9. doi: 10.1080/23279095.2019.1661247. [Epub
                     ahead of print] PubMed PMID: 31519111; PubMed Central
                     PMCID: PMC7067634

    21               Strauss E, Sherman EMS, Spreen O. A Compendium of
                     Neuropsychological Tests—Administration, Norms and
                     Commentary. 3rd Ed. Oxford University Press. 2006

    22               US EPA. Lead: Human Exposure and Health Risk
                     Assessments for Selected Case Studies. Volume I. Human
                     Exposure and Health Risk Assessments – Full-scale. October,
                     2007, page 2-10. Research Triangle Park, North Carolina: US
                     Environmental Protection Agency, Office of Air Quality
                     Planning and Standards

    23               Kennedy C, Yard E, Dignam T, Buchanan S, Condon S,
                     Brown MJ, Raymond J, Rogers HS, Sarisky J, de Castro R,
                     Arias I, Breysse P. Blood Lead Levels Among Children Aged
                     <6 Years - Flint, Michigan, 2013-2016. MMWR Morb Mortal
                     Wkly Rep. 2016 Jul 1;65(25):650-4. doi:
                     10.15585/mmwr.mm6525e1. PubMed PMID: 27359350


    24               Kaufman AS. Do low levels of lead produce IQ loss in
                     children? A careful examination of the literature. Arch Clin
                     Neuropsychol. 2001 May;16(4):303-41. PMID: 14590165


                                          4
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36022 Filed 07/16/20 Page 149 of
                                      151




    25               Rogan WJ, Ware JH. Exposure to lead in children--how low is
                     low enough? N Engl J Med. 2003 Apr 17;348(16):1515-6. doi:
                     10.1056/NEJMp030025. PMID: 12700370

    26               Sheppard L, Burnett RT, Szpiro AA, Kim SY, Jerrett M, Pope
                     CA 3rd, Brunekreef B. Confounding and exposure
                     measurement error in air pollution epidemiology. Air Qual
                     Atmos Health. 2012 Jun;5(2):203-216. doi: 10.1007/s11869-
                     011-0140-9. Epub 2011 Mar 23. PMID: 22662023; PMCID:
                     PMC3353104

    27               Braun JM, Hoffman E, Schwartz J, Sanchez B, Schnaas L,
                     Mercado-Garcia A, Solano-Gonzalez M, Bellinger DC,
                     Lanphear BP, Hu H, Tellez-Rojo MM, Wright RO,
                     Hernandez-Avila M. Assessing windows of susceptibility to
                     lead-induced cognitive deficits in Mexican children.
                     Neurotoxicology. 2012 Oct;33(5):1040-7. doi:
                     10.1016/j.neuro.2012.04.022. Epub 2012 May 10. PMID:
                     22579785; PMCID: PMC3576696

    28               Desrochers-Couture M, Oulhote Y, Arbuckle TE, Fraser WD,
                     Séguin JR, Ouellet E, Forget-Dubois N, Ayotte P, Boivin M,
                     Lanphear BP, Muckle G. Prenatal, concurrent, and sex-specific
                     associations between blood lead concentrations and IQ in
                     preschool Canadian children. Environ Int. 2018 Dec;121(Pt
                     2):1235-1242. doi: 10.1016/j.envint.2018.10.043. Epub 2018
                     Nov 2. PubMed PMID: 30392942

    29               Wasserman GA, Liu X, Popovac D, Factor-Litvak P, Kline J,
                     Waternaux C, LoIacono N, Graziano JH. The Yugoslavia
                     Prospective Lead Study: contributions of prenatal and
                     postnatal lead exposure to early intelligence. Neurotoxicol
                     Teratol. 2000 Nov-Dec;22(6):811-8. PubMed PMID:
                     11120386

    30               Taylor CM, Kordas K, Golding J, Emond AM. Effects of low-
                     level prenatal lead exposure on child IQ at 4 and 8 years in a
                     UK birth cohort study. Neurotoxicology. 2017 Sep;62:162-
                     169. doi: 10.1016/j.neuro.2017.07.003. Epub 2017 Jul 4.


                                         5
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36023 Filed 07/16/20 Page 150 of
                                      151



                     PubMed PMID: 28687448; PubMed Central PMCID:
                     PMC5630203

    31               Lidsky TI, Schneider JS. Lead neurotoxicity in children: basic
                     mechanisms and clinical correlates. Brain. 2003 Jan;126(Pt
                     1):5-19. doi: 10.1093/brain/awg014. PMID: 12477693

    32               Neuwirth LS, Phillips GR, El Idrissi A. Perinatal Pb2+
                     exposure alters the expression of genes related to the
                     neurodevelopmental GABA-shift in postnatal rats. J Biomed
                     Sci. 2018 May 24;25(1):45. doi: 10.1186/s12929-018-0450-4.
                     PMID: 29793500; PMCID: PMC5967126

    33               Huang S, Hu H, Sánchez BN, Peterson KE, Ettinger AS,
                     Lamadrid-Figueroa H, Schnaas L, Mercado-García A, Wright
                     RO, Basu N, Cantonwine DE, Hernández-Avila M, Téllez-
                     Rojo MM. Childhood Blood Lead Levels and Symptoms of
                     Attention Deficit Hyperactivity Disorder (ADHD): A Cross-
                     Sectional Study of Mexican Children. Environ Health
                     Perspect. 2016 Jun;124(6):868-74. doi: 10.1289/ehp.1510067.
                     Epub 2015 Dec 8. PMID: 26645203; PMCID: PMC4892926

    34               Braun JM, Kahn RS, Froehlich T, Auinger P, Lanphear BP.
                     Exposures to environmental toxicants and attention deficit
                     hyperactivity disorder in U.S. children. Environ Health
                     Perspect. 2006 Dec;114(12):1904-9. doi: 10.1289/ehp.9478.
                     PMID: 17185283; PMCID: PMC1764142

    35               Hong SB, Im MH, Kim JW, Park EJ, Shin MS, Kim BN, Yoo
                     HJ, Cho IH, Bhang SY, Hong YC, Cho SC. Environmental
                     lead exposure and attention deficit/hyperactivity disorder
                     symptom domains in a community sample of South Korean
                     school-age children. Environ Health Perspect. 2015
                     Mar;123(3):271-6. doi: 10.1289/ehp.1307420. Epub 2014 Oct
                     3. PMID: 25280233; PMCID: PMC4348739

    36               Ha M, Kwon HJ, Lim MH, Jee YK, Hong YC, Leem JH,
                     Sakong J, Bae JM, Hong SJ, Roh YM, Jo SJ. Low blood levels
                     of lead and mercury and symptoms of attention deficit
                     hyperactivity in children: a report of the children's health and


                                          6
Case 5:16-cv-10444-JEL-MKM ECF No. 1208-90, PageID.36024 Filed 07/16/20 Page 151 of
                                      151



                     environment research (CHEER). Neurotoxicology. 2009
                     Jan;30(1):31-6. doi: 10.1016/j.neuro.2008.11.011. Epub 2008
                     Nov 30. PMID: 19100765

    37               Nigg JT, Knottnerus GM, Martel MM, et al. Low blood lead
                     levels associated with clinically diagnosed attention-
                     deficit/hyperactivity disorder and mediated by weak cognitive
                     control. Biol Psychiatry. 2008;63(3):325‐331.
                     doi:10.1016/j.biopsych.2007.07.013

    38               He J, Ning H, Huang R. Low blood lead levels and attention-
                     deficit hyperactivity disorder in children: a systematic review
                     and meta-analysis. Environ Sci Pollut Res Int. 2019
                     Jun;26(18):17875-17884. doi: 10.1007/s11356-017-9799-2.
                     Epub 2017 Aug 5. PMID: 28780688

    39               Donzelli G, Carducci A, Llopis-Gonzalez A, Verani M,
                     Llopis-Morales A, Cioni L, Morales-Suárez-Varela M. The
                     Association between Lead and Attention-Deficit/Hyperactivity
                     Disorder: A Systematic Review. Int J Environ Res Public
                     Health. 2019 Jan 29;16(3):382. doi: 10.3390/ijerph16030382.
                     PMID: 30700018; PMCID: PMC6388268

    40               Carthan et al. v. Snyder et al., 5:16-cv-10444-JEL-MKM,
                     Fourth Consolidated Amended Class Complaint for Injunctive
                     and Declaratory Relief, Money Damages, and Jury Demand,
                     ECF No. 620-3, PageID.17802-18022 (E.D. Mich. Oct. 5,
                     2018).




                                          7
